      Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 1 of 79




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


STEPHANIE JONES,

                        Plaintiff,
                                               Docket No.: 2:20-cv-1927
           v.

EASTERN AIRLINES, LLC, JOSEPH
MAROTTA, and STEVEN HARFST,                       Electronically Filed

                        Defendants.




APPENDIX OF UNPUBLISHED CASES TO DEFENDANTS’ MOTION TO DISMISS
         PLAINTIFF’S COMPLAINT UNDER Fed. R. Civ. P. 12(B)(6)




                                             FORDHARRISON LLP

                                             Mark A. Saloman, Esq.
                                             300 Connell Drive, Suite 4100
                                             Berkeley Heights, NJ 07922
                                             Tel.: 973-646-7300
                                             msaloman@fordharrison.com

                                             Counsel for Defendants
                                             Eastern Airlines, LLC, Joseph
                                             Marotta, and Steven Harfst
              Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 2 of 79




                                                  TABLE OF AUTHORITIES

Cases                                                                                                                                   Tab (s)
Aramburu v. Boeing Co.,
   No. 93-4064-SAC, 1993 U.S. Dist. LEXIS 18620 (D. Kan. Dec. 28, 1993) ........................... 1
Britting v. Sec'y, VA,
   409 F. App'x 566 (3d Cir. 2011) ............................................................................................... 2
Burke v. Nalco Chem. Co.,
   No. 96 C 981, 1996 U.S. Dist. LEXIS 10190 (N.D. Ill. July 17, 1996) ................................... 3
Chaussinand v. Guttman Oil Co.,
  Civil Action No. 08-1714, 2009 U.S. Dist. LEXIS 60830 (W.D. Pa. July 15, 2009) ...............4
ESI/Employee Sols., L.P. v. City of Dall.,
   CIVIL ACTION NO. 4:19-CV-570-SDJ, 2020 U.S. Dist. LEXIS 55099 (E.D. Tex. Mar. 30,
   2020) ......................................................................................................................................... 5
Matthews v. Freedman,
  Civil Action No. 88-3127, 1993 U.S. Dist. LEXIS 7662 (E.D. Pa. June 8, 1993) ................... 6
Schrader v. Gulf Oil,
   CIVIL ACTION NO. 93-6794, 1994 U.S. Dist. LEXIS 17129 (E.D. Pa. Nov. 28, 1994) ...... 7
Thankachen v. Cardone Indus.,
   CIVIL ACTION NO. 95-181, 1995 U.S. Dist. LEXIS 14476 (E.D. Pa. Sept. 28, 1995) ........ 8
Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 3 of 79




                               1
                 Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 4 of 79


     Positive
As of: June 18, 2020 5:44 PM Z


                                            Aramburu v. Boeing Co.
                                  United States District Court for the District of Kansas
                                 December 28, 1993, Decided ; December 29, 1993, Filed
                                                 Case No. 93-4064-SAC

Reporter
1993 U.S. Dist. LEXIS 18620 *; 3 Am. Disabilities Cas. (BNA) 439
SANTIAGO ARAMBURU, Plaintiff, v. THE                               Civil Rights Law > Protection of
BOEING COMPANY d/b/a BOEING                                        Rights > Public Versus Private Discrimination
COMMERCIAL AIRPLANE GROUP, WICHITA
DIVISION BOEING CORPORATION, and                                   Governments > Legislation > Effect &
LARRY WHITESELL, Defendants.                                       Operation > Operability

                                                                   Labor & Employment Law > ... > Disability
LexisNexis® Headnotes                                              Discrimination > Scope &
                                                                   Definitions > General Overview

                                                                   Civil
    Civil Procedure > ... > Defenses, Demurrers &                  Procedure > Remedies > Damages > Punitive
    Objections > Motions to Dismiss > Failure to                   Damages
    State Claim
                                                                   Civil Rights Law > ... > Contractual Relations
    Civil Procedure > ... > Responses > Defenses,                  & Housing > Equal Rights Under the Law (sec.
    Demurrers & Objections > Motions to Dismiss                    1981) > Private Discrimination
    Civil Procedure > Judgments > Pretrial                         Civil Rights Law > ... > Contractual Relations
    Judgments > General Overview                                   & Housing > Equal Rights Under the Law (sec.
                                                                   1981) > Proof of Discrimination
    Civil Procedure > Judgments > Pretrial
    Judgments > Judgment on Pleadings                              Civil Rights Law > ... > Contractual Relations
                                                                   & Housing > Equal Rights Under the Law (sec.
                                                                   1981) > Remedies
HN1[ ] Motions to Dismiss, Failure to State
Claim                                                              Civil Rights Law > ... > Protection of Disabled
                                                                   Persons > Americans With Disabilities
A motion for judgment on the pleadings under Fed.
                                                                   Act > Remedies
R. Civ. P. 12(c) is treated as a motion to dismiss
under Rule 12(b)(6). In considering a motion for                   Civil Rights Law > ... > Protection of Disabled
dismissal under Fed. R. Civ. P. 12(b)(6), the court                Persons > Americans With Disabilities
must accept all factual allegations of the complaint               Act > Scope
as true, and draw all reasonable inferences in favor
of the plaintiff. Dismissal of a case pursuant to Rule             Labor & Employment
12(b)(6) requires the legal determination that the                 Law > Discrimination > General Overview
plaintiff can prove no set of facts in support of his
claim to entitle him to relief.                                    Business & Corporate
                                                                   Compliance > ... > Discrimination > Disability

                                                   Jeffrey Shooman
             Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 5 of 79
                                                                                               Page 2 of 5
                                          Aramburu v. Boeing Co.

   Discrimination > Federal & State
   Interrelationships                                     Civil Procedure > ... > Pleadings > Amendment
                                                          of Pleadings > General Overview
   Labor & Employment
   Law > ... > Remedies > Damages > Compensat             Governments > Legislation > Effect &
   ory Damages                                            Operation > Retrospective Operation
   Labor & Employment                                     Labor & Employment
   Law > ... > Remedies > Damages > Punitive              Law > Discrimination > Title VII
   Damages                                                Discrimination > Amendments
   Labor & Employment                                     Civil Rights Law > ... > Protection of Disabled
   Law > Discrimination > Title VII                       Persons > Americans With Disabilities
   Discrimination > General Overview                      Act > Scope
   Labor & Employment                                     Governments > Legislation > Effect &
   Law > Discrimination > Title VII                       Operation > Prospective Operation
   Discrimination > Amendments
                                                          Business & Corporate
   Labor & Employment Law > ... > Title VII               Compliance > ... > Discrimination > Disability
   Discrimination > Remedies > General                    Discrimination > Federal & State
   Overview                                               Interrelationships
   Labor & Employment
   Law > ... > Remedies > Damages > Compensat         HN3[ ] Pleadings, Amendment of Pleadings
   ory Damages
                                                      The Americans with Disabilities Act is a
   Labor & Employment                                 substantive statute, not a remedial one, and that the
   Law > ... > Remedies > Damages > Punitive          Act is not to be applied retroactively.
   Damages

                                                      Counsel: [*1]
HN2[ ] Protection of Rights, Public Versus            For SANTIAGO ARAMBURU, plaintiff: Harold
Private Discrimination                                S. Youngentob, Goodell, Stratton, Edmonds &
                                                      Palmer, Topeka, KS.
Title I of the Americans with Disabilities Act
(ADA) prohibits discrimination by certain private     For BOEING COMPANY, THE, d/b/a Boeing
employers against individuals with disabilities. 42   Commercial Airplane Group, Wichita Division
U.S.C.S. § 12112(a). The remedies available under     Boeing Corporation dba Boeing Commercial
Title VII of the Civil Rights Act of 1964, § 2000e,   Airplane Group, LARRY WHITESELL,
are available to those claiming employment            defendants: Gloria G. Flentje, J. Steven Massoni,
discrimination under the ADA. § 12117(a).             Foulston & Siefkin, Wichita, KS.
Additionally, the Civil Rights Act of 1991 allows
plaintiffs to claim compensatory and punitive         Judges: Crow
damages for discrimination under the ADA, just as
they can for violations of Title VII. § 1981a(a)(2)   Opinion by: SAM A. CROW
& (b). The ADA was enacted on July 26, 1990, but      Opinion
its    provisions     relating   to     employment
discrimination did not take effect until July 26,     MEMORANDUM AND ORDER
1992.


                                            Jeffrey Shooman
                   Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 6 of 79
                                                                                                                                Page 3 of 5
                                                           Aramburu v. Boeing Co.

On March 22, 1993, the plaintiff, Santiago                                 1992, the day he was fired.
Aramburu, commenced this action against his
former employer, The Boeing Company.                                        [*3]
Aramburu's complaint seeks to recover damages                               The court, having considered the plaintiff's
and secure equitable relief to redress the                                 complaint, the briefs of counsel, and the applicable
deprivation of rights secured by the Civil Rights                          law, is now prepared to rule.
Act of 1991, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1866, and Title I of
the American with Disabilities Act of 1990 (ADA).                          Standards for Granting a Motion to Dismiss
1

 On October 21, 1993, the Magistrate Judge entered an order                HN1[ ] "A motion for judgment on the pleadings
allowing the plaintiff to file an amended complaint which includes a
cause of action under the Kansas Act Against Discrimination, K.S.A.        under Fed. R. Civ. P. 12(c) is treated as a motion to
44-1001, et seq. The plaintiff filed his amended complaint on              dismiss under Fed. R. Civ. P. 12(b)(6)." Mock v.
October 26, 1993.                                                          T.G. & Y Stores Co., 971 F.2d 522, 528 (10th Cir.
                                                                           1992). In considering a motion for dismissal under
 The plaintiff claims that the defendants have                             Fed. R. Civ. P. 12(b)(6), the court must
discriminated against him on the basis of his
Mexican American ancestry, as well as his work-                                accept all factual allegations of the complaint as true, and draw
related disability of carpel tunnel syndrome.                                  all reasonable inferences in favor of the plaintiff." Zilkha
                                                                               Energy Co. v. Leighton, 920 F.2d 1520, 1523 (10th Cir. 1990).
 [*2]                                                                          Dismissal of a case pursuant to Fed. R. Civ. P. 12(b)(6)
 On June 17, 1993, the defendants filed a motion                               requires the legal determination that the plaintiff can prove no
                                                                               set of facts in support of his claim to entitle him to relief.
for partial judgment on the pleadings pursuant to
                                                                               (citations omitted).
Fed. R. Civ. P. 12(c) and 12(h)(2). Specifically, the
defendants contend that Aramburu is not entitled to
                                                                            Hospice of Metro Denver v. Group Health Ins.,
assert claims under the American With Disabilities
                                                                           944 F.2d 752, 753 (10th Cir. 1991); see Thatcher
Act (ADA), 42 U.S.C. § 12101, et seq., because all
                                                                           Enterprises v. Cache County Corp., 902 F.2d 1472
of his claims arose prior to the effective date of the
                                                                           (10th Cir. 1990).
ADA and that the ADA should not be retroactively
applied to claims that arose prior to the ADA's
effective date. The defendants also contend that the                       Analysis
plaintiff is not entitled to assert "protected speech"
claims under the First and Fourteenth Amendments                           Aramburu's complaint alleges that he [*4]
of the United States Constitution because the                               was terminated on January 29, 1992. The
plaintiff was a private sector employee.                                   defendants contend that the sections of the ADA
                                                                           dealing      with      Aramburu's          employment
In Aramburu's spartan four page response, he                               discrimination claims did not become effective
apparently concedes that his "protected speech"                            until July 26, 1992, twenty-four months after the
claims are without merit as he fails to respond to                         ADA's enactment. The defendants argue that
the defendants' motion to dismiss these claims. 2                          "under any reading of the plaintiff's complaint, all
 According to the defendants' reply brief, plaintiff's counsel, during a
telephone scheduling conference with the Magistrate Judge,                 of the conduct which he complains necessarily
indicated that he would not contest the dismissal of this claim based      occurred before January 29, 1992, more than six
upon the First and Fourteenth Amendments to the United States              months prior to the ADA's effective date of July 6,
Constitution.
                                                                           1992." The defendants argue that the ADA does not
 Aramburu does, however, argue that his ADA                                apply to claims that arose prior to its effective date.
claims should survive the defendants' motion to
dismiss. Aramburu argues that the ADA should                               Aramburu replies that although this court has held
apply retroactively and that the defendants'                               that the Civil Rights Act of 1991 is not to be
"wrongful acts continued long after" January 29,                           applied retroactively, see Steinle v. Boeing Co., 785
                                                                           F. Supp. 1434 (D. Kan. 1992), the retroactivity of

                                                              Jeffrey Shooman
                  Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 7 of 79
                                                                                                                              Page 4 of 5
                                                         Aramburu v. Boeing Co.

the ADA has not yet been decided by the Supreme                               Act of 1991 allows plaintiffs to claim compensatory and
Court. Aramburu argues that Judge Rogers'                                     punitive damages for discrimination under the ADA, just as
                                                                              they can for violations of Title VII. 42 U.S.C. § 1981a(a)(2) &
decision in Hernandez v. State of Kansas, Dept. of
                                                                              (b). The ADA was enacted on July 26, 1990, but its provisions
Revenue, No. 92-4161- R, 1992 U.S. Dist. LEXIS                                relating to employment discrimination did not take effect [*7]
17297 (D. Kan. Oct. 7, 1992), "a case filed after                              until July 26, 1992. See Pub. L. No. 101-336, Title I, § 108
November 21, 1991, alleging conduct occurring                                 (codified as note to 42 U.S.C.A. §§ 12111-12117) ("Effective
before November 21, 1991, bars summary                                        Date: This title shall become effective 24 months after the date
judgment. The ruling of Judge Rogers [*5]                                     of enactment").
 would, at a minimum, hold in abeyance any
summary judgment ruling upon the facts at issue in                        829 F. Supp. at 1171. In Raya, the plaintiff sought
this                    case."                   3                       to amend her complaint to substitute a claim under
 In Hernandez, the plaintiff contended that the Civil Rights Act of      the ADA for the disability discrimination claim set
1991 applied to her Title VII claims which were filed after              forth in the original and amended complaints. The
November 21, 1991, but were based on conduct occurring before
November 21, 1991. In addressing this argument Judge Rogers              district court denied the plaintiffs' motion. The
stated:                                                                  court held that HN3[ ] the ADA is a substantive
                                                                         statute, not a remedial one, and that the Act is not
     This court has not ruled on the issue of whether the provisions     to be applied retroactively. 829 F. Supp. at 1171-
     of the 1991 Act should be applied to cases filed after              1175.
     November 21, 1991 based on conduct occurring before
     November 21, 1991. We note that recently in Scherzer v.
     Midwest Cellular Telephone Co., 91-2473-O (D. Kan. 8/10/92),        While courts have greatly divided on whether the
     Judge O'Connor considered this issue and determined that the        Civil Rights Act of 1991 should be applied
     1991 Act should not be applied retroactively to cases involving     retroactively, virtually all of the courts considering
     conduct that occurred prior to the effective date of the 1991 Act   whether the ADA applies retroactively have
     but were filed after the effective date. We are not prepared to     concluded that it does not. See Post v. Kansas Gas
     make a decision on this issue at this time based upon the
                                                                         & Elec. Co., No. 92-1652- PFK, 1993 U.S. Dist.
     meager arguments contained in the instant briefs. The court
     will deny this aspect of the defendant's motion at this time, but
                                                                         LEXIS 9702 (D. Kan. June 14, 1993) (plaintiff's
     we will allow the defendant to renew the matter in a later          ADA claim dismissed; plaintiff's employment with
     motion.                                                             defendant ended prior to ADA going into effect);
                                                                         Dean v. Thompson, No. 92- [*8]
Even if Hernandez were applicable to this case, it can hardly be          C-20388, 1993 U.S. Dist. LEXIS 10746 (N.D. Ill.
viewed as definitive precedent for the proposition for which
Aramburu claims it purportedly stands.
                                                                         July 9, 1993) ("The ADA is explicitly
                                                                         prospective.");                                      4

                                                                          In Dean, the district court imposed Fed. R. Civ. P. 11 sanctions
                                                                         against the plaintiff's attorney for asserting an ADA claim based
 [*6]                                                                    upon conduct occurring before July 26, 1992, as the "effective dates
 Aramburu next argues that discrimination was                            for the ADA are explicitly prospective." The court found that a
                                                                         reasonable attorney would have more thoroughly researched the
illegal before the ADA under the Rehabilitation Act                      application of the ADA prior to filing the complaint.
of 1973 and under Kansas law. Aramburu then
argues that the ADA is procedural and that Barraclough v. ADP Automotive Claims Service,
procedural changes apply retroactively.                               818 F. Supp. 1310 (N.D. Cal. 1993) ("The ADA
                                                                      did not become effective until July 26, 1992. See
In Raya v. Maryatt Industries, 829 F. Supp. 1169, 42 U.S.C. §§ 12101-12117. Since the wrongful
1171 (N.D. 1993), the district court succinctly termination occurred before the effective date of
summarized the relevant aspects of the ADA:                           the ADA, [the plaintiff's] claim under the ADA is
                                                                      meritless."); but see Clarkson v. Coughlin, 145
     HN2[ ] Title I of the ADA prohibits discrimination by F.R.D. 339, 348 (S.D.N.Y. 1993) (without
     certain private employers against individuals with disabilities.
                                                                      discussing retroactivity issue, allows leave to
     42 U.S.C. § 12112(a). The remedies available under Title VII
     of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, are
                                                                      amend complaint to add Title II ADA claim which
     available to those claiming employment discrimination under arose before Act's effective date).
     the ADA. 42 U.S.C. § 12117(a). Additionally, the Civil Rights


                                                             Jeffrey Shooman
                  Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 8 of 79
                                                                                                                Page 5 of 5
                                                       Aramburu v. Boeing Co.

 [*9]                                                                 The court also rejects the plaintiff's arguments that
 This court agrees with the majority of courts                        receipt of the right to sue letter after July 26, 1992,
addressing this issue and finds that the ADA does                     in some way makes Boeing liable under the ADA
not apply to claims which arose prior to its                          for the claims stemming from his discharge on
effective date, July 26, 1992.                                        January [*11]
                                                                       29, 1992. See generally Gersman v. Group Health
Aramburu argues in the alternative that his ADA                       Ass'n, Inc., 298 U.S. App. D.C. 23, 975 F.2d 886,
claims did not arise prior to the effective date of the               900 (D.C. Cir. 1992) ("The rights of parties must
act. Although Aramburu concedes that he was                           be adjudicated as they were under the law
terminated prior to the effective date of the ADA,                    prevailing at the time of the conduct."), petition for
he argues that he did not receive his right to sue                    certiorari filed, 61 U.S.L.W. 3523 (1993).
letter until December 1992, and therefore his ADA
claim "arose" after the effective date of the Act.                    IT IS THEREFORE ORDERED that the
Aramburu also argues that Boeing ratified his firing                  defendants' motion for partial judgment on the
in April and June of 1992. Boeing also denied                         pleadings (Dk. 10) is granted. The plaintiff's ADA
liability for discrimination before the Kansas                        claim is dismissed. The plaintiff's protected speech
Human Rights Commission in August of 1992.                            claims under the First and Fourteenth Amendments
Finally, Aramburu argues that Boeing has failed to                    of the United States Constitution are also dismissed.
rehire him, and that his recent requests to be rehired
have      been     rejected      by      Boeing.      5               Dated this 28th day of December, 1993, Topeka,
 In support of this last argument, Aramburu has filed an affidavit    Kansas.
from his attorney indicating that during a July 22, 1993, telephone
conference with the Magistrate Judge, the plaintiff advised the
defendant that he seeks reemployment with Boeing and that this        Sam A. Crow, U.S. District Judge
offer has been rejected.



 [*10]                                                                  End of Document
 The defendants refer to these arguments by the
plaintiff as "frivolous." The defendant argues that
the plaintiff's complaint only claims that his
discharge from Boeing was a violation of the ADA.
The defendants argue that Aramburu's cause of
action for discrimination accrued based on the
alleged disability no later than the date of his
termination, January 29, 1992. The defendants
contend that there is no authority to support
plaintiff's contention that his ADA claims did not
accrue until he received his right to sue letter.

As the defendants suggest, these arguments by the
plaintiff are not supported, either directly or
indirectly, by citation to any case law. While the
plaintiff may now wish to claim that he seeks to be
reemployed by Boeing and that Boeing's failure to
rehire him violates the ADA, the ADA claims in his
complaint essentially seek redress for his
termination. Aramburu's complaint does not appear
to claim that Boeing's failure to rehire him violates
the ADA.


                                                          Jeffrey Shooman
Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 9 of 79




                             2
                Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 10 of 79


     Positive
As of: June 18, 2020 5:44 PM Z


                                                  Britting v. Sec'y, VA
                                      United States Court of Appeals for the Third Circuit
                 January 25, 2011, Submitted Pursuant to Third Circuit L.A.R. 34. 1(a); February 1, 2011, Filed
                                                         No. 10-2554

Reporter
409 Fed. Appx. 566 *; 2011 U.S. App. LEXIS 2096 **; 24 Am. Disabilities Cas. (BNA) 131
SUSAN E. BRITTING, Appellant v.
SECRETARY, DEPARTMENT OF VETERANS                                HN1[ ]          Disability                Discrimination,
AFFAIRS                                                          Rehabilitation Act
Notice:
NOT PRECEDENTIAL OPINION UNDER                                   The Rehabilitation Act specifies that the standards
THIRD CIRCUIT INTERNAL OPERATING                                 used to determine whether this section has been
PROCEDURE RULE 5.7. SUCH OPINIONS ARE                            violated shall be the standards applied under the
NOT REGARDED AS PRECEDENTS WHICH                                 Americans with Disabilities Act. 29 U.S.C. §
BIND THE COURT.                                                  794(d).
PLEASE REFER TO FEDERAL RULES OF
APPELLATE   PROCEDURE     RULE 32.1
GOVERNING     THE     CITATION  TO                                   Labor & Employment Law > ... > Disabilities
UNPUBLISHED OPINIONS.                                                Under ADA > Mental & Physical
                                                                     Impairments > General Overview

Prior History: [**1]
                                                                 HN2[ ] Disabilities Under ADA, Mental &
On Appeal from the United States District Court for              Physical Impairments
the Middle District of Pennsylvania. District Court
                                                                 In 2007, the Americans with Disabilities Act
No. 1-08-cv-01747. District Judge: The Honorable
                                                                 (ADA) was interpreted narrowly and the standard
A. Richard Caputo.
                                                                 for determining whether an individual had a
                                                                 disability included consideration of whether the
                                                                 impairment had a permanent or long-term impact.
Britting v. Shineski, 2010 U.S. Dist. LEXIS 10190
(M.D. Pa., Feb. 5, 2010)

                                                                     Civil Procedure > Appeals > Standards of
                                                                     Review > De Novo Review
LexisNexis® Headnotes
                                                                     Civil Procedure > Appeals > Summary
                                                                     Judgment Review > Standards of Review
    Business & Corporate
    Compliance > ... > Discrimination > Disability                   Civil Procedure > ... > Summary
    Discrimination > Rehabilitation Act                              Judgment > Entitlement as Matter of
                                                                     Law > General Overview
    Labor & Employment Law > ... > Disability
    Discrimination > Scope &
    Definitions > General Overview                               HN3[ ] Standards of Review, De Novo Review

                                                      Jeffrey Shooman
             Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 11 of 79
                                                                                                             Page 2 of 5
                                             Britting v. Sec'y, VA

The United States Court of Appeals for the Third        applicable. Furthermore, in expanding the
Circuit exercises plenary review over the district      definition of disability, the ADAAA clearly
court's grant of summary judgment and applies the       increased liability for past conduct. As a result, the
same standard that the district court should have       United States Court of Appeals for the Third
applied.                                                Circuit concludes that the ADAAA cannot be
                                                        applied retroactively.

   Governments > Legislation > Effect &
   Operation > Amendments                                    Governments > Legislation > Effect &
                                                             Operation > Retrospective Operation
   Labor & Employment Law > ... > Disability
   Discrimination > Scope &
   Definitions > General Overview                       HN6[ ] Effect & Operation, Retrospective
                                                        Operation

HN4[ ] Effect & Operation, Amendments                   There may be instances where a jurisdictional
                                                        statute may not be applied retroactively. Such an
The ADA Amendments Act of 2008 is not                   instance may arise where the new jurisdictional
retroactively applicable.                               statute affects a party's substantive rights or
                                                        obligations.

   Governments > Legislation > Effect &
   Operation > Amendments                                    Labor & Employment Law > ... > Disability
                                                             Discrimination > Evidence > General Overview
   Labor & Employment Law > ... > Disability
   Discrimination > Scope &
   Definitions > General Overview                       HN7[ ] Disability Discrimination, Evidence
   Governments > Legislation > Effect &                 Substantial evidence means such relevant evidence
   Operation > Retrospective Operation                  as a reasonable mind might accept as adequate to
                                                        support a conclusion.
   Labor & Employment Law > ... > Scope &
   Definitions > Disabilities Under
   ADA > General Overview                               Counsel: For SUSAN E. BRITTING, Plaintiff -
                                                        Appellant: Robert S. Mirin, Esq., Ralph B. Pinskey,
                                                        Esq., Harrisburg, PA.
HN5[ ] Effect & Operation, Amendments
                                                        For SECRETARY DEPT OF VETERANS
In deciding whether a statute is retroactively          AFFAIRS, Defendant - Appellee: Melissa A.
applicable, the first task is to determine whether      Swauger, Esq., Office of United States Attorney,
Congress has expressly prescribed the statute's         Harrisburg, PA.
proper reach. If Congress's intent is not clear, the    Judges: Before: McKee, Chief Judge, and SMITH,
court must determine whether the new statute            Circuit Judge, and STEARNS, District Judge *
                                                        The Honorable Richard G. Stearns, United States District Judge for
would have retroactive effect, i.e., whether it would   the United States District Court of Massachusetts, sitting by
impair rights a party possessed when he acted,          designation.
increase a party's liability for past conduct, or
impose new duties with respect to transactions          .
already completed. Nothing in the text of the ADA
Amendments Act of 2008 (ADAAA) expressly                Opinion by: SMITH
prescribes that the statute is retroactively

                                              Jeffrey Shooman
              Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 12 of 79
                                                                                                             Page 3 of 5
                                              Britting v. Sec'y, VA

Opinion                                                  proposed three-day suspension had been replaced
                                                         with a fifteen-day suspension. An assessment of her
[*567]                                                   transcription revealed an "[o]verall monthly
SMITH, Circuit Judge.                                    accuracy average of 83%," demonstrating that her
                                                         accuracy rate continued to deteriorate.
Susan E. Britting began working as a medical
transcriptionist for the Department of Veterans          The interim director of the Lebanon facility
Affairs (VA) in its Lebanon, Pennsylvania facility       reviewed a report that considered whether Britting's
in 2002. Years before, Britting had been diagnosed       suspension was warranted in light of the twelve
with irritable bowel syndrome (IBS). Around May          factors set out in Douglas v. Veterans Admin., 5
of 2007, Britting's IBS flared up, resulting in an       M.S.P.R. 280, 306-07 (1981). The report noted that
increase in a variety of gastrointestinal symptoms.      Britting's inability to follow the basic instruction
At about this same time, Britting's performance as a     not to release her work before it had been reviewed
transcriptionist deteriorated, adversely affecting her   had resulted in serious transcription errors.
accuracy rate and the number of lines she was able       Furthermore, Britting's lack of accuracy required
to transcribe per shift. By [**2]                        the supervisor to review all of her work, thereby
mid-June, Britting's accuracy rate had fallen from       reducing the department's overall productivity.
92% (a "Fully Successful" achievement rate) to
85%. As a result, Jodi Moyer, Britting's supervisor,     On October 15, 2007, Britting received notice of
placed Britting on a Performance Improvement             the VA's intent to terminate her employment.
Plan, which afforded Britting 90 days to                 Although a vacancy existed at the time in the file
demonstrate an acceptable level of work. The Plan        room, management rejected such a transfer because
also provided for biweekly meetings between              the job required a high degree of accuracy and was
Moyer and Britting to discuss her work                   incompatible with Britting's ability. Britting's
performance.                                              [**4]
                                                         termination became effective on November 27,
Within days, Britting provided Moyer with a letter       2007. Britting challenged her suspension and
from her physician, Dr. Messmer, which confirmed         termination, but the Merit System Protection Board
Britting's affliction with IBS and her frequent need     upheld the VA's actions. Britting then filed a
to use the restroom. In an effort to accommodate         complaint in the United States District Court for the
that need, Britting's work station was moved closer      Middle District of Pennsylvania. Britting claimed
to the restroom. At about this same time, Moyer          that she was discriminated against on the basis of
advised Britting that, because of her diminished         her disability, thereby violating the Rehabilitation
accuracy, Moyer would be reviewing Britting's            Act,      29       U.S.C.       §     794(a).       1

                                                         HN1[ ] The Rehabilitation Act specifies that the "standards used to
transcriptions before releasing them to the medical      determine whether this section has been violated . . . shall be the
care provider.                                           standards applied" under the Americans with Disabilities Act. 29
                                                         U.S.C. § 794(d).
In mid-July, despite Moyer's directive, Britting
herself released several documents to the medical         She also sought judicial review of the VA's
provider before Moyer could complete her review.         decision to suspend and to terminate her
Britting did this again in August, violating Moyer's     employment under 5 U.S.C. § 7703(b)(2).
order a second time. On September 4, 2007,
 [*568]                                                  At the time of Britting's HN2[ ] 2007 termination,
 Britting received notice of a proposed three-day        the Americans with Disabilities Act (ADA) was
suspension based on her persistent failure to follow     interpreted narrowly and the standard for
Moyer's directive. [**3]                                 determining whether an individual had a disability
Two days later, Britting again released a                included consideration of whether the impairment
transcribed report without Moyer's approval.             had a permanent or long-term impact. The ADA
Within a week, Britting received notice that the         Amendments Act of 2008 (ADAAA), however,
                                                         rejected this narrow interpretation and reinstated
                                               Jeffrey Shooman
                 Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 13 of 79
                                                                                                                             Page 4 of 5
                                                           Britting v. Sec'y, VA

the broad scope of protections available under the                      expressly prescribes that the statute is retroactively
ADA. P.L. 110-325, §§ 2 [**5]                                           applicable. Furthermore, in expanding the
and 3, 122 Stat. 3553, 3556 (Sept. 25, 2008). In                        definition of disability, the ADAAA clearly
amending the ADA, Congress set forth several                            increased the VA's liability for past conduct. As a
rules of construction governing the definition of                       result, we conclude that [**7]
disability, including that "[a]n impairment that is                     the ADAAA cannot be applied retroactively. 3
episodic or in remission is a disability if it would                    We are not alone in this conclusion. Our sister circuits, which have
                                                                        considered the question, have uniformly concluded that the ADAAA
substantially limit a major life activity when                          is not retroactively applicable. See Ragusa v. Malverne Union Free
active." Id. § 3(4)(D), codified at 42 U.S.C. §                         Sch. Dist., 381 F. App'x. 85, 87 n.2 (2d Cir. 2010); Nyrop v. Indep.
12102(4)(D).                                                            Sch. Dist. No. 11, 616 F.3d 728, 734 n.4 (8th Cir. 2010); Thornton v.
                                                                        United Parcel Serv., Inc., 587 F.3d 27, 34 n.3 (1st Cir. 2009);
                                                                        Becerril v. Pima County Assessor's Office, 587 F.3d 1162, 1164 (9th
The VA moved for summary judgment, contending                           Cir. 2009); Fredricksen v. United Parcel Serv., 581 F.3d 516, 521
that Britting could not establish a disability under                    n.1 (7th Cir. 2009); Lytes v. DC Water & Sewer Auth., 572 F.3d 936,
                                                                        940-42, 387 U.S. App. D.C. 291 (D.C. Cir. 2009); Milholland v.
the narrow interpretation of that term that prevailed                   Sumner County Bd. of Educ., 569 F.3d 562, 565-67 (6th Cir. 2009);
at the time she was terminated. Britting argued to                      EEOC v. Agro Distribution, LLC, 555 F.3d 462, 469 n.8 (5th Cir.
the contrary. In addition, she asserted that the                        2009).
ADAAA was retroactively applicable. The District
Court concluded that the ADAAA was not
retroactively applicable and that Britting was                          Britting argues that the new statute is nevertheless
unable to establish a disability under the more                         applicable because it effects a waiver of sovereign
demanding standard applicable at the time of her                        immunity. As a result, she contends that it is a
termination. The District Court also concluded that                     jurisdictional statute, which (as Landgraf
there was substantial evidence to support the Merit                     acknowledged) is a kind of legislation that is
System Protection Board's decision. This timely                         "regularly applied" retroactively. 511 U.S. at 274.
appeal                  followed.                   2                   The Landgraf Court's acknowledgment, however,
The District Court exercised jurisdiction over the Rehabilitation Act   was qualified:
claim under 28 U.S.C. § 1331 and over the Merit Systems
Protections Board appeal under 5 U.S.C. § 7703(b)(2). Appellate
                                                                             Application of a new [**8]
 [**6]
                                                                             jurisdictional rule usually "takes away no substantive right but
jurisdiction exists under 28 U.S.C. § 1291. HN3[ ] "We exercise
plenary review over the District Court's grant of summary judgment"          simply changes the tribunal that is to hear the case." Present
and "apply the same standard that the District Court should have             law normally governs in such situations because jurisdictional
applied." Shuman ex rel. Shertzer v. Penn Manor Sch. Dist., 422              statutes "speak to the power of the court rather than to the
F.3d 141, 146 (3d Cir. 2005) (internal citations omitted).                   rights or obligations of the parties[.]"

                                                                        Id. (citations omitted). By using the term "usually,"
 [*569]                                                                 Landgraf signaled that HN6[ ] there may be
 We agree with the District Court that HN4[ ] the                       instances where a jurisdictional statute may not be
ADAAA is not retroactively applicable. HN5[ ]                           applied retroactively. Such an instance may arise
In deciding whether a statute is retroactively                          where the new jurisdictional statute affects a party's
applicable, the Supreme Court has instructed that                       substantive rights or obligations. Id. Indeed, the
the "first task is to determine whether Congress has                    Court concluded in Hughes Aircraft Co. v. United
expressly prescribed the statute's proper reach."                       States, 520 U.S. 939, 117 S. Ct. 1871, 138 L. Ed. 2d
Landgraf v. USI Film Products, 511 U.S. 244, 280,                       135 (1997), that a new statute, which eliminated an
114 S. Ct. 1483, 128 L. Ed. 2d 229 (1994). If                           affirmative defense in qui tam actions, "create[d]
Congress's intent is not clear, "the court must                         jurisdiction where none previously existed; it thus
determine whether the new statute would have                            speaks not just to the power of a particular court but
retroactive effect, i.e., whether it would impair                       to the substantive rights of the parties as well. Such
rights a party possessed when he acted, increase a                      a statute, even though phrased in 'jurisdictional'
party's liability for past conduct, or impose new                       terms, is as much subject to our presumption
duties with respect to transactions already                             against retroactivity as any other." Id. at 951. Thus,
completed." Id. Nothing in the ADAAA's text                             we conclude that the ADAAA, even though it may

                                                            Jeffrey Shooman
               Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 14 of 79
                                                                                Page 5 of 5
                                             Britting v. Sec'y, VA

be jurisdictional in nature with regard to the VA, is
not retroactively applicable [**9]
because it affects the substantive rights of the
parties.

 [*570]
 Having concluded that the ADAAA is not
retroactively applicable, we turn to Britting's
contention that the District Court erred in its
determination that she did not establish a disability
under the more demanding pre-ADAAA standard.
We conclude that the District Court did not err.
Britting confirmed that her IBS was episodic in
nature and did not afflict her every day.

Finally, Britting contends that her suspension and
termination are not supported by substantial
evidence. HN7[ ] Substantial evidence "'means
such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion.'"
Bradley v. Veterans Admin., 900 F.2d 233, 234
(Fed. Cir. 1990) (quoting Consol. Edison Co. v.
Labor Bd., 305 U.S. 197, 229, 59 S. Ct. 206, 83 L.
Ed. 126 (1938)). Our review of the record reveals
that there is substantial evidence to support the
VA's actions.

For the reasons set forth above, we will affirm the
judgment of the District Court.



  End of Document




                                              Jeffrey Shooman
Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 15 of 79




                               3
                Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 16 of 79


     Caution
As of: June 18, 2020 5:44 PM Z


                                               Burke v. Nalco Chem. Co.
                        United States District Court for the Northern District of Illinois, Eastern Division
                                      July 17, 1996, Decided ; July 18, 1996, DOCKETED
                                                             96 C 981

Reporter
1996 U.S. Dist. LEXIS 10190 *
MEREDITH A. BURKE, f/k/a MEREDITH A.                               Defendants must meet a high standard in order to
                                                                   have a complaint dismissed for failure to state a
JIRKA, Plaintiff, v. NALCO CHEMICAL
                                                                   claim upon which relief may be granted since, in
COMPANY, an Illinois corporation, WILLIAM
                                                                   ruling on a motion to dismiss, the court must
LINDENBERGER, and ROGER FOWEE,
                                                                   construe the complaint's allegations in the light
Defendants.
Disposition:                                                       most favorable to the plaintiff and all well-pleaded
 [*1]                                                              facts and allegations in the plaintiff's complaint
 Defendants Nalco, Lindenberger, and Fowee's                       must be taken as true. The allegations of a
motions to dismiss plaintiff's amended complaint is                complaint should not be dismissed for failure to
                                                                   state a claim unless it appears beyond a doubt that
granted
                                                                   the plaintiff can prove no set of facts in support of
                                                                   his claim which would entitle him to relief.
                                                                   Nonetheless, in order to withstand a motion to
LexisNexis® Headnotes                                              dismiss, a complaint must allege facts sufficiently
                                                                   setting forth the essential elements of the cause of
                                                                   action.
    Civil Procedure > ... > Defenses, Demurrers &
    Objections > Motions to Dismiss > Failure to
    State Claim                                                         Business & Corporate Compliance > ... > Labor
                                                                        & Employment Law > Leaves of
    Civil Procedure > ... > Responses > Defenses,
                                                                        Absence > Family & Medical Leaves
    Demurrers & Objections > Motions to Dismiss
                                                                        Business & Corporate
    Civil Procedure > Pleading &
                                                                        Compliance > ... > Family & Medical
    Practice > Pleadings > Rule Application &
                                                                        Leaves > Scope & Definitions > Restoration of
    Interpretation
                                                                        Benefits & Positions
    Civil Procedure > Dismissal > Involuntary
    Dismissals > Failure to State Claims
                                                                   HN2[ ] Leaves of Absence, Family & Medical
    Civil Procedure > Judgments > Relief From                      Leaves
    Judgments > General Overview
                                                                   In addition to providing eligible employees with up
                                                                   to 12 weeks of unpaid leave to handle qualified
HN1[ ] Motions to Dismiss, Failure to State                        family problems, the Family and Medical Leave
Claim                                                              Act also ensures that those who take such leave will
                                                                   be restored to their former position or an equivalent
The purpose of a motion to dismiss pursuant to                     one upon returning to work. 29 U.S.C.S. §§
Fed. R. Civ. P. 12(b)(6) is to test the sufficiency of             2612(a)(1), § 2614(a)(1).
the complaint, not to decide the merits of the case.

                                                        Jeffrey Shooman
            Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 17 of 79
                                                                                           Page 2 of 8
                                       Burke v. Nalco Chem. Co.

   Business & Corporate Compliance > ... > Labor        Absence > Family & Medical Leaves
   & Employment Law > Leaves of
   Absence > Family & Medical Leaves                    Governments > Legislation > Statute of
                                                        Limitations > Extensions & Revivals
   Labor & Employment Law > ... > Family &
   Medical Leaves > Scope &                             Governments > Legislation > Statute of
   Definitions > Covered Employees                      Limitations > General Overview

   Labor & Employment Law > Employment                  Governments > Legislation > Statute of
   Relationships > At Will                              Limitations > Time Limitations
   Employment > Definition of Employees

   Labor & Employment Law > Employment              HN4[ ] Leaves of Absence, Family & Medical
   Relationships > At Will                          Leaves
   Employment > Definition of Employers
                                                    The statute of limitations for actions under the
   Labor & Employment Law > ... > Family &          Family and Medical Leave Act is two years after
   Medical Leaves > Scope &                         the date of the last event constituting the alleged
   Definitions > General Overview                   violation for which the action is brought. 29
                                                    U.S.C.S. § 2617(c)(1).
   Business & Corporate
   Compliance > ... > Family & Medical
   Leaves > Scope & Definitions > Covered               Torts > ... > Liability > Claim
   Employers                                            Presentation > General Overview

                                                        Workers' Compensation &
HN3[ ] Leaves of Absence, Family & Medical              SSDI > Administrative
Leaves                                                  Proceedings > Claims > General Overview
In order to state a claim under the Family and          Labor & Employment
Medical Leave Act (FMLA), a complaint must at           Law > Discrimination > Retaliation > General
least contain allegations which establish that,         Overview
within the meaning of the FMLA, the defendant
employer is an "employer" and the plaintiff             Workers' Compensation &
employee is an "eligible employee." As defined by       SSDI > Coverage > Actions Against
the FMLA, an employer includes: any person              Employers > Retaliatory Discharge Actions
engaged in commerce or in any industry or activity
affecting commerce who employs 50 or more
employees for each working day during each of 20 HN5[ ] Liability, Claim Presentation
or more calendar workweeks in the current or
preceding calendar year including any person who The tort of retaliatory discharge is governed by
acts, directly or indirectly, in the interest of an state law.
employer to any of the employees of such
employer. 29 U.S.C.S. § 2611(4)(A)(i), (ii). An
employer who does not fit within the FMLA's             Labor & Employment
definition is not bound by its terms.                   Law > Discrimination > Retaliation > General
                                                        Overview

   Business & Corporate Compliance > ... > Labor        Labor & Employment Law > Wrongful
   & Employment Law > Leaves of                         Termination > Public Policy


                                            Jeffrey Shooman
              Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 18 of 79
                                                                                                   Page 3 of 8
                                           Burke v. Nalco Chem. Co.

                                                            Labor & Employment Law > ... > Disabilities
HN6[ ] Discrimination, Retaliation                          Under ADA > Mental & Physical
                                                            Impairments > Major Life Activities
In order to state a claim for retaliatory discharge in
Illinois, an employee must establish that: (1) she          Labor & Employment Law > ... > Disability
was discharged in retaliation for her activities, and       Discrimination > Scope &
(2) that the discharge contravenes a clearly                Definitions > General Overview
mandated public policy. The mere citation of a
constitutional or statutory provision in a complaint
will not by itself be sufficient to state a cause of     HN9[ ] Mental & Physical Impairments,
action for retaliatory discharge. Rather, a plaintiff    Major Life Activities
must demonstrate in her complaint that the public
policy cited by the plaintiff is violated by the         The Americans with Disabilities Act (ADA) §
plaintiff's discharge.                                   12102(2)(A) defines "disability" as a physical or
                                                         mental impairment that substantially limits one or
                                                         more of the major life activities of such individual.
                                                         A plaintiff's failure to allege facts that will support
   Labor & Employment                                    a finding that her disability substantially limited
   Law > Discrimination > Retaliation > General          one or more major life activities or that her
   Overview                                              employer regarded her as having such a disability
                                                         warrants dismissal of a plaintiff's ADA claim.
HN7[ ] Discrimination, Retaliation

The Illinois Supreme Court has refused to extend            Business & Corporate
retaliatory discharge to include claims based on            Compliance > ... > Discrimination > Disability
employment actions short of discharge.                      Discrimination > Federal & State
                                                            Interrelationships

                                                            Labor & Employment Law > ... > US Equal
   Business & Corporate
                                                            Employment Opportunity Commission > Civil
   Compliance > ... > Disability
                                                            Actions > General Overview
   Discrimination > Scope &
   Definitions > Covered Entities
                                                         HN10[ ] Disability Discrimination, Federal &
   Labor & Employment Law > Employment
                                                         State Interrelationships
   Relationships > At Will
   Employment > Definition of Employers                  As a predicate to civil action, the Americans with
                                                         Disabilities Act requires that a charge of
   Business & Corporate
                                                         discrimination be filed with the Equal Employment
   Compliance > ... > Discrimination > Disability
                                                         Opportunity       Commission        (EEOC).      This
   Discrimination > Federal & State
                                                         requirement is interpreted as precluding the
   Interrelationships
                                                         assertion of such claims in a federal complaint
                                                         where they were not originally included in an
HN8[ ] Scope & Definitions, Covered Entities             EEOC charge. Only those claims that are "like or
                                                         reasonably related to" the discriminatory conduct
The statutory definition of "employer" under the         identified by the plaintiff in the EEOC charge are
Americans with Disabilities Act does not generally       permissible. Moreover, when an EEOC charge
encompass individuals.                                   alleges a particular theory of discrimination
                                                         allegations of a different type of discrimination in a
                                                         subsequent complaint are not considered to be

                                               Jeffrey Shooman
             Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 19 of 79
                                                                                                Page 4 of 8
                                          Burke v. Nalco Chem. Co.

reasonably related unless the allegations in the       As alleged in Count I of the plaintiff's amended
complaint can be reasonably inferred from the facts    complaint, Burke was employed by Nalco from
alleged in the charge.                                 April 22, 1991 to February 22, 1994. On or about
                                                       November 23, 1992, Defendant Lindenberger,
                                                       Burke's supervisor in Nalco's "Applied Services"
Counsel: For MEREDITH A BURKE fka                      Division, purportedly placed the plaintiff on "verbal
Meredith A Jirka, plaintiff: John Justin Wyeth,        probation" for poor work performance. Thereafter,
Russell John Heitz, John Justin Wyeth &                from about December 21, 1992 through January 4,
Associates, Naperville, IL.                            1993, the plaintiff requested and was granted
For NALCO CHEMICAL COMPANY, an Illinois                permission to take a vacation leave from work to
corporation, WILLIAM LINDENBERGER,                     care for her terminally ill father. Burke returned to
ROGER FOWEE, defendants: Danuta Bembenista             work following the death of her father on or about
Panich, Janet Lynn Hall, Mayer, Brown & Platt,         January 11, 1993. On January 12, 1993, Burke
Chicago, IL.                                           alleges that Lindenberger placed her on written
                                                       probation for poor work performance. This
Judges: Charles P. Kocoras, United States District     probationary period ended in March 1993 following
Judge                                                  the satisfactory completion by Burke of specific
                                                       goals set by Lindenberger. By the plaintiff's May
Opinion by: Charles P. Kocoras                         11, 1993 performance review, Lindenberger
                                                       indicated that Burke was satisfying Nalco's
Opinion                                                legitimate [*3]
                                                        business expectations.

MEMORANDUM OPINION                                     From July 7, 1993 through August 8, 1993, the
                                                       plaintiff requested and received permission to take
CHARLES P. KOCORAS, District Judge:                    leave from work for an unspecified but "serious
                                                       health condition." While in the hospital, the
This matter is before the court on three motions to    plaintiff was allegedly informed that she was being
dismiss pursuant to Rule 12(b)(b) of the Federal       transferred to another division within Nalco, and
Rules of Civil Procedure. For the reasons set forth    upon her return to work on August 9, 1993, the
below, all motions are granted.                        plaintiff began working in the "Boiler Research
                                                       Department" Division under Defendant Fowee,
                                                       where Burke alleges that she again met all
BACKGROUND                                             legitimate business expectations of Nalco.

The plaintiff, Meredith A. Burke, formerly known       The plaintiff took a second medical leave from
as Meredith A. Jirka ("Burke") brought this action     work from December 13, 1993 to January 3, 1994.
against her former employer, Nalco Chemical            Upon the plaintiff's return to work from this second
Company ("Nalco") and two former supervisors,          leave, Burke maintains that she was assigned to "a
William Lindenberger ("Lindenberger") and Roger        project of high importance and significance." Burke
Fowee ("Fowee"). Burke's first complaint was filed     started experiencing difficulties, however, and
on February 21, 1996, alleging violations of the       Defendant Fowee began documenting her
Family and Medical Leave Act of 1993 ("FMLA"),         performance problems. On February 22, 1994,
29 U.S.C. §§ 2601 et seq., [*2]                        Fowee terminated the plaintiff from her position at
 (Count I) and a pendent state law claim for           Nalco.
retaliatory discharge (Count II). On April 24, 1996,
Burke added a third count, alleging violations of      In Count II of the plaintiff's amended complaint
the Americans with Disabilities Act ("ADA"), 42        Burke further alleges that on or about November
U.S.C. §§ 12101 et seq., (Count III).                  11, 1992 and again in March 1993, the plaintiff,
                                                       "reasonably believing Nalco was violating the law,"

                                             Jeffrey Shooman
               Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 20 of 79
                                                                                                              Page 5 of 8
                                                 Burke v. Nalco Chem. Co.

voiced objections [*4]                                         Ct. 99 (1957). See also Hishon v. King & Spalding,
 as to Nalco's actions. These objections reportedly            467 U.S. 69, 81 L. Ed. 2d 59, 104 S. Ct. 2229
culminated in the plaintiff (1) being placed on                (1984); Doe on Behalf of Doe v. St. Joseph's
probation in November 1992 and January 1993, (2)               Hospital, 788 F.2d 411 (7th Cir. 1986).
having her job responsibilities changed in August              Nonetheless, in order to withstand a motion to
1993 and January 1994, and (3) being terminated                dismiss, a complaint must allege facts [*6]
from her position at Nalco on February 22, 1994.                sufficiently setting forth the essential elements of
Count III of the amended complaint reiterates many             the cause of action. Gray v. County of Dane, 854
of the allegations contained in Count I, adding only           F.2d 179, 182 (7th Cir. 1988). We turn to the
that the plaintiff's transfer in August 1993 and her           motion before us with these principles in mind.
subsequent termination in February 1994 were
based upon asserted misperceptions as to the
plaintiff's physical and mental condition,                     DISCUSSION
purportedly in violation of the ADA. Allegedly
based upon these "misperceptions," Fowee and                   A. Count I - The FMLA
Nalco further failed to offer Burke any other
positions at Nalco.                                   Enacted on February 5, 1993, the FMLA is the
                                                      embodiment of Congress' attempt to balance the
On June 8, 1994, the plaintiff filed her "Charge of demands of the workplace with the needs of
Discrimination" with the Equal Employment employees to take leave for eligible medical
Opportunity Commission ("EEOC") as to the ADA conditions and compelling family reasons. 29
claim. Burke's Notice of Right to Sue was received U.S.C. § 2601(b). HN2[ ] In addition to providing
on or about March 4, 1996. On April 24, 1996, eligible employees with up to twelve weeks of
Burke filed her amended complaint against unpaid leave to handle qualified family problems,
Defendants Nalco, Lindenberger, and Fowee. All the FMLA also ensures that those who take such
three defendants have moved for dismissal of the leave will be restored to their former position or an
complaint in its entirety.                            equivalent one upon returning to work. 29 U.S.C. §
                                                      2612(a)(1); 29 U.S.C. § 2614(a)(1); Freemon v.
                                                      Foley, 911 F. Supp. 326, 329-30 (N.D.Ill. 1995).
LEGAL STANDARD                                        The defendants assert that the plaintiff's amended
                                                      complaint fails to state a claim under the FMLA.
HN1[ ] The purpose of a motion to dismiss [*5]        For the reasons discussed below, we agree with the
 pursuant to Rule 12(b)(6) is to test the sufficiency defendants.
of the complaint, not to decide the merits of the
case. Defendants must meet a high standard in HN3[ ] In order to state a claim under the FMLA,
order to have a complaint dismissed for failure to a complaint must at least contain allegations which
state a claim upon which relief may be granted establish that, within the meaning of the FMLA, the
since, in ruling on a motion to dismiss, the court defendant employer is an [*7]
must construe the complaint's allegations in the "employer" and the plaintiff employee is an
light most favorable to the plaintiff and all well- "eligible employee." As defined by the FMLA, an
pleaded facts and allegations in the plaintiff's employer includes:
complaint must be taken as true. Ed Miniat, Inc. v.
Globe Life Ins. Group Inc., 805 F.2d 732, 733 (7th        any person engaged in commerce or in any industry or activity
                                                          affecting commerce who employs 50 or more employees for
Cir. 1986), cert. denied, 482 U.S. 915, 96 L. Ed. 2d
                                                          each working day during each of 20 or more calendar
676, 107 S. Ct. 3188 (1987). The allegations of a         workweeks in the current or preceding calendar year. . .
complaint should not be dismissed for failure to          including. . . any person who acts, directly or indirectly, in the
state a claim "unless it appears beyond a doubt that      interest of an employer to any of the employees of such
the plaintiff can prove no set of facts in support of     employer. . . .
his claim which would entitle him to relief." Conley
v. Gibson, 355 U.S. 41, 45-46, 2 L. Ed. 2d 80, 78 S. 29 U.S.C. § 2611(4)(A)(i), (ii). An employer who

                                                    Jeffrey Shooman
              Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 21 of 79
                                                                                                                 Page 6 of 8
                                           Burke v. Nalco Chem. Co.

does not fit within the FMLA's definition is not         No. 95 C 2776, 1996 WL 313212 (June 12, 1996)
bound by its terms. In the present case, the             (claim of disability discrimination based on transfer
plaintiff's amended complaint is devoid of any           occurring over 300 days prior to plaintiff filing
allegations which assert that each of the three          charge is time barred where no relationship
defendants qualifies as an "employer" under the          between the untimely and the timely acts). The
FMLA or that Burke is an "eligible employee"             plaintiff's objections notwithstanding, the amended
under the FMLA. Though the plaintiff may believe         complaint simply does not allege a continuing
that such allegations are "obvious" and thus             violation of the FMLA. As such, the plaintiff's
rendered unnecessary, absent such allegations, the       allegations regarding her transfer in August 1993
complaint is plainly deficient and cannot state a        (and hence Burke's allegations against Defendant
claim under the FMLA.                                    Lindenberger in this regard) are time-barred under
                                                         the                      FMLA.                      1

Even if we were to assume, however, that each of         The plaintiff's allegations regarding her August 1993 transfer do not
                                                         find solace in 29 U.S.C. § 2617(c)(2) which affords a three year
the named parties was subject to the dictates of the     limitations period for willful violations of the FMLA. Although the
FMLA, certain of the plaintiff's allegations would       amended complaint does include an allegation that the decision
still [*8]                                               regarding the plaintiff's discharge was willful, it does not include any
                                                         such allegation with regard to the decision to transfer her in August,
 falter. For example, the plaintiff alleges violations   1993. As such, the three-year statute of limitations provision does
based on her being placed on probation in January        not apply.
1993, following the illness of her father. These
allegations, however, concern incidents which             Given the above described shortcomings, Count I
transpired prior to the effective date of the FMLA.      of the plaintiff's amended complaint must be
As such, any such allegations are effectively            dismissed.
barred.
                                                         [*10]
Statute of limitations problems similarly plague the     B. Count II - Retaliatory Discharge
plaintiff's allegations surrounding her transfer in
August 1993 following an extended illness. HN4[          Governed by state law, HN5[ ] the tort of
   ] The statute of limitations for actions under the    retaliatory discharge was first recognized in Illinois
FMLA is "2 years after the date of the last event        in Kelsay v. Motorola, Inc., 74 Ill. 2d 172, 384
constituting the alleged violation for which the         N.E.2d 353, 23 Ill. Dec. 559 (Ill. 1978), where an
action is brought." 29 U.S.C. § 2617(c)(1). The          employee was discharged in retaliation for filing a
plaintiff's initial complaint was filed on February      worker's compensation claim against her employer.
21, 1996, more than two years after the plaintiff's      Since that time, however, Illinois courts have
transfer on August 9, 1993. Moreover, any attempt        repeatedly narrowed the tort of retaliatory
by Burke to assert a "continuing violation" which        discharge. See, e.g., Barr v. Kelso-Burnett & Co.,
encompasses her transfer in August 1993 and her          106 Ill. 2d 520, 478 N.E.2d 1354, 88 Ill. Dec. 628
termination on February 22, 1994 is not factually        (Ill. 1985); Palmateer v. International Harvester
supported by the amended complaint. The amended          Co., 85 Ill. 2d 124, 421 N.E.2d 876, 52 Ill. Dec. 13
complaint does not allege any relationship between       (Ill. 1981). Acknowledging the state courts' efforts
the decision to transfer Burke and the decision to       to curtail the expansion of the tort, the Seventh
terminate her employment with Nalco. Instead, the        Circuit has similarly declined to increase its scope.
defendants' alleged conduct in August 1993               Prince v. Rescorp Realty, 940 F.2d 1104 (7th Cir.
and [*9]                                                 1991).
 February 1994 signify two separate incidents about
which the plaintiff was fully aware at the time at       HN6[ ] In order to state a claim for retaliatory
which they occurred. Indeed, the amended                 discharge in Illinois, an employee must establish
complaint demonstrates that the decision to transfer     that: (1) she was discharged in retaliation for her
Burke in 1993 and the decision to terminate Burke        activities, and (2) that the discharge contravenes a
in 1994 were two discrete decisions made by two          clearly mandated public policy. Prince, 940 F.2d at
different people. See Stewart v. County of Brown,        1107. Elaborating upon this second requirement,

                                               Jeffrey Shooman
              Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 22 of 79
                                                                                                      Page 7 of 8
                                             Burke v. Nalco Chem. Co.

the Illinois Supreme Court has held [*11]
 that "the mere citation of a constitutional or
statutory provision in a complaint will not by itself      C. Count III - The ADA
be sufficient to state a cause of action for retaliatory
discharge." Fellhauer v. City of Geneva, 142 Ill. 2d       In EEOC v. AIC Sec. Investigations Ltd., the
495, 568 N.E.2d 870, 875, 154 Ill. Dec. 649 (Ill.          Seventh Circuit pronounced that [*13]
1991). Rather, a plaintiff must demonstrate in her          HN8[ ] the statutory definition of "employer"
complaint that the public policy cited by the              under the ADA does not generally encompass
plaintiff is violated by the plaintiff's discharge. Id.    individuals. EEOC v. AIC Security Systems, Ltd.,
                                                           55 F.3d 1276, 1279-82 (7th Cir. 1995). Thus, as to
The defendants assert that Count II of the plaintiff's     the plaintiff's former supervisors, Defendants
amended complaint fails sufficiently to state a            Lindenberger and Fowee, the plaintiff's claims of
claim for retaliatory discharge under Illinois law.        liability under the ADA must ultimately fail. For
We agree. At the outset, we note that to the extent        separate reasons recounted below, Count III
that the plaintiff attempts to assert a claim for          likewise falters as against Defendant Nalco.
retaliatory discharge based on conduct unrelated to
her discharge, the plaintiff's claim must fail. HN7[       HN9[ ] Section 12102(2)(A) of the ADA defines
   ] The Illinois Supreme Court has refused to             "Disability" as "[a] physical or mental impairment
extend retaliatory discharge to include claims based       that substantially limits one or more of the major
on employment actions short of discharge.                  life activities of such individual; . . . ." 42 U.S.C. §
Zimmerman v. Buchheit of Sparta, Inc., 164 Ill. 2d         12102(2)(A). A plaintiff's failure to allege facts that
29, 645 N.E.2d 877, 206 Ill. Dec. 625 (1994).              will support a finding that her disability
Hence, to the extent that the plaintiff attempts to        substantially limited one or more major life
state a claim against Lindenberger, Burke's pre-           activities or that her employer regarded her as
transfer supervisor, the plaintiff's claim for             having such a disability warrants dismissal of a
retaliatory discharge cannot survive.                      plaintiff's ADA claim. See Tindle v. Carry Cos. of
                                                           Illinois, No. 95 C 5980, 1996 WL 131708 (March
 [*12]                                                     20, 1996) (dismissing plaintiff's ADA claim for
 Count II, however, contains additional fatal              failure to allege facts supporting claim that his
deficiencies. The plaintiff alleges in her amended         disability substantially limited one or more major
complaint that Burke voiced objections "involving          life activities): Gonzalez v. Perfect Carton Corp. 95
areas of critical public and social importance as          C 5476, 1996 WL 89058 (February [*14]
demonstrated by Illinois antitrust, environmental           28, 1996) (dismissing plaintiff's ADA claim for
safety and workplace safety statutes." Allegedly as        failure to allege facts supporting claim that
a result of these objections, the plaintiff maintains      defendant regarded plaintiff as disabled).
that Nalco took certain retaliatory actions against
her. Absent from the plaintiff's amended complaint,        In the present case, Burke generally alleges that
however, are allegations which serve to identify the       Nalco regarded her as having a disability and, as a
clearly mandated public policy which would have            result, made certain employment decisions based
been contravened by such actions. The amended              upon its "misperception" as to her physical and
complaint does not, for example, identify statutes         mental condition. Nowhere, however, does the
or public policy underlying statutes. The amended          plaintiff indicate what disability or condition Nalco
complaint further does not identify any public             allegedly regarded her as possessing. Nor does the
policy violated by Burke's discharge, nor does it          plaintiff allege that Nalco considered her
allege that Burke's discharge violated any public          "misperceived" disability to substantially limit one
policy. See Fellhauer, 568 N.E.2d at 875. Under            or more major life activities. In short, the plaintiff
Illinois law such deficiencies are fatal to the            has failed adequately to allege that she was either
plaintiff's claim for retaliatory discharge.               disabled as defined by the ADA (the amended
Accordingly, as to all defendants, Count II of the         complaint does not identify the nature of Burke's
plaintiff's amended complaint is dismissed.                illness) or that she was perceived by Nalco to be so

                                                Jeffrey Shooman
             Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 23 of 79
                                                                                               Page 8 of 8
                                          Burke v. Nalco Chem. Co.

disabled. Absent such allegations, the plaintiff        reasonable accommodation for those disabilities.
simply cannot state a claim under the ADA.              Put simply, the discrimination alleged against
                                                        Nalco in the EEOC charge differs profoundly from
The plaintiff's ADA claim has additional                the discrimination alleged in the amended
shortcomings. HN10[ ] As a predicate to civil           complaint. Given that the allegations contained in
action, the ADA requires that a charge of               Count III of the plaintiff's amended complaint
discrimination be filed with the EEOC. This             cannot reasonably be inferred from the plaintiff's
requirement has been interpreted as precluding the      charge as filed with the EEOC, the plaintiff has
assertion of such claims in a federal complaint         failed to exhaust required administrative
where they [*15]                                        procedures, and Count III of the amended
 were not originally included in an EEOC charge.        complaint must be dismissed.
Harper v. Godfrey Co., 45 F.3d 143, 147-48 (7th
Cir. 1995). Only those claims that are "like or
reasonably related to" the discriminatory conduct       CONCLUSION
identified by the plaintiff in the EEOC charge are
permissible. Harper, 45 F.3d at 148. Moreover,          For the reasons set forth above, Defendants Nalco,
"when an EEOC charge alleges a particular theory        Lindenberger, and Fowee's motions to dismiss the
of discrimination allegations of a different type of    plaintiff's amended [*17]
discrimination in a subsequent complaint are not         complaint are granted in their entirety.
[considered to be] reasonably related. . . unless the
allegations in the complaint can be reasonably          Charles P. Kocoras
inferred from the facts alleged in the charge." 31
F.3d at 503.                                            United States District Judge

The claims which Burke asserts in Count III of her      Dated: July 17, 1996
amended complaint clearly fall outside the scope of
her EEOC charge. As indicated above, the plaintiff
alleges in Count III that Nalco transferred her to a
                                                          End of Document
different position in August 1993 and discharged
her in February 1994 because Nalco regarded
Burke as having a disability and Nalco
"misperceived" her physical and mental condition.
Such allegations, however, cannot be reasonably
inferred from the allegations contained in the
plaintiff's EEOC charge.

The plaintiff's EEOC charge states explicitly that
she was discriminated [*16]
 against "on the basis of" specific disabilities
diagnosed in "October, July, and December 1993."
The EEOC charge further states that Burke
informed Nalco of these specific disabilities and
requested and was granted a reasonable
accommodation for these disabilities. Absent from
the plaintiff's EEOC charge are the complaint's
assertions that Nalco discriminated against Burke
based upon some "misperceived" condition. Absent
from the amended complaint are the EEOC charge's
allegations that Burke was diagnosed with
disabilities and that she requested and received a

                                              Jeffrey Shooman
Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 24 of 79




                                4
                Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 25 of 79


     Cited
As of: June 18, 2020 5:44 PM Z


                                            Chaussinand v. Guttman Oil Co.
                                 United States District Court for the Western District of Pennsylvania
                                             July 15, 2009, Decided; July 16, 2009, Filed
                                                      Civil Action No. 08-1714

Reporter
2009 U.S. Dist. LEXIS 60830 *; 2009 WL 2151384
LORI ANN CHAUSSINAND, Plaintiff, v.                                  2000e, et seq. and the Pennsylvania Human
                                                                     Relations Act, 42 Pa. Cons. Stat. § 951, et seq. She
GUTTMAN OIL COMPANY, LARRY
                                                                     seeks injunctive and monetary relief.
FLANNELLY, and RICHARD GUTTMAN,
Defendants.
                                                                     All defendants (collectively "Guttman") have filed
Counsel: [*1]                                                        a joint motion to partially dismiss the amended
For LORI ANN CHAUSSINAND, Plaintiff:                                 complaint [doc. no. 21]. They ask that the claim for
Jeffrey P. Myers, LEAD ATTORNEY, Jeffrey P.                          punitive damages under the PHRA be dismissed
Myers Attorney At Law, Wexford, PA.                                  with prejudice [*2]
                                                                     as the statute does not provide for such relief, that
For GUTTMAN OIL COMPANY, LARRY                                       the hostile work environment claim be dismissed as
FLANNELLY, in official and personal capacity,                        having been insufficiently pled, and that any claim
RICHARD GUTTMAN, in official and personal                            for individual liability under the PHRA against
capacity, Defendants: Gregory A. Miller, LEAD                        Messrs. Flannelly and Guttman be dismissed
ATTORNEY, Buchanan Ingersoll, Pittsburgh, PA;                        because neither individual is an employer. For the
Ryan W. Colombo, LEAD ATTORNEY, Buchanan                             reasons set forth below, we grant the motion,
Ingersoll & Rooney, Pittsburgh, PA.                                  without prejudice to Chaussinand's right to amend
                                                                     her complaint in order to plead in conformity with
Judges: Gary L. Lancaster, United States District                    the requirements of the law.
Judge.
                                                                     In considering a Rule 12(b)(6) motion, we must be
Opinion by: Gary L. Lancaster
                                                                     mindful that Federal courts require notice pleading,
Opinion                                                              as opposed to the heightened standard of fact
                                                                     pleading. Rule 8 of the Federal Rules of Civil
                                                                     Procedure "requires only 'a short and plain
                                                                     statement of the claim showing that the pleader is
MEMORANDUM and ORDER
                                                                     entitled to relief,' in order to 'give the defendant fair
                                                                     notice of what the … claim is and the grounds upon
Gary L. Lancaster
                                                                     which it rests.'" Bell Atlantic Corp. v. Twombly,
                                                                     550 U.S. 544, 127 S.Ct. 1955, 1964, 167 L. Ed. 2d
District Judge.
                                                                     929 (2007) (citing Conley v. Gibson, 355 U.S. 41,
                                                                     47, 78 S. Ct. 99, 2 L. Ed. 2d 80 (1957)). However,
This is an action in employment discrimination.
                                                                     even under this lower notice pleading standard, a
Plaintiff, Lori Ann Chaussinand, alleges that her
                                                                     plaintiff must do more than recite the elements of a
employer, Guttman Oil Company, subjected her to
                                                                     cause of action, and then make a blanket assertion
discrimination and a hostile work environment
                                                                     of an entitlement to [*3]
because of her gender, and then retaliated against
                                                                     relief under it. Instead, a plaintiff must make a
her when she complained, all in violation of Title
                                                                     factual showing of his entitlement to relief by
VII of the Civil Rights Act of 1964, 42 U.S.C. §
                                                                     alleging sufficient facts that, when taken as true,

                                                          Jeffrey Shooman
             Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 26 of 79
                                                                                                             Page 2 of 3
                                        Chaussinand v. Guttman Oil Co.

suggest the required elements of a particular legal     has set forth the necessary [*5]
theory. Twombly, 127 S.Ct. at 1965. The amount          factual averments to support her claim. We agree
and type of facts needed to satisfy this requirement    with Guttman and will dismiss Chaussinand's
will depend on the context of the case and the          hostile     work      environment    claim(s)  1

causes of action alleged. Phillips v. County of         Chaussinand includes a reference to an alleged hostile work
                                                        environment in every count of her amended complaint. As such, we
Allegheny, et al., 515 F.3d 224, 232 (3d Cir. 2008).    cannot simply dismiss one particular count in order to excise the
                                                        hostile work environment claims from the case. Rather, we must
Therefore, when deciding a motion to dismiss            dismiss all counts to the extent that they purportedly assert a claim
                                                        based on an alleged hostile work environment.
under Rule 12(b)(6), we apply the following rules.
The facts alleged in the complaint must be taken as
                                                        , without prejudice to her right to amend her
true and all reasonable inferences must be drawn in
                                                        complaint to include the necessary allegations, if
favor of plaintiffs. Twombly, 127 S.Ct. at 1965;
                                                        they exist.
Phillips, 515 F.3d at 231; Rowinski v. Salomon
Smith Barney Inc., 398 F.3d 294 (3d Cir. 2005).
                                                        Although Chaussinand refers cryptically to
We may not dismiss a complaint merely because it
                                                        "inappropriate behavior" and "a hostile work
appears unlikely or improbable that plaintiffs can
                                                        environment…includ[ing] the working relationship
prove the facts alleged or will ultimately prevail on
                                                        between her Outside Sales Position and the Inside
the merits. Twombly, 127 S.Ct. at 1965, 1969 n.8.
                                                        Sales Division" in her amended complaint, she does
Instead, we must ask whether the facts alleged raise
                                                        not give substance to these allegations. Nor does
a reasonable expectation that discovery will reveal
                                                        she ever allege that the problematic behavior or
evidence of the necessary elements. Id. at 1965. In
                                                        relationship was related to her gender. Rather, these
the end, if, in view of the facts alleged, it [*4]
                                                        unidentified problems could have been related to
can be reasonably conceived that the plaintiffs
                                                        personality conflicts, differences in socioeconomic
could, upon a trial, establish a case that would
                                                        backgrounds, or even rival sports affiliations.
entitle them to relief, the motion to dismiss should
                                                        Looked at another way, even if Chaussinand could
not be granted. Id. at 1969 n.8.
                                                        prove [*6]
                                                        all of the facts she alleges in her amended
It is on this standard that the court has reviewed
                                                        complaint, we could not find that a hostile work
Guttman's motion to dismiss. Based on the
                                                        environment related to gender existed. Without the
pleadings of record and the briefs filed in support
                                                        element of harassment based on gender, there is no
of and opposition to the motion, the court will grant
                                                        hostile work environment claim under Title VII or
the motion for the reasons set forth below.
                                                        the PHRA. As such, we dismiss all counts of the
                                                        complaint to the extent they seek relief, whether
Guttman has moved to dismiss Chaussinand's
                                                        against the company or either individual defendant,
prayer for punitive damages on the ground that
                                                        based on a hostile work environment.
such relief is unavailable as a matter of law under
the PHRA. Chaussinand has filed no response in
                                                        Finally, Guttman seeks dismissal of Counts IV and
her opposition brief. We could therefore consider
                                                        V to the extent that they assert claims for individual
the issue waived and grant the motion on those
                                                        liability against defendants Flannelly and Guttman
grounds. In any case, the Pennsylvania Supreme
                                                        under the PHRA on the ground that neither qualify
Court has stated clearly that "punitive damages are
                                                        as      employers      under      the    statute.    2
not available under the [Pennsylvania Human             Chaussinand has voluntarily withdrawn her claims for individual
Relations] Act." Hoy v. Angelone, 554 Pa. 134, 720      liability under Title VII against Messrs. Flannelly and Guttman in
A.2d 745, 749-51 (Pa. 1998). As such, we grant          response to Guttman's motion to dismiss [doc. no. 30].
Guttman's motion on this point, with prejudice.
                                                         Chaussinand claims that she has sufficiently
Next, Guttman moves to dismiss Chaussinand's            alleged aiding and abetting liability against each
hostile work environment claim on the ground that       individual. We again agree with Guttman and
she has insufficiently pled facts suggestive of         dismiss Counts IV and V to the extent that they
illegal harassment. Chaussinand contends that she       seek to impose individual liability against Messrs.

                                              Jeffrey Shooman
             Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 27 of 79
                                                                                                Page 3 of 3
                                        Chaussinand v. Guttman Oil Co.

Flannelly and Guttman under the PHRA.                   partially dismiss the amended complaint [doc. no.
                                                        21] is GRANTED.
As an initial matter, neither Count IV nor Count V
references Mr. [*7]                                     Any claim for punitive damages under the PHRA is
Guttman by name. Although the heading indicates         dismissed, with prejudice.
that both counts are asserted against "Larry
Flannelly, Richard Guttman and Guttman Oil              All counts of the amended complaint, to the extent
Company" and refer to "Defendants" collectively in      they assert a hostile work environment claim, are
the numbered allegations, Flannelly is the only         dismissed without prejudice to plaintiff's right to
individual specifically referred to. [doc. no. 20 at    file an amended to complaint within ten (10) days
PP 46, 50 ("Defendants Company and Flannelly are        from the entry of this order on the court's docket.
employers within the scope of the PHRA")].
Regardless of this deficiency, even were Mr.            Counts IV and V of the amended complaint, to the
Guttman also mentioned specifically in the body of      extent they assert individual liability against Mr.
these counts, the allegations made in Counts IV and     Flannelly or Mr. Guttman, [*9]
V are insufficient to impose liability against either   are dismissed without prejudice to plaintiff's right
individual under the PHRA. Neither Messrs.              to file an amended to complaint within ten (10)
Guttman nor Flannelly are employers and                 days from the entry of this order on the court's
Chaussinand makes no allegations in these two           docket.
counts that either individual aided or abetted gender
discrimination or harassment. Therefore, we             BY THE COURT:
dismiss these two counts, without prejudice, to the
extent that they seek to impose liability against       /s/ Gary L. Lancaster
either individual defendant under the PHRA.

However, this ruling does not remove any
possibility that Messrs. Flannely or Guttman may          End of Document

be held individually liable under that statute.
Although we have found that Chaussinand has
failed to sufficiently plead claims for individual
liability in [*8]
Counts IV and V, we find that she has sufficiently
pled such a claim in Count II. In addition, she has
pled elsewhere in the amended complaint that both
individuals held supervisory positions. Dici v.
Comm. of Pa., 91 F.3d 542, 552 (3d Cir. 1996). As
such, for those legal causes of action that have been
sufficiently pled in Count II, Chaussinand has made
appropriate allegations on which to base a finding
of individual liability against Messrs. Flannelly
and/or Guttman under the PHRA.

For the reasons set forth above, Guttman's motion
to dismiss is granted. An appropriate order follows.


ORDER

AND NOW, this 15th day of July, 2009, IT IS
HEREBY ORDERED THAT defendants' motion to

                                              Jeffrey Shooman
Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 28 of 79




                               5
                Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 29 of 79


     Neutral
As of: June 18, 2020 5:44 PM Z


                                  ESI/Employee Sols., L.P. v. City of Dallas
                        United States District Court for the Eastern District of Texas, Sherman Division
                                       March 30, 2020, Decided; March 30, 2020, Filed
                                           CIVIL ACTION NO. 4:19-CV-570-SDJ

Reporter
2020 U.S. Dist. LEXIS 55099 *
ESI/EMPLOYEE SOLUTIONS, L.P.; HAGAN                              Inc. d/b/a Hawkins Personnel Group, LeadingEdge
                                                                 Personnel, Ltd., Staff Force, Inc. d/b/a Staff-Force
LAW GROUP L.L.C.; and STATE OF TEXAS v.
                                                                 Personnel Services, San Antonio Manufacturers
CITY OF DALLAS; T.C. BROADNAX, in his
                                                                 Association, San Antonio [*2]
official capacity as City Manager of the City of
                                                                  Restaurant Association, Amicus: Courtney Renea
Dallas; and BEVERLY DAVIS, in her official
                                                                 Potter-Gaines, Davis Cedillo & Mendoza Inc, San
capacity as Director of the City of Dallas Office of
                                                                 Antonio, TX.
Equity and Human Rights
                                                                 Judges: SEAN D. JORDAN, UNITED STATES
Prior History: ESI/Employee Sols., L.P. v. City of
                                                                 DISTRICT JUDGE.
Dallas, 2019 U.S. Dist. LEXIS 189538 (E.D. Tex.,
Oct. 31, 2019)                                                   Opinion by: SEAN D. JORDAN
Counsel: [*1]                                                    Opinion
For ESI/Employee Solutions, LP, Hagan Law
Group LLC, Plaintiffs: Ryan Daniel Walters,
Robert Earl Henneke, Texas Public Policy
Foundation, Austin, TX.                                          MEMORANDUM OPINION & ORDER

For State Of Texas, Plaintiff: Anne Marie Mackin,                Like several other Texas cities, the City of Dallas
LEAD ATTORNEY, Office of The Attorney                            has enacted an ordinance requiring employers to
General of Texas, Austin, TX; William Thomas                     provide paid sick leave to most employees working
Thompson, Office of The Attorney General of                      within the Dallas city limits. Plaintiffs, the State of
Texas, Capitol Station, Austin, TX.                              Texas and two Collin County headquartered
For Dallas City of, T.C. Broadnax, in his official               employers with employees who work in Dallas,
capacity as City Manager of the City of Dallas,                  ESI/Employee Solutions, L.P. ("ESI") and Hagan
Beverly Davis, in her official capacity as Director              Law Group, L.L.C. ("Hagan"), assert that the
of the City of Dallas Office of Equity and Human                 Dallas paid sick leave ordinance runs afoul of both
Rights, Defendants: Kathleen MacInnes Fones,                     the federal and state constitutions and is therefore
LEAD ATTORNEY, Charles Steven Estee, Stacy                       unenforceable.1
                                                                 ESI and Hagan will sometimes be collectively referenced herein as
Jordan Rodriguez, Dallas City Attorney's Office,                 the "Employer-Plaintiffs."
Dallas, TX.
For Associated Builders & Contractors of South
Texas, Inc., American Staffing Association, BBM-                 Before the Court is a Motion to Dismiss filed by
Online, LLC d/b/a BBM Staffing, The Burnett                      Defendants City of Dallas, T.C. Broadnax, and
Companies Consolidated, Inc. d/b/a Burnett                       Beverly Davis (collectively, "the City"), (Dkt. #36),
Specialists, Cardinal Senior Care, LLC d/b/a                     and Employer-Plaintiffs' Motion for Preliminary
Cardinal Med Staffing, Choice Staffing, LLC,                     Injunction, (Dkt. #3), joined by the State of Texas,
eEmployers Solutions, Inc., Hawkins Associates,                  (Dkt. #21). The City has moved to dismiss
                                                                 Plaintiffs' claims under Federal Rule of Civil
                                                      Jeffrey Shooman
                  Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 30 of 79
                                                                                                                    Page 2 of 26
                                                 ESI/Employee Sols., L.P. v. City of Dallas

Procedure 12(b)(1) and Rule 12(b)(6). (Dkt. #36). the                     employer's                       location.4
The State of Texas and the Employer-Plaintiffs'      The Ordinance   defines a  "medium    or   large employer" as "an
                                                     employer with more than 15 employees at any time in the preceding
motion for preliminary injunction requests that the 12 months, excluding the employer's family members." Dall. City
Court issue an injunction to halt the enforcement of Code § 20-2(8). A "small employer" is "any employer that is not a
the City's Paid [*3]                                 medium or large employer." Id. § 20-2(11).
 Sick Leave Ordinance until an ultimate ruling on
the merits is made.                                   Dall. City Code § 20-4(a)-(b).

The Court, having considered the motion to                                  The Ordinance allows employees working in Dallas
dismiss, response, reply, and applicable law,                               to earn up to sixty-four hours of sick leave time per
GRANTS in part and DENIES in part the                                       year for medium or large employers and forty-eight
motion.              (Dkt.              #36).2                              hours of sick leave time per year for small
The Employer-Plaintiffs have made hearsay and relevance objections          employers. Id. § 20-4(c)(1)-(2). Employees under a
to Defendants' Exhibit 2 under Federal Rules of Evidence 802, 401,          collective bargaining agreement, however, may
and 403. (Dkt. #48 at 27). Defendants' Exhibit 2 consists of the
Dallas City Council agenda and minutes from the meeting at which            bargain to modify the yearly cap. Id. § 20-4(e).
the Ordinance was passed. As this evidence does not support the             When an employee uses accrued paid sick
Rule 12(b)(1) portion of the City's motion to dismiss, and the Court        leave [*4]
does not consider matters beyond the complaint in reviewing a
12(b)(6) motion to dismiss, the Court did not consider Exhibit 2. See        time, employers are directed to pay employees
Baker v. Putnal, 75 F.3d 190, 196 (5th Cir. 1996) ("[T]he court may         their normal rate, exclusive of overtime premiums,
not look beyond the pleadings in ruling on [a Rule 12(b)(6)]                tips, and commissions, for each hour the employee
motion."). The Employer-Plaintiffs' objections to Exhibit 2 are,
therefore, overruled as moot.                                               is absent from work for reasons that are authorized
                                                                            under the Ordinance. Id. § 20-5(a). Authorized
                                                                            reasons include absence arising from mental or
 The Court further GRANTS the Plaintiffs' motion                            physical illness and preventative care for the
for preliminary injunction. (Dkt. #3, #21).3 The                            employee or their family members. Id. § 20-5(c).
Employer-Plaintiffs make several objections in their reply to
evidence Defendants offer in support of their response, including that
such evidence is hearsay, unauthenticated, and irrelevant. (Dkt. #24).      In addition to granting sick leave time, the
These objections are overruled. See Sierra Club, Lone Star Chapter          Ordinance also contains reporting and notice
v. F.D.I.C., 992 F.2d 545, 551 (5th Cir. 1993) ("[A]t the preliminary
injunction stage, . . . the district court may rely on otherwise            requirements for employers. Id. § 20-7. Among
inadmissible evidence, including hearsay evidence."); Fed. Sav. &           those requirements are physical notices of rights
Loan Ins. Corp. v. Dixon, 835 F.2d 554, 558 (5th Cir. 1987) (citing         and remedies under the Ordinance on signage and
Univ. of Tex. v. Camenisch, 451 U.S. 390, 395, 101 S.Ct. 1830, 68
L.Ed.2d 175 (1981)) ("[A] preliminary injunction proceeding is not          in an employee handbook, where one exists. Id. §
subject to jury trial procedures."). In any event, the Court did not rely   20-7(b), (e). The employer must also track and
on the objected-to materials in reaching its decision.                      report the number of sick leave hours available to
                                                                            each employee in writing on no less than a monthly
                                                                            basis, id. § 20-7(a), as well as maintain logs of the
                                                                            hours accrued, used, and available for each
I. BACKGROUND
                                                                            employee, id. § 20-7(d).
A. The City's Paid Sick Leave Ordinance
                                                                            The Ordinance authorizes the City to conduct
On April 24, 2019, the City enacted the Paid Sick                           investigations, triggered by employee complaints,
Leave Ordinance (the "Ordinance"). Dallas, Texas,                           to assess employer compliance. Such investigations
Ordinance No. 31181; Municipal Code § 20-1-20-                              may include the use of administrative subpoenas to
12. The Ordinance, which became effective for                               compel witness attendance or material and
"medium or large employers" on August 1, 2019,                              document production. Id. § 20-10(a)-(b). Violations
and will become effective for "small employers" on                          of any portion of the Ordinance will [*5]
August 1, 2021, requires employers to grant one                              result in a fine. Id. § 20-11(a). However, aside
hour of paid sick leave for every thirty hours                              from claims of retaliation under section 20-8, the
worked by an employee within Dallas, regardless of                          City will not begin to assess penalties for
                                                                            Ordinance violations against medium or large

                                                               Jeffrey Shooman
             Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 31 of 79
                                                                                                   Page 3 of 26
                                    ESI/Employee Sols., L.P. v. City of Dallas

employers until April 1, 2020, and will not assess        jurisdiction) and Rule 12(b)(6) (failure to state a
any penalties, including retaliation claims, against      claim). The City contends that the Employer-
small employers until April 1, 2021. Id. § 20-11(c).      Plaintiffs do not have standing to challenge the
                                                          Ordinance on First Amendment grounds either on
                                                          their own behalf or on behalf of their employees.
B. The Employer-Plaintiffs and the State of               Further, the City claims that Plaintiff Hagan does
Texas Challenge the Enforceability of the                 not have standing to bring any claim because [*7]
Ordinance                                                  enforcement of the Ordinance as to Hagan is too
                                                          remote in time. The City also claims that all
Shortly before the Ordinance became effective,            Plaintiffs have failed to state a claim as to each of
Employer-Plaintiffs ESI and Hagan filed this              the federal and state constitutional challenges, and
lawsuit, arguing that the Ordinance violates both         that they have likewise failed to adequately plead
the United States Constitution and the Texas              municipal liability under Monell v. Department of
Constitution and is, therefore, unenforceable. ESI is     Social Services of the City of New York, 436 U.S.
a Texas corporation, headquartered in Plano, Texas,       658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978). Lastly,
that provides temporary staffing in various               the City asks the Court, in the alternative, to decline
industries. ESI employs over 300 temporary                supplemental jurisdiction over Plaintiffs' claim that
employees within the City of Dallas at any given          the Ordinance is preempted by the TMWA under
time. Hagan is a Texas corporation, based in Allen,       state law.
Texas, that provides legal counseling and
representation to employers and executives in
various industries located in Texas. Hagan                II. MOTION TO DISMISS UNDER RULE
currently employs one attorney who works full time        12(b)(1)
from home within the City of Dallas.
                                                          The City's Rule 12(b)(1) motion challenges (1) the
The Employer-Plaintiffs claim that the Ordinance          Employer-Plaintiffs' standing to bring a claim
violates their Fourth Amendment right to be free          under the First Amendment on their own behalf and
from unreasonable [*6]                                    on behalf of their employees, and (2) Hagan's
 searches and seizures, their Fourteenth Amendment        standing to bring any claim with respect to the
right to equal protection under the laws, and both        Ordinance. Because courts must generally address
their own and their employees' First Amendment            jurisdiction before reaching the merits, the Court
right to freedom of association. The Employer-            will address these questions of standing first. See
Plaintiffs further allege that the Ordinance is           Steel Co. v. Citizens for a Better Env't, 523 U.S. 83,
preempted by the Texas Minimum Wage Act                   94, 118 S.Ct. 1003, 140 L.Ed.2d 210 (1998)
("TMWA") and, therefore, violates the Texas               (quoting Ex parte McCardle, 74 U.S. 506, 7 Wall.
Constitution. The Employer-Plaintiffs have                506, 514, 19 L.Ed. 264 (1868)) ("Without
requested declaratory and injunctive relief,              jurisdiction, the court cannot proceed at all in any
including a preliminary injunction barring the            cause." (internal quotation marks omitted)).
enforcement of the Ordinance pending a final
ruling on the merits. The State of Texas has joined
the suit, but it seeks declaratory and injunctive         A. Rule 12(b)(1) Legal Standards
relief only on the claim that the Ordinance is
preempted by the TMWA and therefore                       "'Federal courts are courts of limited jurisdiction,'
contravenes the Texas Constitution. The Employer-         possessing 'only that power authorized by
Plaintiffs filed a preliminary injunction motion,         Constitution and statute.'" Gunn v. Minton, 568
which was later joined by the State.                      U.S. 251, 256, 133 S.Ct. 1059, 185 L.Ed.2d 72
                                                          (2013) (quoting Kokkonen v. Guardian Life Ins. Co.
The City has filed a motion to dismiss all claims         of Am., 511 U.S. 375, 377, 114 S.Ct. 1673, 128
made by Plaintiffs under Federal Rule of Civil            L.Ed.2d 391 (1994)). A federal court has original
Procedure 12(b)(1) (lack of subject matter                jurisdiction to hear a suit when it is asked to

                                               Jeffrey Shooman
              Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 32 of 79
                                                                                                 Page 4 of 26
                                    ESI/Employee Sols., L.P. v. City of Dallas

adjudicate [*8]                                           12(b)(1) motion will not succeed. Paterson, 644
 a case or controversy that arises under federal          F.2d at 523.
question or diversity jurisdiction. U.S. CONST., art.
III, § 2, cl.1; 28 U.S.C. §§ 1331-32. Courts have
"an independent obligation to determine whether           B. Discussion
subject-matter jurisdiction exists . . . ." Arbaugh v.
Y&H Corp., 546 U.S. 500, 514, 126 S.Ct. 1235, 163         1. Hagan's standing to bring a claim
L.Ed.2d 1097 (2006). However, a defendant may
also challenge the court's subject matter jurisdiction   The City has moved to dismiss Employer-Plaintiff
by filing a motion to dismiss under Federal Rule of      Hagan's claims for lack of subject matter
Civil Procedure 12(b)(1).                                jurisdiction. Because the Ordinance does not go
                                                         into effect as to Hagan until August 2021, the City
A Rule 12(b)(1) challenge to the court's subject asserts that any injury Hagan alleges based on the
matter jurisdiction to hear a claim may address the Ordinance's enactment is too remote and
sufficiency of the facts pleaded in the complaint (a speculative to appropriately adjudicate at this time.
"facial" attack) or may challenge the accuracy of The City, therefore, asks the Court to find that
the facts underpinning the claimed federal Hagan does not have standing to bring a claim
jurisdiction (a "factual" attack). See King v. U.S. under the Ordinance and to dismiss Hagan's claims
Dep't of Veteran's Affairs, 728 F.3d 410, 413 (5th for lack of subject matter jurisdiction. The
Cir. 2013) (quoting Ramming v. United States, 281 Employer-Plaintiffs argue in response that Hagan's
F.3d 158, 161 (5th Cir. 2001)) (noting that subject injuries are not remote or speculative because
matter jurisdiction is amenable to a facial or factual Hagan is indisputably an object of the Ordinance's
attack). "An attack is 'factual' rather than 'facial' if regulation and will have to take action and expend
the defendant 'submits affidavits, testimony, or money to comply with the Ordinance's mandates
other evidentiary materials'" to controvert subject before it [*10]
matter jurisdiction. Superior MRI Servs., Inc. v. goes into effect.
Alliance Healthcare Servs., Inc., 778 F.3d 502, 504
(5th Cir. 2015) (quoting Paterson v. Weinberger, To allege facts sufficient to establish standing, a
644 F.2d 521, 523 (5th Cir. 1981)).                      plaintiff must show "(1) an injury in fact, (2) a
                                                         sufficient causal connection between the injury and
When, as here, a defendant contests the facial the conduct complained of, and (3) a likel[ihood]
sufficiency of the facts pleaded in the complaint to that the injury will be redressed by a favorable
confer jurisdiction, those facts are entitled to a decision." Susan B. Anthony List v. Driehaus, 573
presumption of truth. See Ass'n of Am. Physicians U.S. 149, 157-58, 134 S.Ct. 2334, 189 L.Ed.2d 246
& Surgeons, Inc. v. Tex. Med. Bd., 627 F.3d 547, (2014) (quoting Lujan v. Defs. of Wildlife, 504 U.S.
553 (5th Cir. 2010) (accepting material allegations 555, 560-61, 112 S.Ct. 2130, 119 L.Ed.2d 351
in the complaint as true when subject matter (1992)) (internal quotation marks omitted)
jurisdiction was challenged on the basis of the (alteration in original). An injury satisfies Article
pleadings); Williamson v. Tucker, 645 F.2d 404, III requirements when it is concrete, particularized,
412 (5th Cir. 1981) (noting that the court [*9]          and actual or imminent. Clapper v. Amnesty Int'l
 "must consider the allegations in the plaintiff's USA, 568 U.S. 398, 408, 133 S.Ct 1138, 185
complaint as true" if a Rule 12(b)(1) motion is L.Ed.2d 264 (2013).
based on the face of the complaint). However, a
legal conclusion "couched as a factual allegation" is In an action brought under the Declaratory
not entitled to the same presumption of truth. Alfred Judgment Act, as here, the standing requirement
v. Harris Cty. Hosp. Dist., 666 F. App'x 349, 352 can be met by establishing "actual present harm or
(5th Cir. 2016) (quoting Machete Prods., L.L.C. v. a significant possibility of future harm," Bauer v.
Page, 809 F.3d 281, 287 (5th Cir. 2015)) (per Texas, 341 F.3d 352, 357-58 (5th Cir. 2003)
curiam) (unpublished). If the facts as pleaded are (quoting Peoples Rights Org. v. City of Columbus,
sufficient to confer jurisdiction, then a Rule 152 F.3d 522, 527 (6th Cir. 1998)), "even though

                                               Jeffrey Shooman
                  Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 33 of 79
                                                                                                                               Page 5 of 26
                                                 ESI/Employee Sols., L.P. v. City of Dallas

the injury-in-fact has not yet been completed," id.                        not adjudicated at this time because the Ordinance is not yet
                                                                           enforceable as to small employers. See Dall. City Code § 20-4(b).
(quoting Nat'l Rifle Ass'n of Am. v. Magaw, 132                            But "[t]he Supreme Court has found hardship to inhere in legal
F.3d 272, 280 (6th Cir. 1997)). The Supreme Court                          harms," specifically, in the "harm of being 'force[d] . . . to modify
has stated that "[a]n allegation of future injury may                      [one's] behavior in order to avoid future adverse consequences.'"
                                                                           Texas v. United States, 497 F.3d 491, 499 (5th Cir. 2007) (quoting
suffice if the threatened injury is 'certainly                             Ohio Forestry Ass'n v. Sierra Club, 523 U.S. 726, 734, 118 S.Ct.
impending,' or there is a 'substantial risk' that the                      1665, 140 L.Ed.2d 921 (1998)) (alteration in original). Because
harm will occur." Susan B. Anthony List, 573 U.S.                          Hagan has shown that it will imminently suffer harm by being forced
                                                                           to act in a financially detrimental way to become compliant with the
at 157-58 (quoting Clapper, 568 U.S. at 414 n.5).                          Ordinance now, its claims are ripe for adjudication.
Further, a plaintiff can "bring a preenforcement suit
when he 'has alleged an intention to engage in a
course of conduct arguably affected with a                                 For these reasons, the City's Rule 12(b)(1) motion
constitutional interest, but proscribed by a statute,                      to dismiss Hagan's claims for lack of subject matter
and there exists a credible threat of prosecution                          jurisdiction is DENIED.
thereunder.'" [*11]
 Id. at 160 (quoting Babbitt v. United Farm
Workers Nat'l Union, 442 U.S. 289, 298, 99 S.Ct.                           2. The Employer-Plaintiffs' standing to bring a
2301, 60 L.Ed.2d 895 (1979)).                                              claim under the First Amendment on their own
                                                                           behalf
Here, Hagan asserts that it will imminently suffer
harm by being forced to act in a financially                               The City [*12]
detrimental way to become compliant with the                                claims that the Employer-Plaintiffs do not have
Ordinance. While the Ordinance states that                                 standing to bring a First Amendment claim on their
employees of small employers like Hagan will not                           own behalf. The Employer-Plaintiffs allege that
begin accruing sick leave time and the City will not                       section 20-4(e) of the Ordinance infringes on their
begin assessing penalties until August 1, 2021,                            First Amendment right to freedom of association.
Hagan must act prior to that time to become                                Section 20-4(e) allows employers operating under a
compliant. For example, Hagan must procure new                             collective bargaining agreement to modify the
software to accommodate tracking requirements,                             yearly cap on sick leave time. It is undisputed that
among other things, in preparation for the day the                         section 20-4(e) effectively exempts "unionized"
Ordinance becomes enforceable against it.                                  employers from the Ordinance because the cap can
                                                                           be bargained down to zero. The Employer-
The City argues that, prior to the Ordinance                               Plaintiffs contend that affording this potential
becoming enforceable, circumstances may change                             exemption only to unionized employers
so that Hagan may no longer be subject to the                              impermissibly coerces non-unionized employers to
Ordinance. Such speculation fails to address the                           give up their constitutionally protected right to
substance of Hagan's contention: under current                             refrain from associating with a union. In response,
circumstances the Ordinance requires Hagan to take                         the City argues that the Employer-Plaintiffs have
action in order to become compliant. Thus, Hagan's                         no right or ability to be unionized and, therefore, do
injury is "certainly impending" and it has standing                        not have standing to bring a First Amendment claim
to         challenge        the         Ordinance.5                        on that ground. Accordingly, the City asks the
For the same reasons, Hagan's claims are also ripe for review. Unlike      Court to dismiss the Employer-Plaintiffs' First
standing, the doctrine of ripeness does not speak to who may sue, but
instead when a claim may be brought. Thomas v. Union Carbide Agr.          Amendment claim for lack of standing under Rule
Prods. Co., 473 U.S. 568, 580, 105 S.Ct. 3325, 87 L.Ed.2d 409              12(b)(1). Because this question properly goes to the
(1985) (quoting Blanchette v. Conn. Gen. Ins. Corps., 419 U.S. 102,        merits of the Employer-Plaintiffs' claim rather than
140, 95 S.Ct. 335, 42 L.Ed.2d 320 (1974)). "Ripeness 'requir[es] us
to evaluate both the fitness of the issues for judicial decision and the   to their standing to bring it, the Court DENIES the
hardship to the parties of withholding court consideration.'" Texas v.     City's Rule 12(b)(1) motion as to the Employer-
United States, 523 U.S. 296, 300-01, 118 S.Ct. 1257, 140 L.Ed.2d           Plaintiffs' First Amendment claim brought on their
406 (1998) (quoting Abbott Labs. v. Gardner, 387 U.S. 136, 149, 87
S.Ct. 1507, 18 L.Ed.2d 681 (1967)) (alteration in original).               own behalf.

The City argues that Hagan will not suffer hardship if the issues are      It is well [*13]
                                                              Jeffrey Shooman
              Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 34 of 79
                                                                                                  Page 6 of 26
                                     ESI/Employee Sols., L.P. v. City of Dallas

 established that an attack on the validity of a claim     Article III standing. Their pleadings allege an
does not call into question the court's authority to       injury in fact by asserting that the Employer-
decide it. See Steel Co., 523 U.S. at 89 ("[T]he           Plaintiffs' right to freedom of association has been
absence of a valid (as opposed to arguable) cause of       infringed by the enactment of the Ordinance.
action does not implicate subject-matter                   Specifically, the Employer-Plaintiffs claim that
jurisdiction, i.e., the courts' statutory or               section 20-4(e) impermissibly coerces them to give
constitutional     power      to    adjudicate      the    up their right to refrain from associating with a
case."(emphasis in original)). Instead, a court has        union. This alleged harm will be redressed if the
jurisdiction where "the right of the petitioners to        Ordinance is enjoined. As the Employer-Plaintiffs
recover under their complaint will be sustained if         have made sufficient allegations to justify Article
[the laws] are given one construction and will be          III standing to bring a First Amendment claim on
defeated if they are given another[.]" Bell v. Hood,       their own behalf, the City's Rule 12(b)(1) motion to
327 U.S. 678, 685, 66 S.Ct. 773, 90 L.Ed. 939              dismiss this claim is DENIED.
(1946). Only when a claim is "immaterial and made
solely for the purpose of obtaining jurisdiction or
where such a claim is wholly insubstantial and             3. The Employer-Plaintiffs' third-party
frivolous" is it appropriate to dismiss for lack of        standing [*15]
subject matter jurisdiction. Steel Co., 523 U.S. at 89
(quoting Bell, 327 U.S. at 682-83).                         to bring a First Amendment claim on behalf of
                                                           their employees
The City claims that the Employer-Plaintiffs have
no right to unionize and, therefore, lack standing to      The Employer-Plaintiffs also seek to vindicate their
bring a First Amendment claim against the City for         employees' First Amendment right to freedom of
infringing upon that right. Not so. Such an                association, again challenging section 20-4(e) of
argument makes the precise error Steel Co. cautions        the Ordinance. The Employer-Plaintiffs maintain
against. Although a business's right to unionize or        that their employees are harmed by the inability of
refrain from unionizing has not been explicitly            the Employer-Plaintiffs to have the same flexibility
recognized, the contention that it exists is by no         as a unionized workplace to modify the yearly cap
means a frivolous claim [*14]                              on sick leave time imposed by the Ordinance.
 nor is it patently foreclosed. See Janus v. Am.           According to the Employer-Plaintiffs, this lack of
Fed'n of State, Cty., & Mun. Emps., Council 31,            flexibility will result in the reduction of other
U.S. , 138 S.Ct. 2448, 2463, 201 L.Ed.2d 924               benefits currently enjoyed by their employees.
(2018) ("The right to eschew association for
expressive purposes is likewise protected.");              The City contends that the Employer-Plaintiffs
Citizens United v. Fed. Election Comm'n, 558 U.S.          have failed to plead any basis for third-party
310, 342, 130 S.Ct. 876, 175 L.Ed.2d 753 (2010)            standing to raise First Amendment claims on behalf
(recognizing that "First Amendment protection              of their employees. The City further asserts that,
extends to corporations"); Mote v. Walthall, 902           even if the Employer-Plaintiffs had pleaded third-
F.3d 500, 507 (5th Cir. 2018) (quoting Prof'l Ass'n        party standing, there is no basis for allowing the
of Coll. Educators, 730 F.2d 258, 262 (5th Cir.            Employer-Plaintiffs to bring claims on behalf of
1984)) ("[P]rotected First Amendment rights flow           their employees in this case. Specifically, the City
to unions as well as to their members and                  argues that the Employer-Plaintiffs and their
organizers." (internal quotation marks omitted)).          employees do not have the type of relationship that
Accordingly, an argument centered on whether a             would allow for third-party standing because, in the
business holds a right to unionize in the context of       context of unionization issues, the nature of the
this challenge is properly made on the merits and is       employer-employee relationship is necessarily
not so "insubstantial and frivolous" that it               adverse. [*16]
implicates standing.                                        The City further argues that non-unionized
                                                           employees are not injured by the Ordinance.
The Employer-Plaintiffs have sufficiently alleged          Although the Court disagrees with the City's

                                                Jeffrey Shooman
             Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 35 of 79
                                                                                                              Page 7 of 26
                                    ESI/Employee Sols., L.P. v. City of Dallas

reasoning, it concludes that the Employer-Plaintiffs      standing may be either "facial" or "factual."
lack third-party standing to assert their employees'      Superior MRI Servs., Inc., 778 F.3d at 504. Here,
First Amendment rights. The City's Rule 12(b)(1)          because the City has offered no evidence to contest
motion to dismiss the Employer-Plaintiffs' First          the Employer-Plaintiffs' third-party standing, the
Amendment claim purportedly brought on behalf of          City has made a "facial" attack on standing. "A
their employees is therefore GRANTED.                     facial attack on the complaint requires the court
                                                          merely to look and see if plaintiff has sufficiently
In addition to constitutional standing requirements       alleged a basis of subject matter jurisdiction, and
under Article III, the Supreme Court has                  the allegations in his complaint are taken as true for
established prudential constraints that are               the purposes of the motion." [*18]
"judicially self-imposed limits on the exercise of         Cell Sci. Sys. Corp. v. La. Health Serv. Eyeglasses,
federal jurisdiction." Elk Grove Unified Sch. Dist.       No. 18-31034, 2020 U.S. App. LEXIS 8349, 2020
v. Newdow, 542 U.S. 1, 11, 124 S.Ct. 2301, 159            WL 1285033, at *3 (5th Cir. Mar. 17, 2020) (per
L.Ed.2d 98 (2004). These prudential constraints           curiam) (unpublished). Liberally construing the
require the court to refrain from adjudicating claims     Employer-Plaintiffs' Amended Complaint, there are
that allege generalized grievances or assert the          allegations that both ESI and Hagan's employees
rights of third parties, even if Article III              have chosen not to be unionized, thus suggesting
requirements are otherwise met. Warth v. Seldin,          that they do not wish to associate with a union.
422 U.S. 490, 498-99, 95 S.Ct. 2197, 45 L.Ed.2d           (Dkt. #9 PP 7-8, 41). The Court notes that the fact
343 (1975) (noting that prudential restrictions on        that the Employer-Plaintiffs' employees have not
standing are in place to avoid courts being "called       unionized does not, standing alone, mean that all,
upon to decide abstract questions of wide public          some, or none of those employees affirmatively do
significance even though other governmental               not wish to unionize. However, the Court
institutions may be more competent to address the         recognizes that it is possible that the interests of the
questions and even though judicial intervention           Employer-Plaintiffs and their employees could
may be unnecessary to protect individual rights").        plausibly align in rejecting a unionized workplace.
However, the prohibition against bringing claims          And because the City has made a facial attack on
on behalf of third [*17]                                  the Employer-Plaintiffs' standing, at this stage of
 parties is not categorical. The Supreme Court has        the proceedings the Court assumes the truth of the
recognized a limited number of situations in which        Employer-Plaintiffs' assertion that their interests
it is appropriate to allow a party to bring claims on     align with their employees on this issue. The
behalf of another. See Powers v. Ohio, 499 U.S.           relationship prong of the third-party standing
400, 410-11, 111 S.Ct. 1364, 113 L.Ed.2d 411              requirement is therefore sufficiently pleaded.6
(1991) (third-party standing); Texans United for a        The City additionally argues that "non-unionized employees suffer
                                                          no loss of benefits and potentially have access to greater benefits
Safe Econ. Educ. Fund v. Crown Cent. Petroleum            under the Ordinance than employees subject to a collective
Corp., 207 F.3d 789, 792 (5th Cir. 2000)                  bargaining agreement" to demonstrate a lack of alignment with the
(associational standing).                                 Employer-Plaintiffs. (Dkt. #36 at 13). This argument misses the
                                                          mark at the outset because the Employer-Plaintiffs' allegation—that
                                                          their employees are harmed because the benefit of bargaining below
As here, one of the situations in which a litigant        the cap is denied to them unless they unionize—is entitled to a
may assert the rights of a third party is when, in        presumption of truth in the context of the City's facial attack on
                                                          standing. The City's assertion may also be inaccurate. Although
addition to his or her own Article III standing to        many employees will likely receive a benefit under the Ordinance
bring the claim, the litigant also has a close            that they would not have received otherwise, other employees may
relationship to the third party such that the parties'    be losing a better or less restrictive benefit because their employer
                                                          must provide sick leave time.
interests are aligned and some "hindrance to the
third party's ability to protect his or her own
interests" exists. Powers, 499 U.S. at 411. When
                                                       In addition to a close relationship and alignment of
any of the three components are missing, courts
                                                       interests, to establish third-party standing the
should dismiss the claim for lack of standing. Id.
                                                       Employer-Plaintiffs must also plead that their
                                                       employees are hindered in bringing a First
As discussed above, a motion to dismiss for lack of

                                               Jeffrey Shooman
              Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 36 of 79
                                                                                              Page 8 of 26
                                    ESI/Employee Sols., L.P. v. City of Dallas

Amendment claim themselves. In their [*19]             Third, although they are not expressly regulated by
 Amended Complaint, the Employer-Plaintiffs            the Ordinance, employees are directly impacted as
suggest that, because the Ordinance only regulates     the other half of a regulated dyad. By design, the
employers, employees would not have standing to        Ordinance alters the terms of the employer-
bring a claim on their own. Because this is a legal    employee relationship, imposing sick leave
conclusion rather than a factual allegation, it is not requirements that immediately affect both
entitled to a presumption of truth. See Williamson,    employers and employees, including the
645 F.2d at 412 (noting that "the plaintiff is left    Ordinance's provision allowing only unionized
with safeguards similar to those retained when a       workplaces to modify the Ordinance's yearly sick
Rule 12(b)(6) motion to dismiss for failure to state   leave cap. For purposes of standing analysis, there
a claim is raised" when a Rule 12(b)(1) motion is      is a critical distinction between would-be litigants
based on the face of the complaint). Therefore, the    who are directly [*21]
Court must determine whether the employees              impacted by the regulation of a third party, and
would be hindered in bringing their own First          those who are not. Compare id. at 558 (finding no
Amendment claim under the Ordinance.                   standing when environmental advocates brought a
                                                       declaratory action challenging the geographic scope
When a plaintiff is the object of the regulation he of a statute that regulated federal agencies in
challenges, establishing standing is generally not funding projects that impacted endangered species),
difficult. Lujan, 504 U.S. at 561. However, when a with Craig v. Boren, 429 U.S. 190, 192-96, 97 S.Ct.
challenge is brought by a litigant who is not the 451, 50 L.Ed.2d 397 (1976) (finding standing for a
object of the regulation at issue, standing to 20-year-old man to challenge a statute that forbade
challenge the law "is ordinarily 'substantially more vendors from selling 3.2% beer to men between the
difficult' to establish." Id. at 562 (quoting Allen v. ages of 18 and 21). Courts have repeatedly
Wright, 468 U.S. 737, 758, 104 S.Ct. 3315, 82 concluded that unregulated parties have standing
L.Ed.2d 556 (1984)). This is because the causation when their rights are necessarily impacted by the
and redressability aspects of standing may become regulation of a third party. See, e.g., MD II Entm't
functions of "the unfettered choices made by v. City of Dallas, 28 F.3d 492, 497 (5th Cir. 1994)
independent actors not before the court." Id. (declining to allow third-party standing where there
(quoting ASARCO, Inc. v. Kadish, 490 U.S. 605, "was no practical obstacle" to dancers raising their
615, 109 S.Ct. 2037, 104 L.Ed.2d 696 (1989)) own equal protection claim against a zoning statute
(internal quotation marks omitted).                    regulating their employer); cf. Mainstreet Org. of
                                                       Realtors v. Calumet City, 505 F.3d 742 (7th Cir.
Here, however, Employer-Plaintiffs' employees 2007) (refusing to allow realtors to challenge a
would [*20]                                            point-of-sale     inspection   ordinance   because
 not have difficulty establishing their standing to homeowners would be better advocates for their
assert a First Amendment claim challenging the property rights despite homeowners not being
Ordinance. The injury in fact and redressability directly regulated by the ordinance). Here, the
elements of standing clearly would be met. First, Ordinance applies differently to employers when
non-unionized employees subject to the Ordinance their employees have chosen to unionize, allowing
could claim that the Ordinance coerces them to give the sick leave cap to be altered only for unionized
up their First Amendment right to refrain from workplaces. Thus, although employees [*22]
associating with a union in order to enable them to are not expressly regulated by the Ordinance, their
bargain to modify the Ordinance's yearly sick leave ability to bargain to reduce the yearly cap is
cap. In so doing, the employees would state a directly conditioned on their own decision to
plausible injury in fact. Second, the plausible injury unionize. Because the Ordinance directly impacts
to the employees' First Amendment rights could be employees as well as their employers, the Court
redressed through declaratory and injunctive relief concludes that there is no reason to believe that the
like that requested by the Employer-Plaintiffs in Employer-Plaintiffs' employees would lack
this case.                                             standing to challenge the Ordinance.


                                               Jeffrey Shooman
               Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 37 of 79
                                                                                                             Page 9 of 26
                                         ESI/Employee Sols., L.P. v. City of Dallas

For these reasons, the Employer-Plaintiffs have not
sufficiently pleaded a hindrance to their employees    Although a probability that the defendant is liable is
bringing a claim challenging the Ordinance, leaving    not required, the plausibility standard demands
no basis on which the Employer-Plaintiffs can          "more than a sheer possibility." Ashcroft v. Iqbal,
properly assert third-party standing. The City's       556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d
motion to dismiss the Employer-Plaintiffs' First       868 (2009). In assessing a motion to dismiss under
Amendment claim brought on behalf of their             Rule 12(b)(6), the facts pleaded are entitled to a
employees is therefore GRANTED.                        presumption of truth, but legal conclusions that lack
                                                       factual support are not entitled to the same
                                                       presumption. Id. To determine whether the plaintiff
III. MOTION TO DISMISS UNDER RULE                      has pleaded enough to "nudge[] their claims across
12(b)(6)                                               the line from conceivable to plausible," a court
                                                       draws on its own "judicial experience and common
The City also moves for dismissal of all of the sense." Id. at 679-80 (first quoting Twombly, 550
Plaintiffs' claims for failure to state a claim under U.S. at 570, then citing Iqbal v. Hasty, 490 F.3d
Rule 12(b)(6), as well as all of the Employer- 143, 157-58 (2nd Cir. 2007)) (internal quotation
Plaintiffs' constitutional claims for failure to plead marks omitted). This threshold is surpassed
municipal liability under Monell v. Department of when [*24]
Social Services of the City of New York, 436 U.S. "a plaintiff pleads factual content that allows the
658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978).             court to draw the reasonable inference that the
                                                       defendant is liable for the misconduct alleged." Id.
                                                       at 678 (citing Twombly, 550 U.S. at 556).
A. Rule 12(b)(6) Legal Standards

Under the relaxed pleading standards of Federal                B. Municipal Liability under Monell
Rule of Civil Procedure 8(a)(2), a complaint need
only contain "a short and plain statement of the               The City moves for dismissal of the Employer-
claim showing that the pleader is entitled to relief."         Plaintiffs' constitutional claims based on the
When a defendant contends that a plaintiff [*23]               assertion that the Employer-Plaintiffs have not
 has failed to meet this standard, Rule 12(b)(6)               sufficiently pleaded the Monell requirements
provides a mechanism to challenge the legal                    necessary to impose liability for deprivation of
sufficiency of a claim early in litigation. Such               constitutional rights under 42 U.S.C. § 1983. 436
motions are, however, "viewed with disfavor and                U.S. at 694. Under Monell, a municipality cannot
rarely granted." Test Masters Educ. Servs., Inc. v.            be sued under section 1983 unless it can be
Singh, 428 F.3d 559, 570 (5th Cir. 2005).                      established that the constitutional violation was the
                                                               result of an official policy. Id. An official policy is:
To survive a motion to dismiss brought under Rule
12(b)(6), a plaintiff must plead in its complaint         1. A policy statement, ordinance, regulation, or decision that is
only "enough facts to state a claim for relief that is    officially adopted and promulgated by the municipality's
plausible on its face." Bell Atl. Corp. v. Twombly,       lawmaking officers or by an official to whom the lawmakers
                                                          have delegated policy-making authority; or
550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d
929 (2007). "The court's review is limited to the
                                                          2. A persistent, widespread practice of city officials or
complaint, any documents attached to the                  employees, which, although not authorized by officially
complaint, and any documents attached to the              adopted and promulgated policy, is so common and well settled
motion to dismiss that are central to the claim and       as to constitute a custom that fairly represents municipal policy.
referenced by the complaint." Lone Star Fund V
(U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383, Bennett v. City of Slidell, 735 F.2d 861, 861 (5th
387 (5th Cir. 2010) (citing Collins v. Morgan Cir. 1984) (en banc) (per curiam).
Stanley Dean Witter, 224 F.3d 496, 498-99 (5th
Cir. 2000)).                                           The alleged pleading deficiency complained of by

                                                    Jeffrey Shooman
              Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 38 of 79
                                                                                                  Page 10 of 26
                                    ESI/Employee Sols., L.P. v. City of Dallas

the City is that the Employer-Plaintiffs [*25]            Employer-Plaintiffs have failed to state a claim
 did not specifically identify the Monell elements of     because they have no unilateral right to unionize.
municipal liability in their complaint. This
argument fails. Because the Dallas City Council is        The First Amendment's freedom of association
the "final policy maker of the [C]ity of Dallas," the     "provides both public and private employees the
Employer-Plaintiffs must only plead that the city         right to organize . . . and belong[s] to labor unions."
council officially adopted and promulgated an             Vicksburg Firefighters Ass'n, Local 1686 Int'l Ass'n
unconstitutional ordinance. See Groden v. City of         of Firefighters v. City of Vicksburg, 761 F.2d 1036,
Dall., 826 F.3d 280, 284 (5th Cir. 2016) (finding         1039 (5th Cir. 1985) (citing Smith v. Ark. State
that because "the policymaker is a legal question         Highway Emples., Local 1315, 441 U.S. 463, 464-
that need not be pled," a complaint "need only            66, 99 S.Ct. 1826, 60 L.Ed.2d 360 (1979)). The
allege facts that show an official policy,                government infringes on that right when it "tak[es]
promulgated or ratified by the policymaker, under         steps to discourage or prohibit [*27]
which the municipality is said to be liable" to            union membership or association." Smith, 441 U.S.
survive a motion to dismiss). The Employer-               at 466. Similarly, the existence of the right to
Plaintiffs have clearly stated in their amended           associate "plainly presupposes a freedom not to
complaint that "the City enacted the Paid Sick            associate." Boy Scouts of Am. v. Dale, 530 U.S.
Leave Ordinance," (Dkt. #9 ¶ 13), and that the            640, 648, 120 S.Ct. 2446, 147 L.Ed.2d 554 (2000)
Ordinance is unconstitutional under various legal         (quoting Roberts v. U.S. Jaycees, 468 U.S. 609,
theories, (Dkt. #9 ¶¶ 58, 62, 66). The City, in its       623, 104 S.Ct. 3244, 82 L.Ed.2d 462 (1984))
motion to dismiss, acknowledges that the city             (internal quotation marks omitted).
council adopted the Ordinance. (Dkt. #36 at 2). The
Employer-Plaintiffs have met the pleading                 The unconstitutional conditions doctrine prevents
requirements necessary to confer municipal liability      the government from making some benefit
under section 1983. The City's motion to dismiss on       contingent on relinquishing a constitutional right.
this theory is therefore DENIED.                          See Koontz v. St. Johns River Water Mgmt. Dist.,
                                                          570 U.S. 595, 604, 133 S.Ct. 2586, 186 L.Ed.2d
                                                          697 (2013) (quoting Regan v. Taxation With
C. Rule 12(b)(6) Challenge to the Employer-               Representation of Wash., 461 U.S. 540, 545, 103
Plaintiffs' First Amendment Claim                         S.Ct. 1997, 76 L.Ed.2d 129 (1983)) ("We have said
                                                          in a variety of contexts that 'the government may
The Employer-Plaintiffs [*26]                             not deny a benefit to a person because he exercises
 assert that the Ordinance violates their right to        a constitutional right.'"). In other words, where
associate under the First Amendment, pointing to          government action compelling or prohibiting some
section 20-4(e) of the Ordinance, which permits           sort of association would be unconstitutional, so too
unionized employers operating with a collective           is government action coercing the same. See
bargaining agreement to "modify the yearly cap" of        Sherbert v. Verner, 374 U.S. 398, 406, 83 S.Ct.
paid sick leave. The Employer-Plaintiffs contend          1790, 10 L.Ed.2d 965 (1963) (holding that it is
that, through section 20-4(e), the Ordinance              unconstitutional "to condition the availability of
impermissibly conditions the benefit of bargaining        benefits" on a person's "willingness to violate a
to modify the Ordinance's yearly sick leave cap on        cardinal principle of her religious faith" because
employers giving up their right to refrain from           doing so "effectively penalizes the free exercise of
unionizing, without the justification of being            her constitutional liberties").
narrowly tailored to a compelling governmental
interest. The Employer-Plaintiffs further allege that,    At the outset, the Court must determine whether the
because their employees have not unionized of their       Employer-Plaintiffs possess the right to unionize. It
own accord, and because as employers they have            is undisputed, as the Employer-Plaintiffs correctly
not voluntarily recognized a union to represent the       state, that individuals, corporations, and other
employees, they are not and do not wish to be             associations generally possess rights under the First
"unionized employers." The City argues that the           Amendment that are of the same nature and

                                               Jeffrey Shooman
                  Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 39 of 79
                                                                                                                 Page 11 of 26
                                               ESI/Employee Sols., L.P. v. City of Dallas

quality. [*28]                                                           employees" and, therefore, are exercising their right
 See Citizens United, 558 U.S. at 342-43 (noting                         to refrain from associating with a union. This
that First Amendment rights extend to corporations                       assertion misunderstands the nature of unions and
and other associations and are not treated                               the authority granted to employers by the voluntary
differently than rights afforded to natural persons).                    recognition provision. An employer cannot simply
However, First Amendment rights can be infringed                         elect to recognize a union—they may do so only
only when those claiming the right have the ability                      upon a sufficient showing of support from
to engage in the activity they contend is improperly                     employees. See 29 U.S.C. § 159(c)(1) ("Whenever
coerced. That is to say, there can be no                                 a petition shall have been filed . . . by an employer,
infringement under the First Amendment where it is                       alleging that one or more individuals or labor
impossible for the regulated entity to associate in                      organization have presented to him a claim to be
the manner it claims the regulation is coercing.                         recognized. . . ."). Similarly, employers cannot
                                                                         choose to refrain from becoming a "unionized"
The Employer-Plaintiffs claim that the Ordinance                         employer when faced with sufficient support from
conditions the benefit of being able to bargain to                       employees. See id. ("Whenever a petition shall have
modify the yearly cap on giving up their right not to                    been filed . . . by an employee or group of
associate—that is, their right to refrain from                           employees. . . alleging that a substantial number of
associating         with         a           union.7                     employees [*30]
Although the Employer-Plaintiffs cite to Citizens United and              wish to be represented. . . ."). Thus, the Employer-
Southwire Co. v. N.L.R.B., 383 F.2d 235, 240 (5th Cir. 1967), for the
proposition that they possess a First Amendment right to refrain from    Plaintiffs cannot of their own accord decide
operating as a unionized business, neither case specifically addresses   whether their employees will unionize. Because the
an employer's right to unionize. See Citizens United, 558 U.S. at 342    Employer-Plaintiffs themselves have no ability to
(recognizing that "First Amendment protections extend to
corporations" in a discussion of corporate political speech);            decide whether their employees will unionize, they
Southwire Co., 383 F.2d at 240 (5th Cir. 1967) (discussing an            certainly cannot be coerced into doing so.
employer's right to express an opinion regarding unionization rather     Therefore, the Employer-Plaintiffs have not stated a
than its right to unionize).
                                                                         legally cognizable claim under the First
                                                                         Amendment. Accordingly, the City's Rule 12(b)(6)
 But a union is a special type of association whose
                                                                         motion to dismiss the Employer-Plaintiffs' First
creation begins with the actions of employees.
                                                                         Amendment claim brought on their own behalf is
There is no mechanism for an employer to
                                                                         GRANTED.
unilaterally unionize on the employees' behalf
without the employees' impetus. Employees alone
have the right to seek unionization under the                            D. Rule 12(b)(6) Challenge to the Employer-
National Labor Relations Act ("NLRA") by either                          Plaintiffs' Equal Protection Claim
asking the National Labor Relations Board
("NLRB") to conduct an election ("election                               The City also seeks dismissal under Rule 12(b)(6)
provision") or by requesting that their employer                         of the Employer-Plaintiffs' Fourteenth Amendment
voluntarily recognize the union ("voluntary                              claim that the Ordinance violates their right to
recognition [*29]                                                        equal protection under the laws. Like the
 provision"). 29 U.S.C. § 159(a); id. § 159(c)(1);                       Employer-Plaintiffs' First Amendment claim, this
see also Pac. Molasses Co. v. N.L.R.B., 577 F.2d                         claim also concerns the provisions of section 20-
1172, 1177 (5th Cir. 1978) (noting the method by                         4(e) of the Ordinance permitting only unionized
which a union establishes the authority to bargain                       employers to modify the yearly cap of paid sick
on behalf of employees).                                                 leave. The Employer-Plaintiffs allege that, by
                                                                         including section 20-4(e), the Ordinance
The Employer-Plaintiffs maintain that their ability                      intentionally and impermissibly distinguishes
to "unionize" or, more accurately, to associate with                     between employers operating under a collective
a union, is derived from the voluntary recognition                       bargaining agreement and those that are not.
provision of the NLRA. They argue that they "have
not elected to invite a union to represent their                         "The Fourteenth Amendment[] promise[s] that no

                                                             Jeffrey Shooman
                 Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 40 of 79
                                                                                                                Page 12 of 26
                                              ESI/Employee Sols., L.P. v. City of Dallas

person shall be denied equal protection of the                         Auto Parts Co., 410 U.S. 356, 364, 93 S.Ct. 1001,
laws." Romer v. Evans, 517 U.S. 620, 631, 116                          35 L.Ed.2d 351 (1973)).
S.Ct. 1620, 134 L.Ed.2d 855 (1996) (citations
omitted). However, [*31]                                               Although the rational basis standard is quite
 laws often classify and disadvantage some group.                      deferential, it is not "toothless." Schweiker v.
Id. Whether a particular type of classification is                     Wilson, 450 U.S. 221, 234, 101 S.Ct. 1074, 67
lawful depends both on the group being classified                      L.Ed.2d 186 (1981) (quoting Mathews v. Lucas,
and the activity being regulated. Laws that draw                       427 U.S. 495, 510, 96 S.Ct. 2755, 49 L.Ed.2d 651
lines distinguishing a suspect class—like those                        (1976)) (internal quotation marks omitted). "The
based on immutable characteristics such as race,                       State may not rely on a classification whose
alienage, and national origin—or those that affect a                   relationship to an asserted goal is so attenuated as
fundamental right will be analyzed under strict                        to render the distinction arbitrary or irrational." City
scrutiny. Frontiero v. Richardson, 411 U.S. 677,                       of Cleburne v. Cleburne Living Ctr., 473 U.S. 432,
682, 93 S.Ct. 1764, 36 L.Ed.2d 583 (1973). With                        446, 105 S.Ct. 3249, 87 L.Ed.2d 313 (1985)
some                                   exceptions,8                    (citations omitted). Where the plaintiff pleads facts
Sex or illegitimacy classifications are analyzed under intermediate    that sufficiently negate any rational basis for the
scrutiny. See Clark v. Jeter, 486 U.S. 456, 461, 108 S.Ct. 1910, 100
L.Ed.2d 465 (1988) (discrimination based on illegitimacy); Craig,      legislation, the equal protection claim will survive a
429 U.S. at 197 (discrimination based on sex).                         motion to dismiss. But where it does not, the claim
                                                                       will fail. See Crook v. El Paso Indep. Sch. Dist.,
 all others will be reviewed under rational basis                      277 F. App'x 477, 481 (5th Cir. 2008) (per curiam)
scrutiny. Heller v. Doe, 509 U.S. 312, 319, 113                        (unpublished) (upholding the district court's
S.Ct. 2637, 125 L.Ed.2d 257 (1993).                                    dismissal of plaintiff's equal protection claim where
                                                                       the defendant identified a rational purpose for a
Because the Employer-Plaintiffs do not have a                          classifying policy that the plaintiff did not negate).
fundamental right to unionize, as discussed supra
Section III(C), and are not a protected class, their    In support of its motion to dismiss, the City points
equal protection claim is subject to rational basis     to "compliance" with federal labor laws as its
scrutiny. See Lyng v. Int'l Union, UAW, 485 U.S.        legitimate governmental interest. According to the
360, 370, 108 S.Ct. 1184, 99 L.Ed.2d 380 (1988)         City, [*33]
(determining that a statute refusing food stamps to      because the federal labor laws preempt claims
striking union members did not implicate a              brought under state and local laws that are
protected class or fundamental right). Under            "substantially dependent upon analysis of the terms
rational basis review, the question before the Court    of a collective bargaining agreement," the
is whether the Ordinance's classification of            Ordinance carved out employers operating under a
employers operating under a collective bargaining       collective bargaining agreement to avoid
agreement and those who are not is rationally           preemption—thereby, as the argument goes,
related to some legitimate governmental interest.       avoiding conflict with federal law and its interests.
The Court finds that it is.                             (Dkt. #36 at 14) (citing Allis-Chalmers Corp. v.
                                                        Lueck, 471 U.S. 202, 220, 105 S.Ct. 1904, 85
Legislation will survive rational basis scrutiny "if L.Ed.2d 206 (1985)). Put differently, the City
there is any reasonably conceivable [*32]               argues that it had to include the collective
 state of facts that could provide a rational basis for bargaining agreement classification or risk
the classification"—even if the legislature does not preemption. The City further defends the
provide one. Heller, 509 U.S. at 320 (quoting distinction by pointing to other state laws which
F.C.C. v. Beach Commc'ns, Inc., 508 U.S. 307, 313, distinguish employers with a collective bargaining
113 S.Ct. 2096, 124 L.Ed.2d 211 (1993)) (internal agreement from those without one. Id. (citing TEX.
quotation marks omitted). Accordingly, a law is LAB. CODE ANN. § 413.022(a)) ("Nothing in this
presumed constitutional unless the challenger can section supersedes the provisions of a collective
"negative every conceivable basis which might bargaining agreement. . . .").
support it." Id. (quoting Lehnhausen v. Lake Shore

                                                           Jeffrey Shooman
             Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 41 of 79
                                                                                                 Page 13 of 26
                                    ESI/Employee Sols., L.P. v. City of Dallas

The Employer-Plaintiffs seize on the City's use of        contend that, because the Ordinance authorizes city
the phrase "complying with federal labor laws" in         officials to issue administrative subpoenas to
their attempt to rebut the City's justification. They     employers compelling attendance of witnesses or
argue that the City cannot have a legitimate interest     production of documents without precompliance
in complying with federal labor laws through the          review, it runs afoul of the Fourth Amendment. The
collective bargaining agreement distinction because       City moves to dismiss this claim, arguing that the
the laws themselves prohibit discrimination based         Dallas City Code does, in fact, provide a sufficient
on union status.                                          opportunity for subpoenaed employers to obtain
                                                          precompliance review.
While the Employer-Plaintiffs' [*34]
 understanding of the general policy thrust of            Facial challenges to a statute or ordinance are "the
federal labor law is correct, these arguments are         most difficult . . . to mount successfully." United
unhelpful to their cause because they do not              States v. Salerno, 481 U.S. 739, 745, 107 S.Ct.
confront the reason the City claims it created the        2095, 95 L.Ed.2d 697 (1987). But as the Supreme
distinction—to avoid preemption. This rationale           Court has recently explained, it "has never held that
has been found to sufficiently justify a regulation       these claims cannot be brought under any otherwise
subject to rational basis review. See Boston Taxi         enforceable provision of the Constitution." City of
Owners Ass'n, Inc. v. City of Boston, 180 F. Supp.        Los Angeles v. Patel, 576 U.S. 409, 135 S.Ct. 2443,
3d 108, 118-19 (D. Mass. 2016) (acknowledging             2449, 192 L.Ed.2d 435 (2015). To the contrary, and
that drafting a regulation that will not be preempted     in the specific context of a Fourth Amendment
is a legitimate government objective for a city).         facial challenge to a municipal ordinance, the
Further, courts have dismissed similar equal              Supreme Court has made clear that "facial
protection claims despite the NLRA's interest in the      challenges under the Fourth Amendment are not
equitable treatment of union and non-union                categorically barred or especially disfavored."
workers. See Babler Bros., Inc. v. Roberts, 761 F.        Patel, 135 S.Ct. at 2449; see also id. (observing
Supp. 97, 101 (D. Or. 1991), aff'd, 995 F.2d 911          that the Supreme Court has "allowed [facial]
(9th Cir. 1993) (finding that an overtime pay statute     challenges to proceed under a diverse array of
that exempted contractors that were a party to a          constitutional provisions" and that [*36]
collective bargaining agreement did not violate            "Fourth Amendment challenges to statutes
equal protection).                                        authorizing     warrantless    searches    are    no
                                                          exception").
Because treating employers without a collective
bargaining agreement differently than those with          The Fourth Amendment protects "[t]he right of the
one is rationally related to the City's interest in       people to be secure in their persons, houses, papers,
crafting legislation that avoids federal preemption,      and effects," to be free from "unreasonable searches
the Employer-Plaintiffs have not rebutted "every          and seizures," and requires that warrants must be
conceivable basis" that supports the Ordinance's          based on probable cause. U.S. CONST. amend. IV.
classification. Accordingly, the City's motion to         The rights secured by the Fourth Amendment
dismiss the Employer-Plaintiffs' equal protection         extend not only to physical searches, but also
claim is GRANTED.                                         include compulsory inspection of documents in a
                                                          commercial establishment. See v. City of Seattle,
                                                          387 U.S. 541, 543-44, 87 S.Ct. 1737, 18 L.Ed.2d
E. Rule 12(b)(6) Challenge to [*35]                       943 (1967). Generally, warrantless searches
                                                          conducted without judicial review are "per se
the Employer-Plaintiffs' Fourth Amendment                 unreasonable." Patel, 135 S.Ct. at 2452; see also
Claim                                                     Arizona v. Gant, 556 U.S. 332, 338, 129 S.Ct. 1710,
                                                          173 L.Ed.2d 485 (2009) (explaining that "searches
The Employer-Plaintiffs claim that the Ordinance is       conducted outside the judicial process, without
unconstitutional on its face under the Fourth             prior approval by judge or magistrate, are per se
Amendment. Specifically, the Employer-Plaintiffs          unreasonable under the Fourth Amendment—

                                               Jeffrey Shooman
                 Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 42 of 79
                                                                                                                        Page 14 of 26
                                               ESI/Employee Sols., L.P. v. City of Dallas

subject only to a few specifically established and                      administrative searches, pointing to a portion of
well-delineated exceptions") (quoting Katz v.                           Article    III   of    the    Ordinance,     entitled
United States, 389 U.S. 347, 357, 88 S.Ct. 507, 19                      "Enforcement." Article III consists of three
L.Ed.2d 576 (1967)).                                                    provisions, sections 20-9 through 20-11. Section
                                                                        20-9, entitled "Procedures for Filing Complaints,"
One of the exceptions to the warrant requirement is                     provides that any employee may file a complaint
the administrative search, which is at issue here.                      with the City that the Ordinance is being violated
See Cotropia v. Chapman, 721 F. App'x 354, 357                          by an employer. See [*38]
(5th Cir. 2018) (per curiam) (unpublished).                              Dall. City Code § 20-9. Section 20-10, entitled
Administrative subpoenas ordering the production                        "Investigation," provides procedures for the
of a business's records do not offend the                               investigation of such employee complaints,
Constitution if they are "sufficiently limited in                       directing that, upon the filing of a complaint, the
scope, relevant in purpose, and specific in                             City "shall commence a prompt and full
directive." See, 387 U.S. at 544. Although an                           investigation" to determine "whether there is
administrative subpoena may issue without a                             sufficient cause to believe that a violation of [the
warrant, [*37]                                                          Ordinance]" has occurred. Id. § 20-10(a). Section
 "[a]bsent consent, exigent circumstances, or the                       20-10(b) empowers the City, in conducting its
like, in order for an administrative search to be                       investigation of employee complaints, to "issue
constitutional, the subject of the search must be                       subpoenas to compel the attendance of a witness or
afforded an opportunity to obtain precompliance                         the production of materials or documents in order
review before a neutral decisionmaker." Patel, 135                      to obtain relevant information and testimony."10
S.Ct. at 2452; see also Donovan v. Lone Steer, Inc.,                    Before issuing a subpoena, the City must "seek the voluntary
                                                                        cooperation of any employer to timely obtain relevant information
464 U.S. 408, 414-15, 104 S.Ct. 769, 78 L.Ed.2d                         and testimony in connection with any investigation of a complaint
567 (1984) (citing Okla. Press Publ'g Co. v.                            filed under [the Ordinance]." Dall. City Code § 20-10(b).
Walling, 327 U.S. 186, 195, 66 S.Ct. 494, 90 L.Ed
614 (1946)) (rejecting a Fourth Amendment claim                          Section 20-10(b) goes on to state that, "[r]efusal to
where the government sought only to enforce a                           appear or to produce any document or other
court order for the production of documents "made                       evidence after receiving a subpoena pursuant to this
after adequate opportunity to present objections").                     section is a violation of this chapter and subject to
Without this opportunity, a search conducted by                         sanctions as described in section 2-9 of the Dallas
means of an administrative subpoena violates the                        City Code."11 Section 2-9 provides little guidance on the nature
Fourth Amendment. Patel, 135 S.Ct. at 2452                              of sanctions that may be imposed for, among other things,
(noting that searches of hotel records would have                       "refus[ing] to be sworn," "refus[ing] to appear to testify," or
been constitutional had they been performed under                       "fail[ing] or refus[ing] to produce any book, paper, document or
                                                                        instrument touching any matter under examination" by the City.
an administrative subpoena because the parties in                       Dall. City Code § 2-9. According to section 2-9, a person who runs
that case stipulated that the searched party could                      afoul of its provisions is simply "guilty of an offense." Id.
have moved to quash it, thus meeting any Fourth
Amendment                               concerns).9                      Finally, section 20-11, entitled "Voluntary
As the Fifth Circuit has explained, consistent with Supreme Court       Compliance; Violations; Penalties; Appeals,"
precedent, "Texas law contemplates the opportunity for
precompliance review of an administrative subpoena before a neutral
                                                                        provides that, after seeking voluntary compliance
decisionmaker." Cotropia, 721 F. App'x at 358 n.2. "For example,        from the employer to remedy a violation of the
Texas Occupations Code § 153.007(e) states that if 'a person fails to   Ordinance, a civil fine not to exceed $ 500 may be
comply with a [Texas Medical Board] subpoena,' then [the Medical
Board] 'may file suit to enforce the subpoena.'" Id. (quoting TEX.
                                                                        imposed. Section 20-11 also allows employers to
OCC. CODE ANN. § 153.007(e)). As the Cotropia court observed,           appeal any civil penalty imposed for a violation of
"[i]n this scenario, a court can, prior to compliance, determine        the Ordinance.
whether the subpoena is valid." Id.

                                                                        The Employer-Plaintiffs allege that, because the
                                                                        Ordinance [*39]
The Employer-Plaintiffs allege that the Ordinance                        fails to include a procedure for obtaining
ignores these constitutional limitations on                             precompliance review of subpoenas issued in

                                                            Jeffrey Shooman
                Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 43 of 79
                                                                                                         Page 15 of 26
                                          ESI/Employee Sols., L.P. v. City of Dallas

conjunction with investigations of employee                      reference to section 2-8, confirms that section 2-8 is
complaints under section 20-10(b), it violates the               not incorporated into the Ordinance.
Fourth Amendment on its face. The City counters
by referencing another portion of the Dallas City                To the extent the City contends that, regardless of
Code, section 2-8. Section 2-8 states that, "[i]n all            incorporation into section 20-10(b), the general
hearings and investigations" conducted by the city               provisions of section 2-8 concerning administrative
council, the city manager, or any person or                      subpoenas control over the specific provisions of
committee authorized to conduct investigations as                section 20-10(b), this argument also fails. As the
to city affairs, the City may "subpoena witnesses                Supreme Court has explained, "[i]t is a
and compel the production of books, papers and                   commonplace of statutory construction that the
other evidence material to such inquiry in the same              specific governs the general." RadLAX Gateway
manner as is now prescribed by the laws of this                  Hotel, LLC v. Amalgamated Bank, 566 U.S. 639,
state for compelling the attendance of witnesses                 645, 132 S.Ct. 2065, 182 L.Ed.2d 967 (2012)
and production of evidence in the corporation                    (quoting Morales v. Trans World Airlines, Inc., 504
court."12                                                        U.S. 374, 384, 112 S.Ct. 2031, 119 L.Ed.2d 157
Corporation court is the municipal court. TEX. GOV'T CODE ANN.   (1992)) (internal quotation marks [*41]
§ 29.002.
                                                                  omitted); see also ANTONIN SCALIA & BRYAN
                                                                 A.        GARNER,           READING          LAW:
 According to the City, section 2-8's subpoena
                                                                 INTERPRETATION OF LEGAL TEXTS 183-87
provision "addresses the procedures applicable to
                                                                 (2012) (explaining that a later enacted, more
any subpoena issued by the City." (Dkt. #36 at 17).
                                                                 specific statute generally governs over an earlier,
Based on its contention that section 2-8 provides
                                                                 more                  general               one).13
for precompliance review of any subpoena the City Section 2-8 was made part of the Dallas City Code in 1941, while the
issues, including subpoenas specifically authorized Ordinance was passed in 2019.
by section 20-10(b) of the Ordinance, the City
maintains that the Employer-Plaintiffs' Fourth
Amendment claim is not viable.                        Moreover, even if section 2-8 applied to the
                                                      Ordinance, the City overreads its provisions, which
The City's interpretation of section 20-10(b) cannot fail to direct the subject of an administrative
be reconciled with the text and structure of the subpoena to a neutral forum in which it could
Ordinance. Section 20-10(b)'s text [*40]              obtain review. See Airbnb, Inc. v. City of New York,
 makes no reference to section 2-8. Instead, section 373 F. Supp. 3d 467, 493 (S.D.N.Y. 2019) (noting
20-10(b) describes, in language differing from that that an ordinance that failed to provide procedures
of section 2-8, a subpoena process unique to the or a forum to challenge a demand for production
investigation of employee complaints concerning was unconstitutional on its face). Nothing in section
alleged employer violations of the Ordinance. The 2-8 makes clear that the City will provide
omission of any reference to section 2-8 is constitutionally                 adequate         procedures          for
particularly telling because section 20-10(b) precompliance review of its administrative
expressly incorporates section 2-9 of the City Code subpoenas. Section 2-8 merely states that any
concerning sanctions. See id. § 20-10(b). In drafting person authorized by the city council or city
and enacting the Ordinance, the City therefore manager may subpoena witnesses or compel the
demonstrated that it knew how to incorporate other production of evidentiary materials "in the same
parts of the City Code into the provisions of the manner as now prescribed by the laws of this state
Ordinance. Courts "presume the words in a statute for compelling the attendance of witness and
are selected with care" and should "interpret them production of evidence in the corporation court."
in a manner that gives meaning to all of them Dall. City Code § 2-8. On its face, section 2-8
without disregarding some as surplusage." Plains describes how a subpoena may issue, not a
Capital Bank v. Martin, 459 S.W.3d 550, 556 (Tex. procedure for precompliance review.
2015). Section 20-10(b)'s explicit incorporation of
section 2-9, taken together with the absence of any The City's reading of section 2-8 effectively

                                                      Jeffrey Shooman
             Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 44 of 79
                                                                                                  Page 16 of 26
                                    ESI/Employee Sols., L.P. v. City of Dallas

concedes that this city code provision [*42]              F. Preemption under the Texas Constitution
 does not operate to provide constitutionally
adequate precompliance review of administrative           The City also seeks dismissal under Rule 12(b)(6)
subpoenas. As explained by the City, sections 2-8         of the preemption claim asserted by all Plaintiffs
and 2-9 work in conjunction to allow an employer          under the Texas Constitution. For reasons that are
to "question the reasonableness of the subpoena"          fully explained below, see infra Part V(B), the
only after being subject to citation for failing to       Court holds that Plaintiffs have sufficiently stated a
comply with an administrative subpoena. (Dkt. #36         preemption claim. The City's motion to dismiss the
at 17) ("[A]n employer who refused to comply with         preemption claim is therefore DENIED.
a subpoena could be subject to citation and then
would have an opportunity to appear before the
Dallas Municipal Court at which time it would have        IV. SUPPLEMENTAL JURISDICTION
the 'opportunity to question the reasonableness of
the subpoena . . . .'" (quoting Donovan, 464 U.S. at      The parties do not dispute that the Court has
415) (emphasis added)). This is not the order of          supplemental jurisdiction [*44]
events contemplated by the Fourth Amendment. See           over Plaintiffs' preemption claim. See 28 U.S.C. §
Patel, 135 S.Ct. at 2452 (explaining that the             1367(a). The Court agrees. Generally, a district
government cannot reasonably force business               court has original jurisdiction over claims that arise
owners to risk a criminal penalty to invoke               under federal law, id. § 1331, as well as cases that
statutory    safeguards       against   suspicionless     arise under state law and meet certain diversity of
searches). Providing for review only after a citation     citizenship     and     amount     in     controversy
for noncompliance has issued creates an                   requirements, id. § 1332. A court may also exercise
unconstitutional Hobson's choice for the recipient        supplemental jurisdiction over state law claims that
of an administrative subpoena under section 2-8:          it would not have original jurisdiction over if those
comply with a potentially overbroad subpoena in           claims are "part of the same case or controversy" as
contravention of Fourth Amendment protections or          the federal claims. Id. § 1367(a).
risk a citation that may or may not withstand
review for reasonableness.                          The Court has original jurisdiction over the
                                                    constitutional claims made in this case under the
In sum, the Employer-Plaintiffs' [*43]              First Amendment, Fourth Amendment, and the
 claim that the Ordinance does not provide for Fourteenth Amendment, all challenging the
precompliance review sufficiently states a claim enforceability of the Ordinance. The Court has
under the Fourth Amendment to survive scrutiny determined that the Employer-Plaintiffs' First
under Rule 12(b)(6). Section 20-10(b) of the Amendment and Fourteenth Amendment claims
Ordinance, the operative provision for the issuance should be dismissed. However, the City's motion to
of administrative subpoenas to employers during dismiss         the     Employer-Plaintiffs'     Fourth
the investigation of employee complaints regarding Amendment claim has been denied, and this claim
paid sick leave, provides no mechanism whatsoever will be permitted to proceed. Plaintiffs' state law
for precompliance review, does not incorporate preemption claim, alleging that the Ordinance is
section 2-8 of the city code, and controls over also unenforceable because it is preempted by the
section 2-8's general provisions concerning TMWA, is part of the same case or controversy as
administrative subpoenas. And, even if section 2-8 the Fourth Amendment claim. The Court therefore
applied to administrative subpoenas issued under has supplemental jurisdiction over the preemption
the Ordinance, section 2-8 does not appear to claim under 28 U.S.C. § 1367(a).
provide constitutionally adequate precompliance
review. The City's motion to dismiss the Employer- In its motion to dismiss, the City does not
Plaintiffs' claim under the Fourth Amendment is raise [*45]
therefore DENIED.                                    a question of subject matter jurisdiction as to the
                                                    preemption claim. Instead, the City asks the Court
                                                    to exercise its discretion to decline supplemental

                                               Jeffrey Shooman
                 Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 45 of 79
                                                                                                                           Page 17 of 26
                                              ESI/Employee Sols., L.P. v. City of Dallas

jurisdiction over the preemption claim. See id. § common law factors to determine whether it should
1367(c). Under section 1367(c), the Court may decline supplemental jurisdiction.
decline to exercise supplemental jurisdiction over
the state law preemption claim if:                                     As to the first factor described in section
                                                                       1367(c)(1), this case does not present a novel or
     (1) the claim raises a novel or complex issue of state law,       complex issue of state law. To the contrary, Texas
                                                                       preemption law is well delineated. See, e.g., Tex.
     (2) the claim substantially predominates over the claim or Manufactured Hous. Ass'n, Inc. v. City of
     claims over which the district court has original jurisdiction,
                                                                       Nederland, 101 F.3d 1095, 1101 (5th Cir. 1996)
                                                                       (analyzing whether a state statute preempted a local
     (3) the district court has dismissed all claims over which it has
     original jurisdiction, or
                                                                       ordinance); [*47]
                                                                        BCCA Appeal Grp., Inc. v. City of Houston, 496
     (4) in exceptional circumstances, there are other compelling S.W.3d 1, 7-8 (Tex. 2016) (outlining municipal
     reasons for declining jurisdiction.                               ordinance preemption and statutory construction).
                                                                       Not only is the applicable Texas preemption law
Id. Courts should also consider the common law clear, as will be explained further herein, see infra
factors of "judicial economy, convenience, fairness, Part V(B), Texas's Third Court of Appeals has
and comity" when determining whether to retain already held that the TMWA preempts a city
supplemental jurisdiction over a state law claim. ordinance requiring private employers to provide
Enochs v. Lampasas Cty., 641 F.3d. 155, 159 (5th paid sick leave. See Tex. Ass'n of Bus. v. City of
Cir. 2011) (citing Carnegie-Mellon Univ. v. Cohill, Austin, 565 S.W.3d 425, 440 (Tex. App.—Austin
484 U.S. 343, 350, 108 S.Ct. 614, 98 L.Ed.2d 720 2018, pet. filed). Thus, the Court has the benefit of
(1988)). Weighing all factors together, with no state court precedent specifically addressing
single factor dispositive, courts should determine TMWA preemption of a materially similar
whether the overall balance favors declining municipal paid sick leave ordinance. See Mem'l
jurisdiction while "guard[ing] against improper Hermann Healthcare Sys., Inc. v. Eurocopter
forum manipulation." Id. "[I]n the usual case in Deutschland, GMBH, 524 F.3d 676, 678 (5th Cir.
which all federal law claims are eliminated before 2008) ("In making an Erie guess, [federal courts]
trial" the common law factors [*46]                                    defer to intermediate state appellate court decisions,
 "will point toward declining to exercise 'unless convinced by other persuasive data that the
[supplemental] jurisdiction." Carnegie-Mellon, 484 highest court of the state would decide otherwise.'")
U.S. at 350 n.7.                                                       (quoting Herrmann Holdings Ltd. v. Lucent Techs.
                                                                       Inc., 302 F.3d 552, 558 (5th Cir. 2002)).14
The City argues that both the predominance of the A Texas state district court has also issued an order granting a
                                                                       motion temporarily enjoining the enforcement of a similar paid sick
state law claim and its novelty require the Court to leave ordinance enacted in the City of San Antonio. (Dkt. #61-1)
decline supplemental jurisdiction and dismiss the (Order on Temporary Injunction of the 408th Judicial District of
claim. (Dkt. #36 at 18). The State urges that the Bexar County, Texas, in Associated Builders & Contractors of S.
                                                                       Tex., et al. v. City of San Antonio, et al., No. 2019CI13921). Texas's
City has waived the other factors by failing to raise Fourth Court Appeals has abated the appeal of that order pending the
them, but that misstates the law. A defendant resolution of a petition for review before the Texas Supreme Court in
waives a challenge to supplemental jurisdiction if it the City of Austin case, suggesting that the Fourth Court of Appeals
                                                                       considers San Antonio's paid sick leave ordinance to be materially
is not raised in the district court, but once the issue similar to the Austin paid sick leave ordinance enjoined in the City of
is raised, the defendant's failure to discuss all of the Austin case. City of San Antonio v. Associated Builders &
factors bearing on supplemental jurisdiction does Contractors of S. Tex., No. 04-20-00004-CV, slip op., 2020 Tex. App.
                                                                       LEXIS 1972 (Tex. App.—San Antonio Mar. 4, 2020 no pet. h.) (mem
not preclude their consideration by the Court. See op., not designated for publication).
Powers v. United States, 783 F.3d 570, 576-77 (5th
Cir. 2015) (noting that the failure to challenge
supplemental jurisdiction in the district court By contrast, cases that have identified novel issues
rendered the issue waived on appeal). Accordingly, of state law include those that ask the Court to
because the City has appropriately raised the issue, apply the law for the first time. See, e.g., In re
the Court must assess each of the statutory and

                                                            Jeffrey Shooman
             Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 46 of 79
                                                                                                 Page 18 of 26
                                    ESI/Employee Sols., L.P. v. City of Dallas

Abbott Labs., 51 F.3d 524, 529 (5th Cir. 1995)            intended to preempt municipalities from regulating
(noting that whether indirect purchasers could state      the minimum wage and, if so, whether the paid sick
a claim under Louisiana antitrust law was a novel         leave mandated by the Ordinance falls within the
and complex issue); Brim v. ExxonMobil Pipeline           meaning of the word "wage." Lastly, the remedy
Co., 213 F. App'x 303, 305 (5th Cir. 2007) (per           sought for the federal Fourth Amendment claim and
curiam) (unpublished) (finding that [*48]                 the state law claim is the same—an order enjoining
 the question of whether a state statute provided a       the entire Ordinance. Although the remedy for the
private cause of action was a novel issue when no         federal claim may be narrowed later, this factor
state court had decided the issue).                       asks about the remedy sought. Because the remedy
                                                          sought for the remaining federal claim and the state
The City claims that, because there is a petition for     law claim is the same, the state law claim does not
review of the Austin court's order pending before         substantially predominate [*50]
the Texas Supreme Court, this case presents a novel        over the federal claim. This factor is therefore
issue of law. But as the State has correctly noted,       neutral.
such a reading of "novel" under 28 U.S.C. §
1367(c) would mean that, even where a state's             The final two statutory factors, described in section
highest court had established a legal standard, any       1367(c)(3)-(4), both weigh in favor of retaining
new set of facts involving the application of that        jurisdiction, as a viable federal claim remains and
standard in federal court would present a "novel"         there is no other compelling reason to decline
issue. The Court is unaware of any precedent              jurisdiction.
supporting the City's unusual interpretation and
rejects such a strained and unworkable construction      Turning to the common law factors, both the
of the statute.                                          convenience and fairness factors are neutral. This
                                                         Court and a court in Dallas County are roughly
As to the second factor described in section equivalent in their convenience to the parties. See
1367(c)(2), the City argues that the Court should (Dkt. #49 at 8) (determining that neither the
decline supplemental jurisdiction because the state Northern District of Texas nor the Eastern District
law claim substantially predominates over the of Texas was inconvenient for any party associated
federal claim. When considering whether a claim with the case). And any discovery, research, or
substantially predominates over others, courts briefing that has already been completed by the
consider the proof required, scope of issues, and parties concerning the state law issue will be
"comprehensiveness of the remedy sought." United largely, if not completely, applicable in state court.
Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726, Thus, neither party would be prejudiced by
86 S.Ct. 1130, 16 L.Ed.2d 218 (1966). The dismissing the case.
questions before the Court in this case are
predominantly legal in nature. It is, therefore, The judicial economy factor, on the other hand,
unlikely that [*49]                                      weighs slightly in favor of retaining the case.
 any one claim will require substantially more Although the Court has not yet invested a
evidentiary proof than another. As the Court has substantial amount of judicial resources into the
previously observed in the context of venue, the case, declining supplemental jurisdiction on the
parties have already agreed that "the subject matter state law claim would require the involvement and
[of this case] lends itself to having little evidence to attention of an additional court, thereby doubling
present" and the parties have likewise "point[ed] to the effort [*51]
no physical evidence that may be required to required to resolve it. See PPG Indus., Inc. v.
resolve the case." (Dkt. #49). Nor does the state law Cont'l Oil Co., 478 F.2d 674, 680 (5th Cir. 1973)
claim's scope predominate. Whether the Ordinance (noting a "disinclination to encourage duplication
is preempted by the Texas Constitution is not a of effort"). It is not economical to require a case
claim that is dependent on the resolution of that could be resolved in one court to proceed in
multiple questions of Texas law. It requires the two courts. Because a federal claim remains in this
Court to decide only whether the Texas legislature case and will proceed, it is a more efficient use of

                                               Jeffrey Shooman
              Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 47 of 79
                                                                                                  Page 19 of 26
                                    ESI/Employee Sols., L.P. v. City of Dallas

judicial resources to have all challenges to the          669 (1971)) (emphasis added). Comity as a
Ordinance resolved in one court.                          common        law      factor     in     determining
                                                          supplemental [*53]
As to the comity factor, the State argues that comity      jurisdiction must, as both Pennzoil and Gibbs
weighs in favor of retaining the state law claim          suggest, refer to a more global deference that
because the State of Texas itself has indicated its       includes the interests of the parties, courts, and
desire to proceed in a federal forum. In support, the     citizens of the state in having state issues decided
State analogizes decisions in which federal courts        by state courts. The Court, therefore, concludes that
have declined to dismiss cases on the basis of            comity, as it normally does in this context, weighs
international comity when the United States has           in favor of declining supplemental jurisdiction in
brought a claim. The international comity doctrine        this case.
instructs courts to refuse jurisdiction when
adjudicating the case may upset foreign relations.        Taken together, the statutory and common law
See Derr v. Swarek, 766 F.3d 430, 442 (5th Cir.           factors weigh in favor of retaining supplemental
2014) (noting that the purpose of international           jurisdiction over the state law claim. That a federal
comity is to defer to foreign judgments that are the      claim remains viable, and that the state law issue is
result of a "fully and fairly" litigated case). In the    neither novel, complex, nor predominant, weigh in
cases cited by the State, courts have retained            favor of retaining supplemental jurisdiction over
jurisdiction because "declining jurisdiction out of       the state law claim. And there are no other
deference to the interest of a foreign nation would       compelling reasons to decline jurisdiction. Even if
be inappropriate" as the [*52]                            one of the statutory factors was invoked, the
 executive branch has already weighed international       common law factors do not counsel strongly in
policy interests. See United States v. All Assets         favor of declining jurisdiction, with only comity
Held in Account Number XXXXXXXX, 83 F. Supp.              concerns weighing in favor of dismissing the state
3d. 360, 372, 314 F.R.D. 12 (D.D.C. 2015)                 law claim. Thus, having weighed the statutory and
(refusing to decline jurisdiction over a case brought     common law factors, the Court will exercise
by the United States which had been previously            supplemental jurisdiction over the state law claim.
settled in Nigeria). The State argues that, consistent    The City's motion to dismiss the claim is therefore
with the international comity doctrine, Texas's           DENIED.
executive branch has already weighed the state and
local interests at stake in this case, and has
affirmatively decided to proceed in federal court.        V. PRELIMINARY INJUNCTION

Notwithstanding the State executive branch's              Having determined [*54]
decision to proceed in federal court, its reliance on      that the Plaintiffs have sufficiently stated a claim
the international comity doctrine is unpersuasive.        under the Fourth Amendment and under state law to
Comity is a factor in determining whether a federal       survive the City's dismissal motion, and that the
court should retain supplemental jurisdiction over        Court should retain supplemental jurisdiction over
state law claims because of a desire to avoid             the state law preemption claim, the Court now turns
"needless decisions of state law" and to "promote         to the Plaintiffs' motions for preliminary injunction.
justice between the parties by procuring for them a       Because the Court concludes that the Plaintiffs'
surer-footed reading of applicable law." Gibbs, 383       request for a preliminary injunction on the state law
U.S. at 726. The Supreme Court has explained that         preemption claim is substantially likely to succeed
comity, in the federalism context, supports the idea      on the merits and otherwise meets the requirements
that "the National Government will fare best if the       for a preliminary injunction, it will not reach the
States and their institutions are left free perform       Fourth Amendment claim seeking the same relief.
their separate functions in their separate ways."
Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 10, 107
S.Ct 1519, 95 L.Ed.2d 1 (1987) (quoting Younger v.        A. Preliminary Injunction Legal Standard
Harris, 401 U.S. 37, 44, 91 S.Ct 746, 27 L.Ed.2d

                                               Jeffrey Shooman
                Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 48 of 79
                                                                                                                            Page 20 of 26
                                               ESI/Employee Sols., L.P. v. City of Dallas

"A preliminary injunction is an extraordinary                            Cir. 2019). When a state's highest court has yet to
remedy never awarded as of right." Winter v. Nat.                        speak on an issue, a federal court "must follow the
Res. Def. Council, 555 U.S. 7, 24, 129 S.Ct. 365,                        decisions of intermediate state courts in the absence
172 L.Ed.2d 249 (2008). To issue such relief, a                          of convincing [*56]
court "must balance the competing claims of injury                        evidence that the highest court of the state would
and must consider the effect on each party of the                        decide differently." Stoner v. N.Y. Life Ins. Co., 311
granting or withholding of the requested relief." Id.                    U.S. 464, 467, 61 S.Ct. 336, 85 L.Ed. 284 (1940)
It does so by requiring the plaintiff to establish:                      (citations omitted).

    (1) a substantial likelihood of success on the merits, (2) a         The Texas Supreme Court has explained the
    substantial threat of irreparable injury if the injunction is not    standard for evaluating the type of preemption
    issued, (3) that the threatened injury if the injunction is denied
                                                                         claim asserted by Plaintiffs: the preemption of a
    outweighs any harm that will result if the injunction is granted,
    and [*55]
                                                                         municipal ordinance by state legislation. Home-rule
     (4) that the grant of an injunction will not disserve the public    cities,15
                                                                         Home-rule cities are those operating under a municipal charter as
    interest.
                                                                         provided for in the Texas Constitution. Barnett v. City of Plainview,
                                                                         848 S.W.2d 334, 337 (Tex. App.—Amarillo 1993, no pet.); TEX.
Janvey v. Alguire, 647 F.3d 585, 595 (5th Cir.                           CONST. art. XI, § 5.
2011). While a plaintiff "is not required to prove
his case in full," Univ. of Tex. v. Camenisch, 451                        like the City of Dallas, "have broad discretionary
U.S. 390, 395, 101 S.Ct. 1830, 68 L.Ed.2d 175                            powers, provided that no ordinance 'shall contain
(1981), he must "clearly carr[y] the burden of                           any provision inconsistent with the Constitution of
persuasion on all four requirements[,]" Lake                             the State, or of the general laws enacted by the
Charles Diesel, Inc. v. Gen. Motors Corp., 328                           Legislature of this State.'" Dall. Merch.'s &
F.3d 192, 196 (5th Cir. 2003).                                           Concessionaire's Ass'n v. City of Dallas, 852
                                                                         S.W.2d 489, 490 (Tex. 1993) (quoting TEX.
                                                                         CONST. art. XI, § 5). Accordingly, home-rule cities
B. Substantial Likelihood of Success on the                              have full power of self-governance, limited only by
Merits                                                                   what the Texas legislature withholds. Id.
                                                                         Regardless of whether a statutory limit on local
At the outset, a plaintiff requesting a preliminary                      laws is implicit or explicit, it "must appear with
injunction must first demonstrate that he is likely to                   unmistakable clarity" to foreclose coregulation of a
succeed on the merits of his claim. Canal Auth. v.                       matter. City of Laredo v. Laredo Merchs. Ass'n, 550
Callaway, 489 F.2d 567, 576 (5th Cir. 1974) ("[I]t                       S.W.3d 586, 593 (Tex. 2018) (quoting Lower Colo.
is important to consider this requirement, since,                        River Auth. v. City of San Marcos, 523 S.W.2d 641,
regardless of the balance of relative hardships                          645 (Tex. 1975)) (internal quotation marks
threatened to the parties, the granting of a                             omitted).
preliminary injunction would be inequitable if the
plaintiff has no chance of success on the merits.").                     Although home-rule cities can regulate broadly,
                                                                         when a municipal ordinance purports to regulate
The Employer-Plaintiffs and the State allege that                        subject matter that is already regulated by a state
the Ordinance is preempted by the TMWA and                               statute, it is unenforceable "to the extent it conflicts
therefore violates the Texas Constitution. This issue                    with the state statute." Dall. Merch's &
is a matter of state law. "A federal court exercising                    Concessionaire's Ass'n, 852 S.W.2d at 491 (citing
[supplemental] jurisdiction over state law claims,                       City of Brookside Vill. v. Comeau, 633 S.W.2d 790,
must apply the substantive law of the state in which                     796 (Tex. 1982)). Mere coexistence in the same
it sits." Sommers Drug Stores Co. Emp. Profit                            statutory ambit as state legislation does not preempt
Sharing Tr. v. Corrigan, 883 F.2d 345, 353 (5th                          a municipal [*57]
Cir. 1989) (citing Gibbs, 383 U.S. at 726). That law                      ordinance per se where it can operate "in harmony
is enunciated by the state's highest court. Troice v.                    with the general scope and purpose of the state
Greenberg Traurig, L.L.P., 921 F.3d 501, 505 (5th                        enactment." City of Laredo, 550 S.W.3d at 593

                                                            Jeffrey Shooman
                  Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 49 of 79
                                                                                                                            Page 21 of 26
                                               ESI/Employee Sols., L.P. v. City of Dallas

(quoting Comeau, 633 S.W.2d at 796) (internal                            claim that required the Texas intermediate appellate
quotation marks omitted). But where the purpose of                       court to determine whether the Austin ordinance
the state legislation is frustrated by concurrent                        established a "wage" in contravention of the
operation of a municipal ordinance, the ordinance                        TMWA and the Texas Constitution. Absent
will be unenforceable—even if the laws do not                            "convincing evidence" that the Texas Supreme
regulate the same subject. See S. Crushed Concrete,                      Court would rule differently on this issue, the Court
L.L.C. v. City of Houston, 398 S.W.3d 676, 679                           must follow the Austin court's interpretation of
(Tex. 2013) (finding a municipal ordinance that                          Texas law. Stoner, 311 U.S. at 467.17 As noted herein,
ostensibly regulated land use was preempted by a                         see supra note 14, a state district court in San Antonio has also
                                                                         temporarily enjoined a substantially similar San Antonio city
state statute regulating air quality in part because                     ordinance on the same preemption grounds. See Associated Builders
the ordinance rendered the state statute ineffective);                   & Contractors of S. Tex. v. City of San Antonio, No. 2019CI13921
BCCA Appeal Grp., 496 S.W.3d at 7 (explaining                            (Bexar Cty. Dist. Ct.). However, that opinion does not provide
                                                                         reasoned grounds for the decision and is of limited usefulness in the
that, "a home-rule city's ordinance is unenforceable                     analysis here.
to the extent that it is inconsistent with [a] state
statute preempting that particular subject matter").
                                                                         The Austin court concluded that the "legislative
The Texas Supreme Court has not yet addressed the                        intent in the TMWA to preempt local law is clear."
specific preemption issue in this case: whether a                        565 S.W.3d at 439. The court explained that the
city ordinance requiring private employers to                            TMWA "expressly prohibits municipalities [*59]
provide paid sick leave to their employees is                             from regulating the wages of employers that are
preempted by the TMWA. However, the issue has                            subject to the federal minimum-wage requirements
been decided by Texas's Third Court of Appeals.                          of the Fair Labor Standards Act (FLSA)." Id.18
See Tex. Ass'n of Bus. v. City of Austin, 565 S.W.3d                     Generally, the FLSA applies to employers whose "annual gross
425 (Tex. App.—Austin 2018, pet. filed). The Austin                      volume of sales made or business done" is greater than $ 500,000.
                                                                         See 29 U.S.C. § 206(a) (setting minimum wage for enterprises
court considered a paid sick leave ordinance                             "engage[d] in commerce"); id. § 203(s)(1)(A)(ii) (stating that an
enacted by the City of Austin that included                              enterprise is "engaged in commerce" if its "annual gross volume of
substantive provisions virtually identical to the                        sales made or business done" is greater than $ 500,000).
Dallas Ordinance at issue here. [*58]
Id.16                                                                     In support of this conclusion, the court cited and
The Austin court ruled on the matter as part of an appeal of a           quoted section 62.151 of the TMWA, which states
temporary injunction, which ordinarily would not include a ruling on     that any municipal ordinance "governing wages in
the merits. See City of Austin, 565 S.W.3d at 438. However, the court
stated that it "must address the merits of the statutory-preemption      private employment . . . [does] not apply to a
claim to determine whether the district court abused its discretion in   person covered by the [FLSA]." Id. (quoting TEX.
denying the temporary injunction," as "[t]hat is a legal question that   LAB. CODE ANN. § 62.151) (internal quotation
the district court has no discretion to get wrong." Id.
                                                                         marks omitted). The Austin court further explained
                                                                         that, "the TMWA explicitly provides that 'the
 In both ordinances, employees are granted one                           minimum wage provided by [the TMWA]
hour of paid sick leave for every thirty hours                           supersedes a wage established in an ordinance . . .
worked, and in both, employers must pay                                  governing wages in private employment.'" Id.
employees what they would have made if they had                          (quoting TEX. LAB. CODE ANN. § 62.0515(a))
been working during hours taken as sick leave.                           (emphasis in original).
Compare City of Austin, 565 S.W.3d at 440
(quoting Austin, Tex. Code of Ordinances §§ 4-19-                        The Court has no reason to believe that the Texas
2(A), (J)) ("[E]mployers must 'grant an employee                         Supreme Court would reach different conclusions
one hour of earned sick time for every 30 hours                          than Texas's Third Court of Appeals concerning the
worked' . . . [and] must pay the 'earned sick leave in                   operation and preemptive effect of the TMWA. The
an amount equal to what the employee would have                          Texas legislature's intent to limit local government
earned if the employee had worked.'"), with Dall.                        regulation of wages is perspicuous. The TMWA's
City Code §§ 20-4(a), 20-5(a) (same). The                                plain text states that municipal ordinances
plaintiffs in City of Austin brought a preemption                        governing wages in private employment are

                                                             Jeffrey Shooman
             Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 50 of 79
                                                                                                 Page 22 of 26
                                   ESI/Employee Sols., L.P. v. City of Dallas

inapplicable to employers subject to the FLSA and        per hour for the hours actually worked." Id. at 439-
section 62.151 of the Texas Labor Code, and that         40.
the minimum wage provided by the TMWA
"supersedes" a wage established in, among other          In short, the Austin court concluded that the paid
things, a municipal ordinance. [*60]                     sick leave provisions of the Austin ordinance
 TEX. LAB. CODE ANN. § 62.0515(a). Working in            "increase[] the pay of those employees who use
concert, these TMWA provisions unequivocally             paid sick leave." Id. at 440. Based on these
yoke the minimum wage in Texas to the TMWA               conclusions, the Austin court determined that (1)
itself and the federal minimum wage, explicitly          the TMWA preempts local regulations that
preempting upward departures imposed by                  establish a wage, (2) the Austin paid sick leave
municipalities. Therefore, as the Austin court           ordinance establishes a wage, and that, accordingly,
concluded, if the paid sick leave required by the        (3) the TMWA preempts the Austin ordinance as a
Ordinance establishes a wage, it is preempted by         matter of law, thus making [*62]
the TMWA and unenforceable.                               the ordinance unconstitutional. Id. at 440-41
                                                         (citing TEX. CONST. art. XI, § 5) (mandating that
Because the TMWA does not define the term                no city ordinance "shall contain any provision
"wage," the Austin court gave that word its ordinary     inconsistent with the Constitution of the State, or of
meaning. City of Austin, 565 S.W.3d at 439; see          the general laws enacted by the Legislature of this
also City of Laredo, 550 S.W.3d at 594 ("To decide       State").
[the preemption issue], we look, as usual, to the
statutory text and the ordinary meaning of words."). Again, there is no reason to believe the Texas
The court noted that the word "wage" "refers to a    Supreme Court would reach a different conclusion
'payment to a person for service rendered. . . . The than the Austin court on the question of whether the
amount paid periodically, esp. by the day or week    Austin paid sick leave ordinance establishes a wage
or month, for the labour or service of an employee,  and is therefore preempted by the TMWA and
worker, or servant.'" City of Austin, 565 S.W.3d at  unenforceable. To the contrary, in construing the
439 (quoting COMPACT OXFORD ENGLISH DICTIONARY 693   relevant provisions of the TMWA and the Austin
(2d. ed. 1989), and then citing WEBSTER'S THIRD NEW  ordinance, the Austin court employed statutory
INT'L DICTIONARY 2568 (2002) (defining "wage" as "a  construction tools consistently endorsed and
pledge or payment of usu. monetary remuneration      applied by the Texas Supreme Court. The Austin
by an employer esp. for labor or services")).        court focused on the statutory text to determine
                                                     legislative intent, adhering to the oft-repeated
In light of the ordinary meaning of "wage," and admonitions of the Texas Supreme Court. See, e.g.,
under the TMWA's plain language, the Austin court In re Office of Attorney Gen., 422 S.W.3d 623, 629
concluded that the Austin ordinance was [*61]        (Tex. 2013) ("Legislative intent is best revealed in
 preempted because it "establishes the payment that legislative language."). Likewise, the Austin court
a person receives for services rendered to an followed the Texas Supreme Court's guidance that,
employer." Id. In this regard, like the Dallas "[w]here statutory text is clear, that text is
Ordinance, the Austin ordinance mandates that determinative of legislative intent unless the plain
employers provide one hour of sick leave for meaning of the statute's words would produce an
"every 30 hours worked." Id. (quoting Austin, Tex. absurd result." Tex. Mut. Ins. Co. v. Ruttiger, 381
Code of Ordinances § 4-19-2(A) (internal quotation S.W.3d 430, 452 (Tex. 2012); see also, e.g., State v.
marks omitted). Under this paid sick leave Shumake, 199 S.W.3d 279, 284 (Tex. 2006)
mandate, "an employer . . . must pay employees ("[W]hen possible, we discern [*63]
who use sick leave for hours that they did not [legislative intent] from the plain meaning of the
actually work." Id. The Austin court held that the words chosen.").
"effective result" of such provisions "is that
employees who take sick leave are paid the same Applying these tools to interpret the TMWA and
wage for fewer hours worked, or, stated differently, the Austin ordinance, the Austin court reached the
that employees who take sick leave are paid more unremarkable conclusion that, when the text of a

                                              Jeffrey Shooman
              Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 51 of 79
                                                                                                  Page 23 of 26
                                     ESI/Employee Sols., L.P. v. City of Dallas

municipal ordinance mandates that employees be             Melancon, Inc. v. City of New Orleans, 703 F.3d
paid their regular wage for hours not actually             262, 279 (5th Cir. 2012). Where the plaintiff can be
worked based on taking sick leave, the result is an        compensated for their harm later through normal
increased wage for hours that are worked. Because          litigation mechanisms, a court will not issue a
such an ordinance has the inevitable effect of             preliminary injunction, even when the threatened
increasing the pay of employees who use paid sick          harm is substantial. Id. (citing Morgan v. Fletcher,
leave, it is preempted by the plain language of the        518 F.2d 236, 240 (5th Cir. 1975)).
TMWA and unenforceable under the Texas
Constitution. Finally, the Austin court's preemption       Here, neither the State of Texas nor the Employer-
ruling also comports with the Texas Supreme                Plaintiffs [*65]
Court's guidance that "a home-rule city's ordinance         will be able to recover for the harm they will suffer
is unenforceable to the extent that it is inconsistent     if they are subjected to an unconstitutional
with [a] state statute preempting that particular          municipal ordinance. The state invariably suffers
subject matter." BCCA Appeal Grp., 496 S.W.3d at           irreparable harm when it cannot enforce its laws.
7.                                                         Abbott v. Perez,      U.S. , 138 S.Ct. 2305, 2324
                                                           n.17, 201 L.Ed.2d 714 (2018) (citing Maryland v.
The Court concludes that it is bound to follow the King, 567 U.S. 1301, 133 S.Ct. 1, 183 L.Ed.2d 667
Austin court's well-reasoned preemption ruling, (2012) (Roberts, C.J., in chambers)) ("[T]he
which applies equally to the Dallas paid sick leave inability to enforce its duly enacted plans clearly
ordinance because its substantive provisions mirror inflicts irreparable harm on the State."); see also
those of the Austin ordinance held to be New Motor Vehicle Bd. of Cal. v. Orrin W. Fox
unenforceable. Compare Austin, Tex. Ordinance Co., 434 U.S.1345, 1352, 98 S.Ct. 359, 54 L.Ed.2d
No. 20180215-049, § 4-19-2(A) (stating that 439 (1977) (Rehnquist, J., in chambers) (holding
Austin [*64]                                               that a state was irreparably harmed when a court
 employers must "grant an employee one hour of enjoined the enforcement of its laws). The State of
earned sick time for every 30 hours worked"), with Texas has enacted the TMWA, which governs the
Dall. City Code § 20-4(a) (stating that Dallas minimum wage in Texas. TEX. LAB. CODE ANN.
employers "shall grant [employees] one hour of §§ 62.151, 62.155. The Texas Constitution states
earned, paid sick time for every 30 hours worked"). that no municipal law shall conflict with laws
For these reasons, the Court holds that the enacted by the legislature. Tex. Const. art. XI, § 5.
Employer-Plaintiffs and the State of Texas have Because the enactment of the Ordinance creates a
established a substantial likelihood of success on different minimum wage for employers of people
the merits of their preemption claim.                      who work in Dallas by superimposing additional
                                                           requirements on top of the TMWA, the State's law
                                                           has been effectively nullified as to those workers,
C. Substantial Threat of Irreparable Injury                despite the State's clear intent to normalize the
                                                           minimum wage statewide. This type of harm
The Court must next consider whether there is a supports a preliminary injunction.
substantial threat of irreparable injury if a
preliminary injunction is not granted. Janvey, 647 Likewise, the Employer-Plaintiffs will suffer
F.3d at 595. The Court concludes that there is. irreparable harm resulting from compliance costs
"Federal courts have long recognized that, when the and increased regulatory burden. Specifically, the
'threatened harm is more than de minimis, it is not Employer-Plaintiffs [*66]
so much the magnitude but the irreparability that have shown that, in addition to paying employees
counts for purposes of a preliminary injunction.'" when they take accrued sick leave time, they will
Enter. Int'l, Inc. v. Corporacion Estatal Petrolera also need to hire additional personnel to oversee
Ecuatoriana, 762 F.2d 464, 472 (5th Cir. 1985) compliance, update training materials, rearrange the
(quoting Canal Auth., 489 F.2d at 574). mix of pay and benefits offered to employees, raise
Irreparability, in this context, refers to the plaintiff's client rates, and change acquisition and benefit
ability to recover monetary remedies. Dennis priorities. Although these injuries are economic in

                                                Jeffrey Shooman
             Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 52 of 79
                                                                                                Page 24 of 26
                                   ESI/Employee Sols., L.P. v. City of Dallas

nature, which normally counsels against irreparable      are greater than de minimis compliance costs
harm, Janvey, 647 F.3d at 600, they are not              associated with the Ordinance—ESI must spend
compensable because the City of Dallas enjoys            money on employees that do not work because they
governmental immunity as a home-rule city under          are taking [*68]
Texas law. See, e.g., City of Galveston v. Texas,         sick leave, must track sick leave accrual, and must
217 S.W.3d 466, 469 (Tex. 2007) (stating that            amend its handbook and training materials. See
home-rule cities are immune from suit for                Dennis Melancon, 703 F.3d at 279 (finding that $
government functions unless a state statute limits       2,000 in damages is more than de minimis).
immunity). Thus, even if the Employer-Plaintiffs         Because governmental immunity will preclude
are eventually successful on the merits of their         recovery against the City regardless of the amount
claim, they will not be able to recover their            of damage, the irreparable harm element is met.
damages and, as such, are irreparably harmed by
the Ordinance. See Harris v. Cantu, 81 F. Supp. 3d       As to Hagan, the City rests on its standing
566, 580 (S.D. Tex. 2015), rev'd on other grounds        argument to rebut a claim of irreparable harm,
sub nom., Harris v. Hahn, 827 F.3d 359 (5th Cir.         arguing that enforcement for small employers is too
2016) (finding that economic loss unrecoverable          remote to justify a preliminary injunction. But
due to immunity constitutes irreparable harm);           Hagan has shown that it will suffer harm for which
Teladoc, Inc. v. Tex. Med. Bd., 112 F. Supp. 3d          it cannot recover as it becomes compliant with
529, 543 (W.D. Tex. 2015) (same); see also               portions of the Ordinance whose enforcement is
Chamber of Commerce v. Edmondson, 594 F.3d               delayed. The additional time afforded to small
742, 770-71 (10th Cir. 2010) (same).                     employers before the Ordinance is enforced against
                                                         them suggests that the City anticipates it will
The City's arguments against irreparable harm to         require more time for such employers to become
the Employer-Plaintiffs are two-fold: it questions       compliant. Thus, these threatened injuries are likely
the accuracy of ESI's alleged compliance costs and       to occur sooner than the date Hagan's employees
whether Hagan's alleged harm is sufficiently [*67]       begin accruing sick leave and are sufficiently
 imminent to justify a preliminary injunction. ESI       imminent to justify considering them in the
has provided proof that it will incur damages that       preliminary injunction context. Because Hagan has
are "approximately $ 269,000.00 annually if each         or will suffer damages that are more than de
of its Dallas employees take the full amount of paid     minimis and are not recoverable against the City,
leave," and that it will have to hire another            Hagan has also established that [*69]
employee to "track where employees are placed,            it will suffer irreparable harm if the Ordinance
track their hours, calculate leave earned and send       remains in force.
monthly reports." (Dkt. #3-1, Ex. 1 PP 10-11). The
City takes issue with these estimates and suggests
that ESI already tracks employees. The City also         D. Balance of Equities and Public Interest
argues that as a staffing agency, ESI will not bear
the sole responsibility for complying with the        The balance of equities and public interest also
Ordinance. Neither of these arguments detract from    favor granting the requested preliminary injunction.
ESI's demonstration of irreparable harm.              Because the Court has already determined that the
                                                      Plaintiffs are likely to succeed on their preemption
The City is correct that the Plaintiffs carry a heavy claim, the balance of equities and public interest
burden to establish irreparable injury. See White v. factors weigh in favor of granting the preliminary
Carlucci, 862 F.2d 1209, 1211 (5th Cir. 1989) injunction. See Tex. Midstream Gas Servs., L.L.C.
(citing Enter. Int'l, 762 F.2d at 472) ("Without v. City of Grand Prairie, No. 3:08-CV-1724, 2008
question, the irreparable harm element must be U.S. Dist. LEXIS 95991, 2008 WL 5000038, at *20
satisfied by independent proof, or no injunction (N.D. Tex. Nov. 25, 2008) ("Because [the plaintiff]
may issue."). But after that harm has been has demonstrated a substantial likelihood of success
established, the element is satisfied; the degree of on the merits of part of its express preemption
harm is irrelevant. It is beyond dispute that there claim, this suggests that the balance of hardship and

                                              Jeffrey Shooman
             Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 53 of 79
                                                                                                            Page 25 of 26
                                    ESI/Employee Sols., L.P. v. City of Dallas

public interest factors weigh in favor of granting        The Court notes that this decision issues at a time
the preliminary injunction."), aff'd, 608 F.3d 200        when the American public and federal, state, and
(5th Cir. 2010).                                          local authorities are confronted with the
                                                          unprecedented public health crisis and economic
The City argues that the harm it will suffer if it is     upheaval caused by the Coronavirus Disease 2019
unable to effectuate its laws, and the potential loss     ("COVID-19"). The President has declared a
or suspension of benefits to the public, counsel          national    emergency     under     the    National
against granting a preliminary injunction. Neither        Emergencies Act, 50 U.S.C. § 1601, et seq., with
concern alters the balance of equities or ultimate        respect to COVID-19. Businesses large and small,
weight of the public interest in preliminarily            and workers across the country, face tremendous
enjoining the Ordinance. The City's interest in the       challenges during this national emergency.
continued operation of an Ordinance that is most          Likewise, policymakers at all levels of government
likely preempted by the [*70]                             are developing and implementing strategies to meet
 TMWA, and therefore unenforceable under the              and balance the public health and economic
Texas Constitution, cannot outweigh the State's           concerns        of       their        constituents.19
interest in enforcing its constitution and laws. The      For example, in response to the rapid proliferation of COVID-19 in
                                                          the United States, on March 18, 2020, Congress enacted, and the
State of Texas is "inviolably sovereign," Wasson          President signed into law, the Families First Coronavirus Response
Interests, Ltd. v. City of Jacksonville, 489 S.W.3d       Act ("FFCRA"). Families First Coronavirus Response Act, Pub. L.
427, 429 (Tex. 2016), and its legislature stands          No. 116-127, 134 Stat. 178 (2020). The FFCRA, which applies to
                                                          private sector employers that employ fewer than 500 employees and
above local governments, see TEX. CONST. art XI,          some public sector employers, provides up to 80 hours of paid sick
§ 5(a). As the State has correctly noted, each day        leave to workers who are ill, quarantined, or seeking treatment as a
the Ordinance operates against the express mandate        result of COVID-19, or caring for those who are sick or quarantined
                                                          as a result of COVID-19. These provisions will be in effect until
of the Texas legislature to preempt local laws            December 31, 2020. Id. §§ 5102(a)-(b), 5108-09, 5110(2)(B).
governing wages, the State's sovereignty is violated
and the relationship between the legislature and           Federal courts, on the other hand, although vested
local governments, guaranteed by the Texas                with the authority to interpret the law, "possess
Constitution, is turned on its head. Further,             neither the expertise nor the prerogative to make
allowing the continued accrual of benefits under an       policy judgments." Nat'l Fed. of Indep. Bus. v.
Ordinance that is most likely unenforceable, as well      Sebelius, 567 U.S. 519, 538, 132 S.Ct. 2566, 183
as the continued imposition of unrecoverable              L.Ed.2d 450 (2012). As the Supreme Court has
expenses on regulated businesses, also is not             explained, "[t]hose decisions are entrusted to our
consistent with the public interest.                      Nation's elected leaders." Id.

For all of the foregoing reasons, the Plaintiffs'         Courts' deference in matters of policy, however,
request for a preliminary injunction is GRANTED.          "cannot become abdication in matters of law." Id.
Under Federal Rule of Civil Procedure 65(c), a            "The peculiar circumstances of the moment may
court granting a preliminary injunction has               render [*72]
discretion to require a bond "in an amount that the        a measure more or less wise, but cannot render it
court considers proper." Because the City is              more or less constitutional." Chief Justice John
unlikely to accrue any damages if it is wrongly           Marshall, A Friend of the Constitution No. V,
enjoined, nor has it argued for an appropriate bond       Alexandria Gazette, July 5, 1819, reprinted inJOHN
amount, no security bond will be required. [*71]          MARSHALL'S DEFENSE OF MCCULLOCH V. MARYLAND 190-191 (G.
 See A.T.N. Indus., Inc. v. Gross, 632 F. App'x 185,      Gunther ed. 1969). Whether or not paid sick leave
192 (5th Cir. 2015) (per curiam) (unpublished)            requirements should be imposed by government on
(quoting Kaepa, Inc. v. Achilles Corp., 76 F.3d           private employers is an important public policy
624, 628 (5th Cir.1996) ("[U]nder Rule 65(c), 'a          issue, made even more significant under the
court may elect to require no security at all.'").        challenging circumstances faced by our Nation at
                                                          this moment. The State of Texas, through its
***                                                       constitutional structure and statutory law, has

                                               Jeffrey Shooman
             Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 54 of 79
                                                                               Page 26 of 26
                                  ESI/Employee Sols., L.P. v. City of Dallas

committed that public policy decision to the Texas SEAN D. JORDAN
legislature. The Court's decision to grant a
preliminary injunction upholds the state UNITED STATES DISTRICT JUDGE.
constitution and statutory provisions preempting
and rendering unenforceable the City's paid sick
leave ordinance.
                                                          End of Document


VI. CONCLUSION

For the reasons stated above, the Court GRANTS
in part and DENIES in part Defendants' Motion
to Dismiss. (Dkt. #36). Defendants' Rule 12(b)(1)
motion is GRANTED as to the Employer-
Plaintiffs' purported third-party First Amendment
claim on behalf of their employees and DENIED as
to Plaintiff Hagan's claims and the Employer-
Plaintiffs' First Amendment claim brought on their
own behalf. Defendants' [*73]
 Rule 12(b)(6) motion is GRANTED as to the
Employer-Plaintiffs' First Amendment claim
brought on their own behalf, as well as the
Employer-Plaintiffs' Fourteenth Amendment claim.
Defendants' Rule1 2(b)(6) motion is DENIED as to
the Employer-Plaintiffs' Fourth Amendment claim,
Plaintiffs' state law preemption claim, and
Defendants' request that the Court decline to
exercise supplemental jurisdiction.

It is therefore ORDERED, ADJUDGED, AND
DECREED that the Employer-Plaintiffs' claims
brought under the First Amendment and Fourteenth
Amendment are hereby DISMISSED.

It is further ORDERED that the Plaintiffs' Motion
for Preliminary Injunction (Dkt. #3, #21) is hereby
GRANTED. The City of Dallas's Paid Sick Leave
Ordinance, Dallas, Texas, Ordinance No. 31181;
Municipal Code § 20-1-20-12, is ENJOINED and
unenforceable. No officer, agent, servant,
employee, attorney, or other person in active
concert with the City of Dallas may enforce the
Paid Sick Leave Ordinance against any business or
entity pending the resolution of this case.

So ORDERED and SIGNED this 30th day of
March, 2020.

/s/ Sean D. Jordan


                                             Jeffrey Shooman
Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 55 of 79




                              6
                Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 56 of 79


     Neutral
As of: June 18, 2020 5:44 PM Z


                                                   Matthews v. Freedman
                                 United States District Court for the Eastern District of Pennsylvania
                                 June 8, 1993, Decided ; June 8, 1993, Filed; June 9, 1993, Entered
                                                      Civil Action No. 88-3127

Reporter
1993 U.S. Dist. LEXIS 7662 *; 1993 WL 204164
DORENDA MATTHEWS, Plaintiff v. DARYL                                     Practice > Motion Practice > Time Limitations
FREEDMAN & McCORMICK, TAYLOR & CO.,
                                                                         Civil Procedure > Judgments > General
INC., Defendants
                                                                         Overview

                                                                         Civil Procedure > Judgments > Relief From
LexisNexis® Headnotes                                                    Judgments > General Overview

                                                                         Civil Procedure > ... > Relief From
                                                                         Judgments > Excusable Mistakes &
    Civil Rights Law > Protection of
                                                                         Neglect > Inadvertence
    Rights > Contractual Relations &
    Housing > General Overview                                           Civil Procedure > ... > Relief From
                                                                         Judgments > Excusable Mistakes &
    Labor & Employment Law > ... > Racial
                                                                         Neglect > Mistake
    Harassment > Employment Practices > General
    Overview                                                             Civil Procedure > Judgments > Relief From
                                                                         Judgments > Extraordinary Circumstances
    Labor & Employment
    Law > Discrimination > Reconstruction                                Civil Procedure > Judgments > Relief From
    Statutes                                                             Judgments > Fraud, Misconduct &
                                                                         Misrepresentation
HN1[ ] Protection of Rights, Contractual                                 Civil Procedure > Judgments > Relief From
Relations & Housing                                                      Judgments > Motions for New Trials
The applicability of 42 U.S.C.S. § 1981 is limited to                    Civil Procedure > Judgments > Relief From
discrimination claims that relate to contract                            Judgments > Newly Discovered Evidence
formation only, not to conduct occurring in the
course of contract performance.                                          Civil Procedure > Judgments > Relief From
                                                                         Judgments > Reversal of Prior Judgments

    Civil Procedure > ... > Relief From                                  Civil Procedure > Judgments > Relief From
    Judgments > Excusable Mistakes &                                     Judgments > Void Judgments
    Neglect > Excusable Neglect

    Civil Procedure > Pleading &                                     HN2[ ] Excusable               Mistakes   &   Neglect,
    Practice > Motion Practice > General Overview                    Excusable Neglect

    Civil Procedure > Pleading &                                     Fed. R. Civ. P. 60(b) provides that on motion and

                                                         Jeffrey Shooman
              Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 57 of 79
                                                                                                 Page 2 of 6
                                             Matthews v. Freedman

upon such terms as are just, the court may relieve a     Circumstances
party or a party's legal representative from a final
judgment, order or proceeding for the following          A change in decisional law alone is not grounds for
reasons: (1) mistake, inadvertence, surprise, or         Fed. R. Civ. P. 60(b) relief. While judgments are
excusable neglect, (2) newly discovered evidence         subject to being opened and retroactively modified
which by due diligence could not have been               in certain extraordinary situations where justice
discovered in time to move for a new trial under         demands, a change in precedent is not one of those
Rule 59(b), (3) fraud (whether heretofore                extraordinary circumstances. A judgment at law for
denominated          intrinsic    or       extrinsic),   damages for past wrongs is "inherently final" and
misrepresentation, or other misconduct of an             remains unaffected by a subsequent change in the
adverse party, (4) the judgment is void, (5) the         law.
judgment has been satisfied, released or discharged,
or a prior judgment upon which it is based has been
reversed or otherwise vacated, or it is no longer           Governments > Legislation > Effect &
equitable that the judgment should have prospective         Operation > Prospective Operation
application, or (6) any other reason justifying relief
from the operation of the judgment. The motion              Labor & Employment
shall be made within a reasonable time, and for             Law > Discrimination > Title VII
reasons (1), (2), and (3) not more than one year            Discrimination > Amendments
after the judgment, order, or proceeding was
entered or taken. A motion under Rule 60(b) does
not affect the finality of a judgment or suspend its     HN5[ ] Effect       &    Operation,    Prospective
operation.                                               Operation

                                                         The United States District Court for the Eastern
                                                         District of Pennsylvania holds that the Civil Rights
   Civil Procedure > Judgments > Relief From
                                                         Act of 1991 does not apply to pre-enactment
   Judgments > Extraordinary Circumstances
                                                         conduct, let alone to finally determined claims.
   Labor & Employment                                    Section 402(a) of the Act provides that, except as
   Law > Discrimination > Title VII                      otherwise specifically provided, this Act and the
   Discrimination > Amendments                           amendments made by this Act shall take effect
                                                         upon enactment. There are no "otherwise
                                                         specifically provided" provisions relating to the
HN3[ ] Relief From Judgments, Extraordinary              effective date.
Circumstances

A Fed. R. Civ. P. 60(b)(6) motion must be brought        Counsel: Steven M. Kramer, Esq., STEVEN M.
within "a reasonable time."                              KRAMER & ASSOCIATES, The Academy House,
                                                         Penthouse Suite 37, 1420 Locust Street,
                                                         Philadelphia, PA 19102 & 1822 Spruce St., Phila.,
                                                         PA 19103, 124 West 60th Street, Suite 28 N, New
   Civil Procedure > Judgments > Relief From             York NY 10023.
   Judgments > Extraordinary Circumstances
                                                         For FREEDMAN, DARRYL ET AL, by: Richard
   Governments > Courts > Judicial Precedent             C. Biedrzycki, Esq., PHILLIPS AND PHELAN,
                                                         121 South Broad St., Suite 1600, Philadelphia, PA
   Civil Procedure > Judgments > Relief From             19107.
   Judgments > General Overview
                                                         Judges: [*1]
                                                          McGLYNN, JR.
HN4[ ] Relief From Judgments, Extraordinary

                                               Jeffrey Shooman
             Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 58 of 79
                                                                                                 Page 3 of 6
                                           Matthews v. Freedman

Opinion by: BY THE COURT; JOSEPH L.                    formation only, not to conduct occurring in the
McGLYNN, JR.                                           course of contract performance. ( Patterson, 491
                                                       U.S. at 176-77.) Accordingly, the Third Circuit
Opinion                                                affirmed Judge Gawthrop's dismissal stating that
                                                       Patterson barred "the use of section 1981 in suits
                                                       alleging on-the-job racial harassment." ( Matthews
MEMORANDUM OF DECISION                                 v. Freedman, 882 F.2d 83, 85 (3d Cir. 1989)
                                                       ("Matthews I").) Consequently, the Third Circuit
McGlynn, J.                                            did not resolve whether plaintiff "should have been
                                                       allowed to proceed under 42 U.S.C § 1981, a theory
June 8, 1993                                           of relief which was [*3]
                                                        not put in her complaint nor raised in her brief
Before the court is plaintiff's motion under Federal before the district court." ( Id. at 84.) The court
Rule of Civil Procedure 60(b)(6) to vacate an denied plaintiff's subsequent motion for rehearing
adverse judgment entered by this court and on September 15, 1989.
affirmed by the court of appeals.
                                                       Plaintiff attempted to revive her section 1981 claim
On April 14, 1988 plaintiff filed a complaint in a second complaint filed on November 4, 1991.
alleging that, in the course of her employment, she The court granted defendants' Rule 12(b)(6) motion
was the subject of racial and sexual harassment by to dismiss reasoning that the second action was
one of defendants' employees. Plaintiff further precluded by the Third Circuit's final disposition of
alleged that ultimately she was forced to resign due plaintiff's first action. (Matthews v. Freedman, No.
to the difficulty of working under these conditions. 91-6888 (E.D.Pa. March 30, 1992) (Ditter, J.).
The complaint contains allegations of race and
gender discrimination set forth in seven counts, On appeal plaintiff argued that the passage of the
none of which, however, identified the claim as Civil Rights Act of 1991 breathed new life into her
being grounded on 42 U.S.C. § 1981.                    section 1981 cause of action. The Third Circuit
                                                       rejected this argument, at least insofar as the case
Defendants filed a motion to dismiss under Federal under review was concerned and affirmed the
Rule of Civil Procedure 12(b)(6) or alternatively dismissal by the court below on res judicata
for summary judgment. Plaintiff opposed the grounds. (See Matthews v. Freedman, No. 92-1280,
dismissal of only one of the seven counts.             slip op. at 4 (3d Cir. Oct. 16, 1992) ("Matthews
                                                       II").) The court of appeals did not rule on the
Judge Gawthrop entered an order granting retroactivity of the Civil Rights Act of 1991 but
defendants' motion and dismissed plaintiff's suggested that even if the Act were retroactive, the
complaint in its entirety. Plaintiff appealed and for plaintiff would have to proceed by a Rule 60(b)(6)
the first time, asserted a 42 U.S.C. § 1981 [*2]       motion to vacate the judgment [*4]
 cause of action. Defendants contended, however, entered in the first action. This is precisely the
that plaintiff waived her right to assert a § 1981 motion that is now before the court. The motion
claim by failing to raise it in the court below. will be denied.
Plaintiff responded that her intent to rely on section
1981 was evident from her argument in the district HN2[ ] Fed. R. Civ. P. 60(b) provides as follows:
court.
                                                          Relief From Judgment or Order
While plaintiff's appeal was pending, the United
States Supreme Court decided Patterson v. McLean          ***
Credit Union, 491 U.S. 164, 105 L. Ed. 2d 132, 109
                                                          (b) Mistakes; Inadvertence; Excusable Neglect; Newly
S. Ct. 2363 (1989). The ruling in that case limited
                                                          Discovered Evidence; Fraud, etc.
HN1[ ] the applicability of 42 U.S.C. § 1981 to
discrimination claims that related to contract

                                             Jeffrey Shooman
                Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 59 of 79
                                                                                                                            Page 4 of 6
                                                          Matthews v. Freedman

    On motion and upon such terms as are just, the court may             construed to apply to cases pending on its effective
    relieve a party or a party's legal representative from a final       date, this case was not pending on November 21,
    judgment, order or proceeding for the following reasons: (1)
                                                                         1991. Judgment had been entered on February 28,
    mistake, inadvertence, surprise, or excusable neglect; (2) newly
    discovered evidence which by due diligence could not have
                                                                         1989. The Court of Appeals affirmed on August 15,
    been discovered in time to move for a new trial under Rule           1989 and denied a rehearing on September 15,
    59(b); (3) fraud (whether heretofore denominated intrinsic or        1989.
    extrinsic), misrepresentation, or other misconduct of an adverse
    party; (4) the judgment is void; (5) the judgment has been           Secondly, there is no authority for the proposition
    satisfied, released or discharged, or a prior judgment upon          that a post-judgment statutory amendment can
    which it is based has been reversed or otherwise vacated, or it
                                                                         invalidate a judgment based on pre-amendment
    is no longer equitable that the judgment should have
    prospective application; or (6) any other reason justifying relief
                                                                         law. Indeed, the precedents point in the opposite
    from the operation of the judgment. The motion shall be made         direction. In this circuit, at least, HN4[ ] a change
    within a reasonable time, and for reasons [*5]                       in decisional law alone is not grounds for Rule
     (1), (2), and (3) not more than one year after the judgment,        60(b) relief. Harris v. Martin, 834 F.2d 361 (3rd
    order, or proceeding was entered or taken. A motion under this       Cir. 1987) ("The finality of judgments is a
    subdivision (b) does not affect the finality of a judgment or        cornerstone of our judicial system. While
    suspend its operation.
                                                                         judgments are subject to being opened and
                                                                         retroactively modified in certain extraordinary
    ***
                                                                         situations where justice demands, a change in
    (emphasis added.)                                                    precedent is not one of those extraordinary
                                                                         circumstances.") Cf. Bailey v. Ryan Stevedoring
The only ground for Rule 60(b)(6) relief stated by                       Co., Inc., 894 F.2d 157 (5th Cir. 1990), [*7]
the plaintiff in her motion is that "it would be                          Precision Air Parts, Inc. v. Avco Corp., 736 F.2d
extremely unfair to deprive plaintiff of her day in                      1499 (11th Cir. 1984). In Marshall v. Board of
court when the dismissal was entered by the Third                        Education, 575 F.2d 417 (3rd Cir. 1978), the court
Circuit on the basis of a now-void decision…". She                       stated
does not present any legal analysis of the issues or
                                                                             [A] judgment at law for damages for past wrongs is "inherently
cite any authority in support of her position. The
                                                                             final" and remains unaffected by a subsequent change in the
reason is obvious. Her motion is totally without                             law.
substance.
                                                                         575 F.2d at 425.
First of all, HN3[ ] a Rule 60(b)(6) motion must
be brought within "a reasonable time." The motion                        Moreover, the plaintiff has not shown nor even
was filed on October 26, 1992, more than three                           attempted to show extraordinary circumstances
years and seven months after the judgment                                justifying relief under Rule 60(b)(6). See. Mayberry
complained of was entered, and more than eleven                          v. Maroney, 558 F.2d 1159 (3rd Cir. 1977).
months elapsed between the effective date of the
Civil Rights Act of 1991 (Nov. 21, 1991) and the                         Finally, HN5[ ] the Civil Rights Act of 1991 does
filing of the motion. There is absolutely no excuse                      not apply to pre-enactment conduct, let alone to
for the delay nor is one offered. Moreover, the                          finally determined claims.
underlying claim is stale. The last significant act
relating to her claim dates back to December 1986,                       Section 402(a) of the Act entitled "Effective Date"
almost six [*6]                                                          provides:
 years, on a claim for which the statute of limitation
is two years. See, Goodman v. Lukens Steel Co.,                              IN GENERAL -- Except as otherwise specifically provided,
777 F.2d 113 (3rd Cir. 1985) aff'd 482 U.S. 656, 96                          this Act and the amendments made by this Act shall take effect
L. Ed. 2d 572, 107 S. Ct. 2617 (1987).                                       upon enactment.


Furthermore, even if the 1991 Act could be                               There are no "otherwise specifically provided"


                                                            Jeffrey Shooman
              Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 60 of 79
                                                                                              Page 5 of 6
                                             Matthews v. Freedman

provisions relating to the effective date.             85026 (2d Cir. 1993). Harvis v. Roadway Exp.,
                                                       Inc., 973 F.2d 490 (6th Cir. 1992), cert. granted,
Given this clear direction, there is no need to resort Landgraf v. USI Film Products, 122 L. Ed. 2d 649,
to rules of construction or legislative history to 61 U.S.L.W. 3580, 61 U.S.L.W. 3580, 61 U.S.L.W.
determine whether Congress might have had a 3580, 113 S. Ct. 1250 (Feb. 22, 1993) (Nos. 92-
contrary intent. [*8]                                  757, 92-938). Banas v. American Airlines, 969
 Kaiser Aluminum & Chemical Corp. v. Bonjorno, F.2d 477 (7th Cir. 1992). Fray v. Omaha World
494 U.S. 827, 108 L. Ed. 2d 842, 110 S. Ct. 1570 Herald Co., 960 F.2d 1370 (8th Cir. 1992). [*10]
(1990) (finding that the "plain language" of both Baynes v. AT & T Technologies, Inc., 976 F.2d
the original and amended versions of the federal 1370 (11th Cir. 1992). Gersman v. Group Health
post-judgment interest statute, 28 U.S.C. § 1961, Ass'n., Inc., 975 F.2d 886 (D.C. Cir. 1992), petition
evidenced a "clear congressional intent" that the for cert. filed, 61 U.S.L.W. 3523 (Jan. 13, 1993)
amended § 1961 was not to be applied to a (No. 92-1190). Contra, Davis v. City & County of
judgment entered before its effective date).           San Francisco, 976 F.2d 1536 (9th Cir. 1992),
                                                       vacated in part on denial for rehearing, 984 F.2d
Even without the clear direction of non- 345 (9th Cir. 1993).
retroactivity such as that provided in the 1991 Act,
courts have held that in the absence of a clear I am persuaded that the conclusion reached by the
expression to the contrary, a newly enacted statute majority is the correct one and, thus, I join a
is deemed to be prospective only. See, Brown v. growing number of my colleagues in this District
Georgetown University Hospital, 488 U.S. 204, 102 who have ruled that the Civil Rights Act of 1991
L. Ed. 2d 493, 109 S. Ct. 468 (1988) ("retroactivity applies prospectively only. See, Byerly v. Herr
is not favored in the law. Thus Congressional Foods, Inc., No. CIV.A. 92-7382, 1993 WL
Enactments and administrative rules will not be 101196, (E.D.Pa. Apr. 6, 1993) (Newcomer, J.).
construed to have retroactive effect unless their
language requires this result.")
                                                       Jones v. Arbor, Inc., No. CIV.A. 92-6824, 1993
Concurring in Bonjorno supra, Justice Scalia WL 67257, (E.D.Pa. Mar 8, 1993) (Waldman, J.).
concluded that "a statute is deemed to be effective Dade v. Woolworth Corp., No. CIV.A. 92-4337,
only for the future unless contrary intent appears." 1993 WL 64613, (E.D.Pa. Mar 3, 1993) (Broderick,
Bonjorno, 494 U.S. at 858.                             J.). Bertels v. Merck & Co., Inc., No. CIV.A. 91-
                                                       6281, 1993 WL 29123, (E.D.Pa. Feb. 4, 1993) (R.F.
In Davis v. Omitowoju, 883 F.2d 1155 (3rd Cir. Kelly, J.). Rabinowitz v. Thomas Jefferson [*11]
1989), [*9]                                             Univ. Hosp., No. CIV.A. 92-3088, 1993 WL
 the court relying on United States v. Security        21009,  (E.D.Pa. Jan. 20, 1993) (Newcomer, J.).
Industrial Bank, 459 U.S. 70, 74 L. Ed. 2d 235, 103 Jones v. Montgomery Hosp., No. CIV.A. 92-6809,
S. Ct. 407 (1982) held that an amendment to a 1993 WL 12836, (E.D.Pa. Jan. 15, 1993)
statute lowering the cap on medical malpractice (VanArtsdalen, J.). Blanding v. Pennsylvania State
awards is not to be applied retrospectively.           Police, 811 F. Supp. 1084 (E.D.Pa. 1992) (Reed,
                                                       J.). Linsalata v. Tri-State General Ins., Ltd., No.
The Third Circuit has not addressed the CIV.A. 92-0596, 1992 WL 392586, (E.D.Pa. Dec.
retroactivity of the Civil Rights Act of 1991 (but 17, 1992) (Brody, J.).            Davis v. Greater
see, Thompson v. Prudential Life Ins. Co. of Philadelphia Chamber of Commerce, No. CIV.A.
America, 795 F. Supp. 1337 aff'd by Judgment 92-3432, 1992 WL 396712, (E.D.Pa. Dec. 15, 1992)
Order 3/15/93 3rd Cir. No. 92-5407). The (Ludwig, J.). Graham v. State Farm Mut. Auto.
overwhelming weight of authority of those circuits Ins. Co., No. CIV.A. 92-2864, 1992 WL 334024,
that have addressed the issue have held that the (E.D.Pa. Nov. 2, 1992) (Newcomer, J.). Heist v.
Civil Rights Act of 1991 does not apply Frank, No. CIV.A. 91-3583, 1992 WL 189394,
retroactively. Butts v. City of New York Dept. of (E.D.Pa. Aug. 3, 1992) (Troutman, J.). Core v.
Housing Preservation & Development, 1993 WL Guest Quarters Hotel/Beacon Hotel Corp., No.

                                              Jeffrey Shooman
               Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 61 of 79
                                                                                Page 6 of 6
                                          Matthews v. Freedman

CIV.A. 92-2033, 1992 WL 189405, (E.D.Pa. July
30, 1992) (Bartle, J.). Aiken v. Bucks Ass'n for
Retarded Citizens, Inc., (B.A.R.C.), 799 F. Supp.
522 (E.D.Pa. 1992) (Reed, J.).         Neibuer v.
Philadelphia College of Pharmacy and Science,
No. CIV.A. 92-1993, 1992 WL 151321, (E.D.Pa.
June 19, 1992) (Weiner, J.). Haynes v. Glen Mills
 [*12]
  Schools, No. CIV.A. 91-6905, 1992 WL 97904,
(E.D.Pa. May 6, 1992) (J.M. Kelly, J.). Kimble v.
DPCE, Inc., 784 F. Supp. 250 (1992) (R.F. Kelly,
J.). Contra, Clark v. Sears Roebuck & Co., No.
CIV.A. 92-6438, 1993 WL 96934, (E.D.Pa. Mar.
29, 1993) (Joyner, J.).

For all of the above reasons, the plaintiff's Rule
60(b)(6) motion will be denied.

ORDER - June 8, 1993

AND NOW, this 8th day of JUNE, 1993, upon
consideration of the plaintiff's motion pursuant to
Fed.R.Civ.P. 60(b)(6) to vacate the judgment
entered on February 23, 1989 dismissing this
action, and upon consideration of the defendants'
answer thereto and supporting and opposing
memoranda of law, it is hereby

ORDERED

that plaintiff's motion is DENIED.

BY THE COURT

JOSEPH L. McGLYNN, JR. J.



  End of Document




                                            Jeffrey Shooman
Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 62 of 79




                           7
                Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 63 of 79


     Positive
As of: June 18, 2020 5:44 PM Z


                                                     Schrader v. Gulf Oil
                                 United States District Court for the Eastern District of Pennsylvania
                    November 28, 1994, Decided ; November 28, 1994, Filed; November 29, 1994, Entered
                                                   CIVIL ACTION NO. 93-6794

Reporter
1994 U.S. Dist. LEXIS 17129 *; 4 Am. Disabilities Cas. (BNA) 523
JOHN SCHRADER and MARY SCHRADER v.                      Judgment > Motions for Summary
                                                        Judgment > General Overview
GULF OIL AND/OR ITS SUCCESSSOR IN
INTEREST, CHEVRON, U.S.A., INC.                                          Civil Procedure > ... > Summary
                                                                         Judgment > Burdens of Proof > General
                                                                         Overview
LexisNexis® Headnotes
                                                                         Civil Procedure > ... > Summary
                                                                         Judgment > Burdens of Proof > Movant
    Civil Procedure > ... > Discovery > Methods of                       Persuasion & Proof
    Discovery > General Overview
                                                                         Civil Procedure > ... > Summary
    Civil Procedure > ... > Summary                                      Judgment > Burdens of Proof > Nonmovant
    Judgment > Motions for Summary                                       Persuasion & Proof
    Judgment > General Overview
                                                                         Civil Procedure > ... > Summary
    Civil Procedure > ... > Summary                                      Judgment > Entitlement as Matter of
    Judgment > Opposing Materials > General                              Law > General Overview
    Overview

    Civil Procedure > ... > Summary                                  HN2[ ] Summary Judgment, Motions for
    Judgment > Supporting Materials > General                        Summary Judgment
    Overview
                                                                     The plain language of Fed. R. Civ. P. 56(c)
                                                                     mandates the entry of summary judgment, after
HN1[ ] Discovery, Methods of Discovery                               adequate time for discovery and upon motion,
                                                                     against a party who fails to make a showing
When a motion for summary judgment under Fed.                        sufficient to establish the existence of an element
R. Civ. P. 56 is properly made, the non-moving                       essential to that party's case, and on which that
party cannot rest on the mere allegations of the                     party will bear the burden of proof at trial. Where
pleadings. Rather, in order to defeat the motion for                 the non-moving party fails to make such a showing
summary judgment, the non-moving party, by its                       with respect to an essential element of his case,
own affidavits, or by depositions, answers to                        there can be no genuine issue of material fact, since
interrogatories or admissions on file, as stated in                  a complete failure of proof concerning an essential
Rule 56(e), must set forth specific facts showing                    element of the non-moving party's case necessarily
that there is a genuine issue for trial.                             renders all other facts immaterial. Therefore, the
                                                                     moving party is entitled to summary judgment as a
                                                                     matter of law because the non-moving party has
                                                                     failed to make a sufficient showing on an essential
    Civil Procedure > ... > Summary                                  element of his case with respect to which he has the

                                                         Jeffrey Shooman
             Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 64 of 79
                                                                                                 Page 2 of 8
                                             Schrader v. Gulf Oil

burden of proof.                                            Postal Service

                                                            Public Health & Welfare Law > ... > Advocacy
   Business & Corporate                                     & Protection > Discrimination > Rehabilitation
   Compliance > ... > Discrimination > Disability           Act
   Discrimination > Rehabilitation Act                      Business & Corporate
                                                            Compliance > ... > Discrimination > Disability
   Civil Procedure > ... > Federal & State
                                                            Discrimination > Rehabilitation Act
   Interrelationships > Federal Common
   Law > General Overview                                   Public Health & Welfare Law > ... > Disabled
   Labor & Employment Law > ... > Employment                & Elderly Persons > Advocacy &
   Contracts > Conditions & Terms > General                 Protection > General Overview
   Overview
                                                            Public Health & Welfare Law > ... > Advocacy
                                                            & Protection > Discrimination > General
HN3[ ]          Disability         Discrimination,          Overview
Rehabilitation Act
                                                        HN5[ ] Businesses & Corporations, Sole
Section 503 of the Rehabilitation Act provides that
                                                        Proprietorships
if any individual with a disability believes any
contractor has failed or refused to comply with the     Section 504(b) of the Rehabilitation Act provides
provisions of a contract with the United States,        that no otherwise qualified individual with a
relating to employment of individuals with a            disability shall, solely by reason of her or his
disability, such individual may file a complaint        disability, be excluded from the participation in, be
with the Department of Labor (department). The          denied the benefits of, or be subjected to
department shall promptly investigate such              discrimination under any program or activity
complaint and shall take such action thereon as the     receiving federal financial assistance or under any
facts and circumstances warrant, consistent with the    program or activity conducted by any executive
terms of such contract and the laws and regulations     agency or by the United States Postal Service. For
applicable thereto.                                     the purposes of this section, the term "program or
                                                        activity" means all of the operations of an entire
                                                        corporation, partnership, or other private
   Business & Corporate                                 organization, or sole proprietorship -- if assistance
   Compliance > ... > Discrimination > Disability       is extended to such corporation, partnership, private
   Discrimination > Rehabilitation Act                  organization or sole proprietorship as a whole; or
                                                        the entire plant or other comparable, geographically
                                                        separate facility to which federal financial
HN4[ ]          Disability         Discrimination,      assistance is extended, in the case of any
Rehabilitation Act                                      corporation, partnership, private organization, or
                                                        sole proprietorship.
There is no private right of action under § 503 of
the Rehabilitation Act.
                                                            Business & Corporate
                                                            Compliance > ... > Discrimination > Disability
   Business & Corporate Compliance > ... > Sole             Discrimination > Rehabilitation Act
   Proprietorships > Business & Corporate
   Law > Sole Proprietorships                               Public Health & Welfare Law > ... > Advocacy
                                                            & Protection > Discrimination > General
   Governments > Federal Government > US

                                             Jeffrey Shooman
              Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 65 of 79
                                                                                                     Page 3 of 8
                                                Schrader v. Gulf Oil

    Overview                                               discrimination on the basis of handicap or
                                                           disability.
    Public Health & Welfare Law > ... > Disabled
    & Elderly Persons > Advocacy &
    Protection > General Overview                              Civil Procedure > ... > Summary
                                                               Judgment > Supporting Materials > Affidavits
HN6[ ]          Disability            Discrimination,
                                                               Civil Procedure > ... > Discovery > Methods of
Rehabilitation Act
                                                               Discovery > General Overview
In order to establish a violation of § 504 of the              Civil Procedure > ... > Methods of
Rehabilitation Act, a plaintiff must meet four                 Discovery > Interrogatories > General
requirements: (1) he is an individual with a                   Overview
disability; (2) he is otherwise qualified for
participation in the program; 3) the program                   Civil Procedure > ... > Summary
receives federal financial assistance; and (4) he was          Judgment > Supporting Materials > General
denied the benefits of or subject to discrimination            Overview
under the program.

                                                           HN9[ ] Supporting Materials, Affidavits
    Labor & Employment
    Law > Discrimination > Title VII                       Fed. R. Civ. P. 56 requires the nonmoving party to
    Discrimination > General Overview                      go beyond the pleadings and by her own affidavits,
                                                           or by the depositions, answers to interrogatories,
    Labor & Employment Law > Affirmative                   and admissions on file, designate specific facts
    Action > General Overview                              showing that there is a genuine issue for trial.


HN7[ ]       Discrimination,            Title       VII        Business & Corporate
Discrimination                                                 Compliance > ... > Consolidated Omnibus
                                                               Budget Reconciliation Act > Continuation
Title VII prohibits employment discrimination on               Coverage > Coverage Types
the basis of an individual's race, color, religion, sex,
or national origin. 42 U.S.C.S. § 2000e-2(a).                  Family Law > Marital Duties &
                                                               Rights > Causes of Action > Loss of
                                                               Consortium
    Business & Corporate
    Compliance > ... > Discrimination > Disability             Pensions & Benefits Law > Consolidated
    Discrimination > Federal & State                           Omnibus Budget Reconciliation Act > General
    Interrelationships                                         Overview

    Labor & Employment
    Law > Discrimination > Title VII                       HN10[ ]     Continuation Coverage, Coverage
    Discrimination > General Overview                      Types

                                                           The Consolidated Omnibus Budget Reconciliation
HN8[ ] Disability Discrimination, Federal &                Act of 1986 provides for a period of 18 months of
State Interrelationships                                   benefits following a qualifying event, such as a
                                                           discharge. 29 U.S.C.S. § 1162.
The language of Title VII does not prohibit

                                                Jeffrey Shooman
                Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 66 of 79
                                                                                               Page 4 of 8
                                            Schrader v. Gulf Oil

Counsel: [*1]                                          judgment under F.R.C.P. 56, claiming that the
For JOHN SCHRADER, MARY SCHRADER,                      Plaintiffs have failed to demonstrate the existence
H/W, PLAINTIFFS: THOMAS M. HOLLAND,                    of a genuine issue of material fact on any of their
MC CALLUM & HOLLAND, PHILA, PA.                        federal claims and that Chevron is entitled to
For GULF OIL, AND/OR ITS SUCCESSOR AN                  judgment as a matter of law. Plaintiffs have
INTEREST, CHEVRON USA, DEFENDANT:                      responded to Defendant's motion for summary
DORETTA MASSARDO MC GINNIS, PEPPER,                    judgment, and also submitted a motion for partial
HAMILTON & SCHEETZ, PHILA, PA.                         summary judgment arguing that no genuine dispute
                                                       exists as to the fact that Mr. Schrader is disabled,
JESSAMYNE M. SIMON, PHILA, PA.
                                                       that Mr. Schrader was qualified for various
Judges: JUDGE RAYMOND J. BRODERICK                     employment opportunities at Chevron, and that
                                                       Chevron failed to take affirmative steps to make
Opinion by: RAYMOND J. BRODERICK                       reasonable accommodations for Mr. Schrader.

Opinion                                                For reasons set forth below, the Court will grant
                                                       summary judgment under F.R.C.P. 56 to Chevron
                                                       on all federal claims on the grounds that Plaintiffs
MEMORANDUM                                             John and Mary [*3]
                                                        Schrader have failed to demonstrate the existence
Broderick, J.                                          of a genuine issue of material fact and that Chevron
                                                       is entitled to judgment as a matter of law.
November 28, 1994

Plaintiff John Schrader ("Mr. Schrader") and Mary      I. Background
Schrader ("Ms. Schrader") have brought this action
against Defendant Gulf Oil and its successor in       Although the parties dispute the exact date of Mr.
interest, Chevron, U.S.A., Inc. ("Chevron") alleging  Schrader's initial application for employment with
that the Defendant discriminated against Mr.          Gulf Oil, both parties acknowledge that Mr.
Schrader      by   unlawfully      terminating   his  Schrader began work as a Warehouse Helper on or
employment and health care coverage because of        about June 20, 1977. Gulf Oil had offered Mr.
his disability.                                       Schrader this position as a result of a settlement
                                                      agreement between Gulf Oil, Mr. Schrader, and the
In Count I of their complaint, Plaintiffs assert that Department of Labor, which resolved charges filed
Chevron's termination of Mr. Schrader's by Mr. Schrader alleging violations of the
employment violated the Americans with Rehabilitation Act of 1973. In addition to a promise
Disabilities Act ("ADA"), 42 U.S.C. § 12101 et by Gulf Oil to offer employment to Mr. Schrader,
seg; the Rehabilitation Act of 1973 ("Rehabilitation the settlement agreement included provisions
Act"), 29 U.S.C. 701 et seq; and Title VII of the stating that the parties agreed that Mr. Schrader was
Civil Rights Act of 1964 ("Title VII"), 42 U.S.C. § certified to be a handicapped person pursuant to the
2000e et seg. In Count [*2]                           Rehabilitation Act, and that he would not apply for
 II, the Plaintiffs allege that the Defendant's or be forced to work in positions that would be
termination of Mr. Schrader's health insurance was contrary to such a certification. The settlement
improper under the Consolidated Omnibus Budget agreement also provided that the settlement could
Reconciliation Act of 1985 ("COBRA"), 29 U.S.C. not be considered an admission of liability or
§ 1161 et seg. In Count III, Ms. Schrader seeks responsibility on the part of any of the parties.
damages for loss of consortium based on her
husband John Schrader's alleged injuries.             On July 1, 1985, Chevron U.S.A., Inc. was merged
                                                      into [*4]
Defendant Chevron has filed a motion for summary Gulf Oil Corporation, and the name of the resulting
                                                      corporation was changed to Chevron U.S.A., Inc.

                                             Jeffrey Shooman
             Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 67 of 79
                                                                                                 Page 5 of 8
                                            Schrader v. Gulf Oil

The surviving company assumed all of the               and Chevron attempted to find a suitable position
obligations and liabilities of Gulf Oil.               for Mr. Schrader in accordance with its policies.
                                                        [*6]
In an affidavit filed with Plaintiffs' motion for       According to Bates, no appropriate position was
partial summary judgment, Mr. Schrader claims          available, and Mr. Schrader was terminated
that he was laid off in September 1981 and "was so     effective February 1, 1992.
anxious to return to work" that he took an offered
position of shiftworker. On or about February 22,      In his affidavit, Bates also states that Schrader was
1989, Mr. Schrader sustained a work-related injury     provided with notice of his right to elect eighteen
to his shoulder. He went on disability leave in        months of continuing health coverage at the time of
August, 1989, and was subsequently terminated by       his termination in accordance with the requirements
Chevron in January 1992.                               of COBRA. Mr. Schrader elected such coverage,
                                                       and Bates asserts that the coverage was terminated
Mr. Schrader contends that his termination of          in July 1993 consistent with the requirements of
employment was a result of Chevron's unlawful          COBRA.
discrimination against him as a disabled person.
Mr. Schrader states that he suffers from both the      In its motion for partial summary judgment,
shoulder injury, which renders him unable to lift      Plaintiffs argue that no material dispute exists as to
and push more than 50 pounds or climb ladders,         the fact that Mr. Schrader is disabled, that other
and from diabetes, which he alleges was the basis      suitable employment opportunities at Chevron
on which Gulf Oil discriminated against him before     existed for Mr. Schrader, and that Chevron failed to
the 1977 settlement agreement. In his affidavit, Mr.   take affirmative steps to make reasonable
Schrader maintains that he was terminated in           accommodations for Mr. Schrader. In its responses
January 1992 without notice or opportunity to          to Defendant's motion for summary judgment,
apply for other positions, despite the existence of    Plaintiffs also claim that an additional genuine
numerous jobs [*5]                                     issue of material fact exists as to whether Chevron
 which he believes he could have performed given       is a recipient of federal financial assistance, which
his current physical condition and his prior           is a requirement for claims under Section § 504 of
experience. Mr. Schrader also asserts in his           the Rehabilitation Act. See 29 U.S.C. § 794.
Complaint that Chevron improperly terminated his
health care benefits in July 1993, despite his         As will hereinafter be discussed, the Court [*7]
election to continue his health coverage following      finds that there is no genuine issue of material fact,
notification in January 1992 of his entitlement to     and that judgment will be entered on behalf of
health care benefits pursuant to COBRA.                Defendant Chevron as a matter of law in
                                                       connection with its motion for summary judgment.
Chevron claims that its termination of Mr.
Schrader's employment and health care benefits
was lawful. According to the affidavit of Mr. Fred     II. Discussion
Bates, Human Resources Manager at Chevron's
Philadelphia Refinery, Mr. Schrader received short-    A. Standard for Summary Judgment
term disability benefits beginning in August 1989
and began to receive long-term disability benefits     The law is clear that HN1[ ] when a motion for
beginning in August 1990. Bates states that Mr.        summary judgment under Rule 56 of the Federal
Schrader was provided with long-term disability        Rules of Civil Procedure is properly made, the non-
benefits for a period of eighteen months, until        moving party cannot rest on the mere allegations of
January 31, 1992. After eighteen months, such          the pleadings. Celotex Corp. v. Catrett, 477 U.S.
benefits could continue pursuant to Chevron's          317, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986);
policies only if Mr. Schrader was totally disabled.    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 106
Bates asserts that Mr. Schrader was not totally        S. Ct. 2505, 91 L. Ed. 2d 202 (1986). Rather, in
disabled at the end of the eighteen month period,      order to defeat the motion for summary judgment,

                                             Jeffrey Shooman
                Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 68 of 79
                                                                                                                              Page 6 of 8
                                                          Schrader v. Gulf Oil

the non-moving party, by its own affidavits, or by
depositions, answers to interrogatories or                             The Third Circuit, analyzing this section in light of
admissions on file, as stated in F.R.C.P. 56(e),                       Cort v. Ash, 422 U.S. 66, 95 S. Ct. 2080, 45 L. Ed.
"must set forth specific facts showing that there is a                 2d 26 (1975), concluded that HN4[ ] there is no
genuine issue for trial."                                              private right of action under section 503. See Beam
                                                                       v. Sun Shipbuilding & Dry Dock Co., 679 F.2d
As Celotex teaches, HN2[ ] "the plain language of                      1077 (3d. Cir. 1982); see also Barron v.
Rule 56(c) mandates the entry of summary                               Nightingale Roofing, Inc., 842 F.2d 20, 22 (1st Cir.
judgment, after adequate time for discovery and                        1988) (noting that nine Courts of Appeal have
upon motion, against a party [*8]                                      concluded [*10]
 who fails to make a showing sufficient to establish                    that § 503 does not permit a private right of
the existence of an element essential to that party's                  action).
case, and on which that party will bear the burden
of proof at trial." Celotex at 322, 106 S. Ct. at 2552.                As there appears to be no question that the Third
Where the non-moving party fails to make such a                        Circuit has determined that there is no private right
showing with respect to an essential element of his                    of action under Section 503, Chevron is entitled to
case, "there can be 'no genuine issue of material                      summary judgment as a matter of law on Count I
fact,' since a complete failure of proof concerning                    insofar as it is based on Section 503 of the
an essential element of the non-moving party's case                    Rehabilitation Act.
necessarily renders all other facts immaterial." Id.
at 323, 106 S. Ct. at 2552. Therefore, "the moving                     2. The § 504 Claim in Count I
party is 'entitled to summary judgment as a matter
of law' because the non-moving party has failed to                     Plaintiffs also contend that they may bring suit
make a sufficient showing on an essential element                      under § 504 of the Rehabilitation Act, 29 U.S.C. §
of (his) case with respect to which [he] has the                       794. § 504 (a) and HN5[ ] § 504(b) provide in
burden of proof." Id..                                                 relevant part:

                                                                           (a) No otherwise qualified individual with a disability. . . shall,
B. The Rehabilitation Act Claims                                           solely by reason of her or his disability, be excluded from the
                                                                           participation in, be denied the benefits of, or be subjected to
                                                                           discrimination under any program or activity receiving Federal
Plaintiffs' claim in Count I is based in part on both
                                                                           financial assistance or under any program or activity conducted
§ 503 of the Rehabilitation Act,' 29 U.S.C. § 793,                         by any Executive agency or by the United States Postal
providing for enforcement of discrimination claims                         Service. . .
against federal contractors, and § 504, 29 U.S.C. §
794, [*9]                                                                  (b) For the purposes of this section, the term "program or
 encompassing claims against programs or activities                        activity" means all of the operations of. . .
which are recipients of federal financial assistance.
                                                                                 (3) (A) an entire corporation, partnership, or other private
1. The § 503 Claim in Count I                                                    organization, or sole proprietorship--

                                                                                 (i) if assistance is extended to such corporation, [*11]
HN3[ ] Section 503 provides in relevant part:
                                                                                  partnership, private organization or sole proprietorship as
                                                                                 a whole; or. . .
    If any individual with a disability believes any contractor has
    failed or refused to comply with the provisions of a contract
                                                                           (B) the entire plant or other comparable, geographically
    with the United States, relating to employment of individuals
                                                                           separate facility to which Federal financial assistance is
    with a disability, such individual may file a complaint with the
                                                                           extended, in the case of any corporation, partnership, private
    Department of Labor. The Department shall promptly
                                                                           organization, or sole proprietorship. . .
    investigate such complaint and shall take such action thereon as
    the facts and circumstances warrant, consistent with the terms
    of such contract and the laws and regulations applicable           The Third Circuit has stated that HN6[ ] in order
    thereto.                                                           to establish a violation of Section 504, a plaintiff

                                                           Jeffrey Shooman
              Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 69 of 79
                                                                                                 Page 7 of 8
                                              Schrader v. Gulf Oil

must meet four requirements: (1) he is an individual     HN8[ ] The language of Title VII does not
with a disability; (2) he is otherwise qualified for     prohibit discrimination on the basis of handicap or
participation in the program; 3) the program             disability. See Arthur Larson and Lex K. Larson,
receives Federal financial assistance; and (4) he        3A Employment Discrimination 22-4 (1990) ("In
was denied the benefits of or subject to                 particular, the handicapped are not protected
discrimination under the program. Nathanson v.           against employment discrimination by the
Medical College of Pennsylvania, 926 F.2d. 1368,         provisions of Title VII of the Civil Rights Act of
1380 (3d. Cir. 1991) (citing Strathie v. Department      1964.").
of Transp., 716 F.2d 227, 230 (3d. Cir. 1983).
                                                         Because Plaintiffs have failed to raise a genuine
In its motion for summary judgment, Chevron              issue of material fact showing that Chevron
contends that it is not subject to suit under § 504      discriminated against Mr. Schrader on the basis of
because it has not received Federal financial            race, color, religion, sex, or national origin, the
assistance. Chevron presented the affidavit of Mr.       Court will enter summary judgment in favor of
Fred Bates, Human Resources Manager of the               Defendant Chevron on Count I insofar as it is based
Philadelphia Refinery, in which he states that the       on Title VII.
Refinery [*12]
 has received no such assistance at any time. The
Plaintiffs, however, have failed to provide any          D. The Americans with Disabilities Act (ADA)
deposition, answer to interrogatories, admission, or     Claim in Count I
affidavit showing that Federal financial assistance
has been extended to Chevron "as a whole" or to          The Americans with Disabilities Act (ADA)
"the entire plant or other comparable,                   became effective July 26, 1992 for employers with
geographically separate facility." 29 U.S.C. §           25 or more employees. See 42 U.S.C § 12111. In its
794(b)(3). As heretofore stated, "the plain language     motion for summary judgment, Chevron
of Rule 56(c) mandates the entry of summary              contends [*14]
judgment, after adequate time and upon motion,            that Plaintiffs have no claim under the ADA
against a party who fails to make a showing              because Mr. Schrader's termination occurred in
sufficient to establish the existence of an element      January 1992, six months before the ADA became
essential to that party's case, and on which the party   effective. Courts which have analyzed the issue of
will bear the burden of proof at trial." Celotex, 477    the ADA retroactivity have concluded that the
U.S. at 322, 106 S. Ct. at 2552. Therefore, the          ADA is not retroactive. See, e.g., O'Bryant v. City
Court will enter summary judgment in favor of            of Midland, 9 F.3d 421 (5th Cir. 1993); see also
Defendant Chevron on Count I insofar as it is based      Landgraf v. USI Film Products, 128 L. Ed. 2d 229,
on Section 504 of the Rehabilitation Act.                114 S. Ct. 1483, 1499 (1994) (noting long tradition
                                                         of declining to "give retroactive effect to statutes
                                                         burdening private rights unless Congress had made
C. The Title VII Claim in Count I                        clear its intent").

HN7[ ] Title VII prohibits employment                    As Plaintiffs now concede that they "have no direct
discrimination on the basis of an individual's "race,    cause of action" under the ADA, the Court will
color, religion, sex, or national origin." 42 U.S.C. §   enter summary judgment in favor of Defendant
2000e-2(a). [*13]                                        Chevron on Count I to the extent that it is based on
 Plaintiffs have made no allegation in the               the ADA.
Complaint, nor have they filed an affidavit, a
deposition, or an answer to an interrogatory
showing that Chevron discriminated against Mr.           E. The COBRA Claim in Count II
Schrader on the basis of race, color, religion, sex,
or national origin.                                      In Count II of the Complaint, Plaintiffs assert that
                                                         Chevron improperly terminated Mr. Schrader's

                                               Jeffrey Shooman
              Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 70 of 79
                                                                                                   Page 8 of 8
                                              Schrader v. Gulf Oil

health care coverage, causing him to spend a
significant amount of money to maintain a health         Count III of Plaintiffs' complaint sets forth solely a
care plan for his family. Plaintiffs allege that these   claim for loss of consortium by Ms. Schrader based
expenses include the additional cost of health care      on the alleged discriminatory acts against her
following Mr. Schrader's [*15]                           husband set forth in Counts I and II. In view of the
 discharge and election of coverage under COBRA          fact that the Court will grant summary judgment to
in January 1992, as well as the cost of a new health     Defendant Chevron on Counts I and II, Ms.
care plan following the termination of COBRA             Schrader's damage claim will be dismissed.
benefits in July 1993. Plaintiffs contend in their
pleadings that Mr. Schrader received no notice that
his COBRA benefits would expire, and that savings        III. Conclusion
of health care costs were a motivation for Chevron
in the termination of Mr. Schrader, particularly in      For the reasons stated above, the Court will grant
light of "unique medical needs of Plaintiffs' minor      Defendant's motion for summary judgment on
son."                                                    Counts I and II and dismiss Count III.

Fred Bates, Chevron's Human Resources manager,
asserts in his affidavit in support of Chevron's         ORDER
motion for summary judgment that Mr. Schrader
received continuing health insurance coverage after      AND NOW, this 28th day [*17]
electing COBRA benefits upon his discharge. Bates         of November, 1994; Defendant Chevron, U.S.A.,
states that these benefits were terminated in July       Inc. having filed a motion for summary judgment;
1993 after eighteen months, consistent with              for the reasons set forth in this Court's
COBRA's requirements.                                    memorandum of November 28, 1994;

The affidavit of Mr. Schrader, submitted by              IT IS ORDERED: the motion for summary
Plaintiffs, does not discuss health care benefits.       judgment of Defendant Chevron, U.S.A., Inc. is
Plaintiffs have failed to provide any other sworn        GRANTED AND JUDGMENT IS ENTERED in
affidavits showing the existence of a genuine issue      favor of Chevron, U.S.A., Inc. and against
of material fact on this claim. Plaintiffs have          Plaintiffs John and Mary Schrader.
apparently relied on their pleadings and, as Celotex
provides, HN9[ ] Rule 56 "requires the                   IT IS FURTHER ORDERED: the loss of
nonmoving party to go beyond the pleadings               consortium claim by Ms. Schrader is DISMISSED.
and [*16]
 by her own affidavits, or by the 'depositions,          RAYMOND J. BRODERICK, J.
answers to interrogatories, and admissions on file,'
designate 'specific facts showing that there is a
genuine issue for trial.'" Celotex, 477 U.S. at 324,
                                                           End of Document
106 S. Ct. at 2553.

As HN10[ ] COBRA provides for a period of
eighteen months of benefits following a qualifying
event, such as a discharge, see 29 U.S.C. § 1162,
and there is no dispute between the parties as to the
fact that eighteen months of COBRA coverage was
provided to Mr. Schrader, Chevron is entitled to
summary judgment on Count II.


F. Loss of Consortium

                                               Jeffrey Shooman
Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 71 of 79




                              8
                Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 72 of 79


     Neutral
As of: June 18, 2020 5:44 PM Z


                                             Thankachen v. Cardone Indus.
                                 United States District Court for the Eastern District of Pennsylvania
                                                    September 28, 1995, Decided
                                                    CIVIL ACTION NO. 95-181

Reporter
1995 U.S. Dist. LEXIS 14476 *; 150 L.R.R.M. 2735; 67 Empl. Prac. Dec. (CCH) P43,805; 3 Wage &
Hour Cas. 2d (BNA) 216
MARY THANKACHEN, Plaintiff, v. CARDONE            a CBA, the earlier of the following dates apply: (A)
                                                  the date of termination of such CBA; or (B) the
INDUSTRIES, et al., Defendants.
                                                  date that occurs 12 months after the date of
                                                  enactment of the act, February 5, 1994. 29 U.S.C.S.
                                                  § 2601, note.
LexisNexis® Headnotes

                                                                         Labor & Employment Law > Leaves of
    Civil Procedure > ... > Defenses, Demurrers &                        Absence > Family & Medical Leaves > General
    Objections > Motions to Dismiss > Failure to                         Overview
    State Claim

                                                                     HN3[ ] Leaves of Absence, Family & Medical
HN1[ ] Motions to Dismiss, Failure to State                          Leaves
Claim
                                                                     See 29 C.F.R. § 825.700(c).
When ruling on a motion to dismiss for failure to
state a claim under Fed. R. Civ. P. 12(b)(6), all
facts alleged in the complaint and all reasonable
                                                                         Labor & Employment Law > Leaves of
inferences that can be drawn from them must be
                                                                         Absence > Family & Medical Leaves > General
accepted as true.
                                                                         Overview


    Labor & Employment Law > Leaves of                               HN4[ ] Leaves of Absence, Family & Medical
    Absence > Family & Medical Leaves > General                      Leaves
    Overview
                                                    The exception to the effective date of the Family
                                                    and Medical Leave Act in which a CBA may be
HN2[ ] Leaves of Absence, Family & Medical reopened at specified times only applies to
Leaves                                              agreements without a general expiration date. A
                                                    reopener clause is a contractual agreement to
The Family and Medical Leave Act (FMLA) was renegotiate certain items at a later date.
enacted on February 5, 1993. 29 U.S.C.S. § 2601 et
seq. Congress provided two alternatives for the
effective date of the FMLA's provisions. For most
                                                        Labor & Employment Law > ... > Family &
employers, the FMLA's provisions became
                                                        Medical Leaves > Scope &
effective six months from the date of its enactment
                                                        Definitions > General Overview
-- August 5, 1993. For an employer operating under

                                                         Jeffrey Shooman
             Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 73 of 79
                                                                                                   Page 2 of 8
                                        Thankachen v. Cardone Indus.


HN5[ ] Family & Medical Leaves, Scope &                HN7[ ]      Enforcement     of     Bargaining
Definitions                                            Agreements, Exhaustion of Remedies

A plaintiff cannot allege conduct violative of the     When a CBA contains a grievance procedure, the
Family and Medical Leave Act (FMLA) such as            employee-plaintiff is required to at least attempt to
retaliatory conduct -- when the conduct which          exhaust his or her remedies under that procedure
spawned the retaliation did not fall within the        before a § 301 suit can be filed against the
FMLA. Permitting such retroactive effect of the        employer.
FMLA would circumvent the purpose of a delayed
effective date for the FMLA.
                                                           Torts > ... > Commercial
                                                           Interference > Employment
   Governments > Legislation > Statute of                  Relationships > Elements
   Limitations > Time Limitations
                                                           Torts > ... > Contracts > Intentional
   Labor & Employment Law > Employment                     Interference > Elements
   Relationships > Employment
   Contracts > Breaches
                                                       HN8[ ] Employment Relationships, Elements
   Labor & Employment Law > Collective
   Bargaining & Labor Relations > Enforcement          Under Pennsylvania law intentional interference
   of Bargaining Agreements                            with contract is defined as: One who intentionally
                                                       and improperly interferes with the performance of a
   Labor & Employment Law > Collective                 contract (except a contract to marry) between
   Bargaining & Labor Relations > Duty of Fair         another and a third person by inducing or otherwise
   Representation                                      causing the third person not to perform the contract,
                                                       is subject to liability to the other for pecuniary loss
                                                       resulting to the other from the failure of the third
HN6[ ]      Statute     of   Limitations,     Time     person to perform the contract.
Limitations

The applicable statute of limitations period in a
                                                           Labor & Employment Law > Collective
hybrid action brought under the Labor Management
                                                           Bargaining & Labor Relations > Federal
Relations Act is six months and typically applies to
                                                           Preemption
both defendants. The six-month period begins when
the claimant discovers, or in the exercise of
reasonable diligence should have discovered, the       HN9[ ] Collective Bargaining                &    Labor
acts constituting the alleged violation. Thus, in a    Relations, Federal Preemption
suit for breach of duty of fair representation, the
limitations period begins when a union notifies an     A claim of intentional interference with contract
employee that it will proceed no further with a        claim is preempted by § 301 of the Labor
grievance.                                             Management Relations Act if the claim requires the
                                                       interpretation of a CBA. Section 310 preemption is
                                                       invoked when the resolution of a state-law claim is
   Labor & Employment Law > Collective                 substantially dependent upon analysis of the terms
   Bargaining & Labor Relations > Enforcement          of the agreement made between the parties in a
   of Bargaining Agreements > Exhaustion of            labor contract.
   Remedies


                                             Jeffrey Shooman
              Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 74 of 79
                                                                                                          Page 3 of 8
                                         Thankachen v. Cardone Indus.

   Civil Procedure > Pleading &
   Practice > Pleadings > General Overview              Before the court are the Motions of Defendants,
                                                        Cardone Industries and Sam Thevanayanam, to
   Civil Procedure > Pleading &                         Dismiss Counts VII, VIII and XI (misnumbered as
   Practice > Pleadings > Rule Application &            Count VII), and of Defendant, Service Employees
   Interpretation                                       International Union, Local 252, AFL-CIO, to
                                                        Dismiss Counts II, III, IV, VI, IX and X. For the
                                                        following reasons Defendants' Motions will be
HN10[ ] Pleading & Practice, Pleadings                  GRANTED.
"Notice pleading" under the Federal Rules requires
that a complaint include only a short and plain         Facts
statement of the claim showing that the pleader is
entitled to relief. Fed. R. Civ. P. 8(a)(2). The        Plaintiff, an Asian Indian woman, took a scheduled
Federal Rules of Civil Procedure do not require a       vacation and leave of absence from her
claimant to set out in detail the facts upon which he   employment at Cardone Industries ("Cardone") to
bases his claim. To the contrary, all the Rules         care for her mother in India for the period
require is a short and plain statement of the claim     beginning July 21, 1993 to August 5, 1993. On
that will give the defendant fair notice of what the    August 2, 1993, Plaintiff called her employer and
plaintiff's claim is and the grounds upon which it      was informed that she was laid-off. Plaintiff
rests.                                                  alleges [*2]
                                                         that she was replaced by a less qualified male,
                                                        Pentecostal Christian, and claims that since 1993,
Counsel: [*1]                                           white, male, Pentecostal Christian employees took
For MARY THANKACHEN, PLAINTIFF:                         extended leaves of absence without adverse action
LINDA A. CARPENTER, MC CANN, MAILEY                     taken against them.
& GESCHKE, PHILA, PA.
For CARDONE INDUSTRIES, SAM                             Thereafter on August 23, 1993, Plaintiff claims that
THEVANAYANAM, DEFENDANTS: ALAN D.                       she attempted to file a grievance with the Service
BERKOWITZ, CAROL B. TRASK, DECHERT,                     Employees International Union ("Union") 1
PRICE & RHOADS, PHILA, PA. For SERVICE                  Cardone and the Union are operating under a collective bargaining
                                                        agreement ("CBA") with the effective dates of December 9, 1992 to
EMP. INTERNATIONAL UNION LOCAL 252,                     December 9, 1995.
AFL-CIO, DEFENDANT: RICHARD H.
MARKOWITZ, MARKOWITZ & RICHMAN,                         , but Cardone and her supervisor, Sam
PHILA, PA. ANDREW BRENNER,                              Thevanayanam, directed the Union to refuse to
MARKOWITZ & RICHMAN, PHILADELPHIA,                      process the grievance because she was not a
PA.                                                     Pentecostal Christian.
Judges: Joseph L. McGlynn, Jr., J.                      Plaintiff's position reopened in August 1994, at
                                                        which time she requested re-instatement. She
Opinion by: Joseph L. McGlynn, Jr.
                                                        contends that Defendants refused to re-instate her
Opinion                                                 because she filed discrimination claims against
                                                        Cardone and the Union on the basis of religion,
                                                        national origin, sexual discrimination and
                                                        harassment,          and       retaliation.      2
Memorandum                                              These claims were filed with the Pennsylvania Human Relations
                                                        Commission and with the Equal Employment Opportunity
McGlynn, J.                                             Commission.


September 28, 1995

                                              Jeffrey Shooman
             Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 75 of 79
                                                                                                             Page 4 of 8
                                         Thankachen v. Cardone Indus.

[*3]                                                    alleged conduct violative of the FMLA through
Discussion                                              August 1994.

HN1[ ] When ruling on a Motion to Dismiss for           Plaintiff argues that the FMLA may have become
failure to state a claim under Fed. R. Civ. P.          effective as early as August 5, 1993, citing a
12(b)(6), "all facts alleged in the complaint and all   Department of Labor regulation, which provides in
reasonable inferences that can be drawn from them       pertinent part:
must be accepted as true." Malia v. General
Electric Co., 23 F.3d 828, 830 (3d Cir. 1994), cert.         HN3[ ] For CBAs subject to the Railway Labor Act and
denied, 130 L. Ed. 2d 328, U.S. , 115 S. Ct. 377             other CBAs which do not have an expiration date for the
(1994).                                                      general terms, but which may be reopened at specified times,
                                                             e.g., to amend wages and benefits, the first time the agreement
                                                             is amended after August 5, 1993, time the agreement is
                                                             amended after [*5]
I. The Family and Medical Leave Act claim                     August 5, 1993, shall be considered the termination date of the
(Count VII).                                                 CBAs, and the effective date for FMLA.

HN2[ ] The Family and Medical Leave Act                 29 C.F.R. § 825.700(c).
("FMLA") was enacted on February 5, 1993. See
29 U.S.C.A. § 2601 et seq. Congress provided two        Plaintiff's interpretation of 29 C.F.R. § 825.700(c)
alternatives for the effective date of the FMLA's       is incorrect for two reasons. First, the earliest the
provisions. For most employers, the FMLA's              FMLA could have become effective is "the first
provisions became effective six months from the         time the agreement is amended after August 5,
date of its enactment -- August 5, 1993. For an         1993 …." Id. (Emphasis added). Thus, in the
employer operating under a CBA, the earlier of the      absence of any agreement that the CBA was
following dates apply: "(A) the date of termination     amended after August 5, 1993, the earliest possible
of such [CBA]; or (B) the date that occurs 12           effective date for the FMLA is August 6, 1993, and
months after the date of enactment of this act          not August 5, 1993, as Plaintiff proposes.
[February 5, 1994]." 29 U.S.C.A. § 2601, note.
                                                        Second, and more importantly, the exceptions to §
Here, Cardone and the Union are operating under a       825.700(c)(1) do not apply: Plaintiff is not covered
CBA with the effective dates of December 9, 1992        by the Railway Labor Act; and the CBA, which
to December 9, 1995. The FMLA became effective          governed her employment, contains an expiration
as of the earlier of the termination [*4]               date for the general terms of the agreement. 3
 of the CBA -- December 9, 1995 -- or the date          HN4[ ] The exception in which a CBA may be reopened at
occurring 12 months from the enactment of the           specified times only applies to agreements without a general
                                                        expiration date. See Lear Siegler, Inc. v. N.L.R.B., 890 F.2d 1573,
FMLA -- February 5, 1994. Thus, Cardone and its         1574 (10th Cir. 1989). A reopener clause is a contractual agreement
employees within the bargaining unit became             to renegotiate certain items at a later date. Id. No reopener clause
bound by the provisions of the FMLA on February         exists in the CBA between Cardone and the Union. Thus, 29 C.F.R.
                                                        § 825.700(c)(1) does not alter the effective date of the FMLA for the
5, 1994.                                                bargaining unit employees, which is February 5, 1994.

Plaintiff learned on August 5, 1993 that she was
laid-off. On August 23, 1993, she tried to file a        [*6]
grievance with the Union, but the shop steward           Plaintiff argues that regardless of the effective date
refused to process it. In addition, Plaintiff claims    of the FMLA, she has alleged conduct violative of
that she was not re-instated to her position when       the FMLA through August 1994. Plaintiff argues
that position re-opened in August 1994.                 that Defendants retaliated against her in August
                                                        1994 by not reinstating her to her former position
Plaintiff argues that: (1) the FMLA became              which was vacant.
effective as of August 5, 1993; and (2) regardless of
the effective dates of the FMLA, Plaintiff has          Plaintiff,     however,       admits       that    the     alleged
                                              Jeffrey Shooman
              Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 76 of 79
                                                                                                             Page 5 of 8
                                          Thankachen v. Cardone Indus.

retaliatory conduct in August 1994 stemmed from          violation.'" Vadino, 903 F.2d at 260 (quoting Metz
her claims of sexual, racial, and religious              v. Tootsie Roll Industries, Inc., 715 F.2d 299, 304
discrimination back in August 1993 when                  (7th Cir. [*8]
Defendants refused to reinstate her following her         1983), cert. denied, 464 U.S. 1070, 79 L. Ed. 2d
leave of absence. Thus, Plaintiff's cause of action      214, 104 S. Ct. 976 (1984)). Thus, in a suit for
occurred prior to the effective date of the FMLA.        breach of duty of fair representation, the limitations
HN5[ ] Plaintiff cannot allege conduct violative         period begins when a union notifies an employee
of the FMLA -- here retaliatory conduct -- when the      that it will proceed no further with a grievance.
conduct which spawned the retaliation did not fall       Vadino, 903 F.2d at 260.
within the FMLA. Permitting such retroactive
effect of the FMLA would circumvent the purpose          The Union refused to process Plaintiff's grievance
of a delayed effective date for the FMLA.                on August 23, 1993, thereby giving notice that it
Therefore, Plaintiff's FMLA claim will be                would proceed no further with the grievance. Thus,
dismissed.                                               Plaintiff needed to file the LMRA claim within six
                                                         months of the date the Union allegedly refused to
                                                         process her grievance. However, she did not file the
II. The Labor Management Relations Act claims            claim until January 11, 1995, nearly 11 months
(Counts VIII and IX).                                    after the statute of limitations expired.

Plaintiff seeks relief under the Labor Management        Plaintiff's second allegation that the Union failed to
Relations Act ("LMRA"): Count VIII charges               recall her when her position again became open in
Cardone with breach of contract; and Count IX            August 1994 must also fail. It appears that this
charges the Union with breach of duty of fair            second allegation is related to the first allegation --
representation. [*7]                                     that the Union failed to process Plaintiff's grievance
 29 U.S.C. § 301.                                        on August 23, 1993 -- and is thus time barred.
                                                         Assuming that the allegations are different, which
Plaintiff alleges violation of the LMRA because:         the court does not concede, the Plaintiff has failed
(1) the Union failed to process Plaintiff's grievance    to show the exhaustion of the grievance procedure
on August 23, 1993; and (2) after her termination        under the CBA.
the Union failed to recall her when the position
again became open in August 1994.                    HN7[ ] When a CBA contains a grievance
                                                     procedure, [*9]
Since Counts VIII and IX are "inextricably "the employee-plaintiff is required to at least
interdependent" they are treated as a hybrid action. attempt to exhaust his or her remedies under that
Del Costello v. International Brotherhood of procedure before a § 301 suit can be filed against
Teamsters, 462 U.S. 151, 164, 76 L. Ed. 2d 476, the employer." Whittle, et al. v. Local 641, et al., 56
103 S. Ct. 2281 (1983); see also Vadino v. A. Valey F.3d 487, 490 (3d Cir. 1995) (citing Del Costello,
Engineers, 903 F.2d 253 (3d Cir. 1990). To prevail 462 U.S. at 163). Here, Plaintiff did not attempt to
against either party, Plaintiff must not only show file a grievance after her former position re-opened
that Cardone breached the CBA, but also that the in                   April         1994.             4

Union breached its duty of fair representation. Del The CBA requires that:
Costello, 462 U.S. at 165.
                                                             All matters of dispute between Employer and Union, or the
                                                             employees covered by this Agreement, shall be adjusted in the
HN6[ ] The applicable statute of limitations
                                                             following manner:
period in a hybrid action is six months and
typically, as here, applies to both defendants. Id. at       * The grievance shall be submitted to the Shop Steward, and if
169-72; and Vadino, 903 F.2d at 260. The six-                same cannot be determined to the mutual satisfaction of all
month period begins "'when the claimant discovers,           parties by said shop Steward, the matter shall then be referred
or in the exercise of reasonable diligence should            to the Business Agent of the Union for his determination;
have discovered, the acts constituting the alleged           should it not be satisfactorily concluded by him then the matter


                                               Jeffrey Shooman
                 Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 77 of 79
                                                                                                                    Page 6 of 8
                                                       Thankachen v. Cardone Indus.

    shall be submitted to arbitration at the request of either party       1992) (quoting Restatement [*11]
    ….                                                                      (Second) of Torts, § 766).
(Plaint.'s Resp. to Mot. of Defs. Cardone and Thevanayanam to
Dismiss, Ex. A at P 21).                                                   HN9[ ] A claim of intentional interference with
                                                                           contract claim is preempted by § 301 of the LMRA
 Plaintiff simply states that when the job was                             if the claim requires the interpretation of a CBA.
reopened "neither Cardone nor the union called                             Lingle v. Norge Div., Magic Chef, 486 U.S. 399,
[her] to fill this position, despite her request that                      413, 100 L. Ed. 2d 410, 108 S. Ct. 1877 (1988); see
she be re-instated to this position, and despite                           29 U.S.C. § 185. Section 310 preemption is invoked
company policy and [a] union contract requiring                            when "the resolution of a state-law claim is
her consideration for reinstatement." (Compl. at P                         substantially dependent upon analysis of the terms
30). There is no indication that Plaintiff attempted                       of the agreement made between the parties in a
to file a grievance with the union or that she                             labor contract …." Allis-Chalmers Corp. v. Lueck,
contacted the Union's shop steward. Although                               471 U.S. 202, 220, 85 L. Ed. 2d 206, 105 S. Ct.
Plaintiff filed a grievance with the Union and                             1904 (1985) (emphasis added).
contacted the shop steward regarding the August
23, 1993 claim, no such grievance procedure was                            The issue before the court is whether Plaintiff's
followed for the August 1994 allegation.                                   claim of intentional interference with contract claim
                                                                           can prevail without substantially depending on an
 [*10]                                                                     analysis of the CBA.
 The LMRA claims will be dismissed because
Plaintiff: (1) did not file the claim that the Union                       Determining whether Thevanayanam induced
failed to process Plaintiff's grievance on August 23,                      Cardone to breach the contract requires an
1993, within the required statutory period; and (2)                        investigation of whether Plaintiff could be
did not show that the she exhausted the grievance                          terminated under the terms of the CBA. In addition,
procedure for the claim that the Union failed to                           the allegation that the Union refused to process
recall her when the position again became open in                          Plaintiff's grievance at the inducement of
August 1994.                                                               Thevanayanam requires an examination of the
                                                                           grievance procedures in the CBA. See Rutherfoord,
                                                                           612 A.2d at 507.
III. Intentional Interference with Contract
Claim (Count XI, misnumbered as Count VII)                                 This case is similar to [*12]
                                                                            Magerer v. John Sexton & Co., 912 F.2d 525 (1st
Plaintiff     alleges     that    Defendant     Sam                        Cir. 1990). In Magerer the plaintiff claimed that his
Thevanayanam intentionally interfered with                                 supervisor intentionally interfered with the
Plaintiff's contractual relationship with Defendants                       contractual relations of his employer in violation of
Cardone and the Union.                                                     Massachusetts common law. As in Pennsylvania,
                                                                           Massachusetts law requires proof that the defendant
HN8[ ] Under Pennsylvania law intentional                                  knowingly induced a third party to breach its
interference with contract is defined as:                                  contract with the plaintiff. The court held that the
                                                                           supervisor acted as an agent of the employer, and
    One who intentionally and improperly interferes with the               thus, his actions regarding the intentional
    performance of a contract (except a contract to marry) between         interference with contract claim were governed by
    another and a third person by inducing or otherwise causing the        the CBA. Id. at 530. In addition, the court
    third person not to perform the contract, is subject to liability to
                                                                           concluded that the supervisor's alleged inducement
    the other for pecuniary loss resulting to the other from the
    failure of the third person to perform the contract.
                                                                           of the employer to breach its employment contract
                                                                           with the plaintiff requires a finding of whether the
 Rutherfoord v. Presbyterian-University Hospital,                          employer was entitled to discharge the plaintiff
417 Pa. Super. 316, 612 A.2d 500, 507 (Pa. Super                           under the terms of the CBA. Id. at 531. Thus, § 301
                                                                           preempted the claim.

                                                              Jeffrey Shooman
                  Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 78 of 79
                                                                                                                               Page 7 of 8
                                                      Thankachen v. Cardone Indus.

                                                                              (1) Count II -- Title VII Violation for Sex Discrimination, 42
The cases cited by Plaintiff, Berda v. CBS, Inc., 881                         U.S.C. § 2000e, et seq;
F.2d 20 (3d Cir. 1989), cert. denied, 493 U.S. 1062,
                                                                              (2) Count III -- Title VII Violation for National Origin
107 L. Ed. 2d 962, 110 S. Ct. 879 (1990); and Sever
                                                                              Discrimination, 42 U.S.C. § 2000e, et seq;
v. Alaska Pulp Corp., 978 F.2d 1529 (9th Cir.
1992), are distinguishable from the present case.                             (3) Count IV -- Title VII Violation: Protected Activity;

Berda involved preemployment representations                                  (4) Count VI -- Pennsylvania Human Relations Act Violation:
which [*13]                                                                   Protected Activity; and
 were independent of and were not subsumed by the
CBA. 881 F.2d at 26. Therefore, the plaintiffs'                               (5) Count X -- Violation of 42 U.S.C. § 1981.
claims on the preemployment representations were
not preempted by § 301. Id. Unlike Berda, plaintiff
here relies solely on the CBA, and not on an                             The Union contends that the allegations in the
preemployment contract.                                                  complaint, as they relate to the Union's actions, are
                                                                         conclusory and unsubstantiated.
Sever is inapposite because the plaintiff: (1)
complains of conduct occurring after the                                 HN10[ ] "Notice pleading" under the Federal
decertification of his union; and (2) alleges that the                   Rules requires that a complaint include only "a
defendant employer interfered with his ability to                        short and plain statement of the claim showing that
obtain future employment with other companies in                         the pleader is entitled to [*15]
his community. 978 F.2d at 1540. Unlike this case,                        relief." Leatherman v. Tarrant County Narcotics
the court in Sever could resolve the interference                        Intell. and Coord. Unit, 507 U.S. 163, 122 L. Ed.
claim without reference to a CBA. 5                                      2d 517, 524, 113 S. Ct. 1160 (1993) (quoting Fed.
Plaintiff cites an additional case, Quarles v. Remington Arms Co.,       R. Civ. P. 8(a)(2)).
848 F. Supp. 328 (D. Conn. 1994), which is dissimilar from the
present one. In Quarles the intentional interference with contract
claim hinged on the conduct of a shop steward who filed negative              The Federal Rules of Civil Procedure do not require a claimant
comments about the plaintiff's job performance. Id. It is unclear,            to set out in detail the facts upon which he bases his claim. To
however, if the court there considered whether the employer was               the contrary, all the Rules require is "a short and plain
entitled to discharge the plaintiff under the terms of the CBA. Unlike        statement of the claim" that will give the defendant fair notice
Quarles, this case is akin to Magerer which involves a supervisor             of what the plaintiff's claim is and the grounds upon which it
who is an agent of the employer. Reference to the CBA is required in
part to determine if the employer was entitled to discharge Plaintiff         rests.
under the terms of the agreement.
                                                                         Id. (quoting Conley v. Gibson, 355 U.S. 41, 47, 2 L.
                                                                         Ed. 2d 80, 78 S. Ct. 99 (1957)).
 [*14]
 In summary, the intentional interference with                           Plaintiff states that she is an Asian Indian and is not
contract claim is preempted by the LMRA. For the                         a Pentecostal Christian. After taking a vacation and
reasons discussed in Part II, however, the LMRA                          a leave of absence, Plaintiff was told that she was
claims will be dismissed because they are untimely                       laid-off. She claims that a less qualified Pentecostal
and because of Plaintiff's failure to exhaust the                        male replaced her, and that since 1993, white, male,
grievance procedures of the CBA.                                         Pentecostal Christian employees took extended
                                                                         leaves of absence without adverse action taken
                                                                         against them. In addition Plaintiff alleges that
IV. Discrimination Claims Against the Union                              Defendants Cardone and Sam Thevanayanam
(Counts I, III, IV, VI and X)                                            directed the Union to refuse to process Plaintiff's
                                                                         grievances                                            6

The Union urges that the following claims should                         Plaintiff alleges that she formally exhausted the grievance
                                                                         procedures under the collective bargaining agreement for the August
be dismissed for failing to state a claim upon which                     1993 incident. No such exhaustion of the grievance procedures is
relief can be granted:                                                   alleged for the August 1994 incident.



                                                             Jeffrey Shooman
             Case 2:20-cv-01927-RBS Document 5 Filed 06/19/20 Page 79 of 79
                                                                                     Page 8 of 8
                                         Thankachen v. Cardone Indus.


 because she was not a Pentecostal Christian.           Joseph L. McGlynn, Jr., J.
Plaintiff contends that she was not re-instated,
 [*16]
 when her position re-opened in August 1994,
because she filed discrimination claims against           End of Document

Defendants Cardone and the Union on the basis of
religion, national origin, sexual discrimination and
harassment, and retaliation.

Although vague, these allegations are sufficient to
pass muster under the notice standard of Fed. R.
Civ. P. 8(a). Therefore, the Motion to Dismiss
Counts II, III, IV, VI, and X, against the Union will
be denied.


Conclusion

For the forgoing reasons the Motion of Defendants,
Cardone and Thevanayanam, to Dismiss Counts
VII, VIII, and XI (misnumbered as Count VII), will
be GRANTED. The Motion of Defendant, the
Union, to Dismiss Counts II, III, IV, VI and X, will
be DENIED. The Union's motion to dismiss Count
XI will be GRANTED.


Order

And now [*17]
 this 28th day of September, 1995, upon
consideration of the motions to dismiss filed on
behalf of the defendants and the response thereto
filed by the plaintiff, it is hereby

ORDERED

1. The motions of defendants Cardone and
Thevanayanam to dismiss Counts VII, VIII and XI
(misnumbered as Count VII) are GRANTED.

2. The motion of the Union to dismiss Count IX is
GRANTED.

3. The motion of the Union to dismiss Counts II,
III, IV, VI and X is DENIED.


BY THE COURT:

                                              Jeffrey Shooman
